EXHIBIT 10.1


CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

Execution Version

 

 

 

Agreement and Plan of Merger

by and among

Quotient Technology Inc.

Carrot Merger Sub, Inc.,

Crisp Media, Inc.,

and

Shareholder Representative Services LLC,

as Securityholder Representative

May 2, 2017

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

Article I The Merger

2

 

 

 

 

 

1.1

Certain Definitions

2

 

1.2

The Merger

2

 

1.3

Closing

2

 

1.4

Effective Time

2

 

1.5

Effect of the Merger

2

 

1.6

Certificate of Incorporation and Bylaws

3

 

1.7

Directors and Officers

3

 

1.8

Effect on Company Capital Stock, Company Options and Company Warrants; Other
Consideration Matters

3

 

1.9

Exchange Procedures

8

 

1.10

Total Earnout Consideration

10

 

1.11

Withholding Rights

13

 

1.12

Closing Payments

14

 

1.13

Adjustments

15

 

1.14

Company Loans to Company Securityholders

15

 

 

Article II Representations and Warranties of the Company

15

 

 

 

 

 

2.1

Organization and Good Standing

15

 

2.2

Authority and Enforceability

17

 

2.3

Governmental Approvals and Consents

17

 

2.4

No Conflicts

17

 

2.5

Company Capital Structure

18

 

2.6

Litigation

21

 

2.7

Intellectual Property

22

 

2.8

Privacy and Data Protection

29

 

2.9

Compliance with Legal Requirements and Documents; Permits

30

 

2.10

Real Property

31

 

2.11

Tangible Property

32

 

2.12

Company Financial Statements

32

 

2.13

Activities Since the Company Balance Sheet Date

33

 

2.14

Financial Advisors

33

 

2.15

Insurance

33

 

2.16

Tax Matters

34

 

2.17

Material Contracts

36

 

2.18

Employee Benefit Plans and Compensation

39

 

2.19

Environmental and Safety Legal Requirements

44

 

2.20

Top Customers and Suppliers

44

 

2.21

Interested Party Transactions

45

 

2.22

Bank Accounts; Powers of Attorney

45

 

2.23

Complete Copies of Materials

45

 

2.24

Representations Complete

45

 

 

- i -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Article III Representations and Warranties of Acquiror

45

 

 

 

 

 

3.1

Organization and Standing

46

 

3.2

Authority and Enforceability

46

 

3.3

Governmental Approvals and Consents

46

 

3.4

No Conflicts

46

 

3.5

Valid Issuance

46

 

3.6

Financing

46

 

3.7

Operations of Merger Sub

47

 

3.8

Tax Shelters

47

 

 

Article IV Conduct Prior To The Effective Time

47

 

 

 

 

 

4.1

Affirmative Conduct of Company Business

47

 

4.2

Restrictions on Conduct of Company Business

47

 

4.3

No Solicitation

50

 

 

Article V Additional Agreements

51

 

 

 

 

 

5.1

Required Stockholder Approval

51

 

5.2

Issuance of Acquiror Common Stock

52

 

5.3

Securities Filings

52

 

5.4

Access to Information

53

 

5.5

Notification of Certain Matters

53

 

5.6

Expenses

54

 

5.7

Corporate Matters

54

 

5.8

Further Actions

54

 

5.9

Tax Matters

55

 

5.10

Employee Matters

57

 

5.11

Contract Notices, Consents, Amendments and Terminations

59

 

5.12

Company Closing Statement; Spreadsheet

59

 

5.13

Payment of Debt; Release of Encumbrances

62

 

5.14

Confidentiality

62

 

5.15

Closing Certificates

63

 

5.16

Director and Officer Insurance and Indemnification

63

 

5.17

Amendment to Certificate of Incorporation

64

 

 

Article VI Conditions to the Merger

64

 

 

 

 

 

6.1

Conditions to the Obligations of Each Party to Effect the Merger

64

 

6.2

Conditions to the Obligations of Acquiror and Merger Sub

64

 

6.3

Conditions to the Obligations of the Company

68

 

 

Article VII Termination, Amendment and Waiver

69

 

 

 

 

 

7.1

Termination

69

 

7.2

Effect of Termination

70

 

7.3

Amendment

70

 

7.4

Extension; Waiver

70

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- ii -

--------------------------------------------------------------------------------

 

Article VIII Indemnification

71

 

 

 

 

 

8.1

Survival

71

 

8.2

Indemnification

72

 

8.3

Limitations and Other Indemnification Matters.

73

 

8.4

Set-Off from Earnout

76

 

8.5

Release of the Escrow Amount

77

 

8.6

Claims

78

 

8.7

Resolution of Objections to Claims

79

 

8.8

Third-Party Claims

79

 

8.9

Securityholder Representative

80

 

 

Article IX General Provisions

82

 

 

 

 

 

9.1

Notices

82

 

9.2

Interpretation

83

 

9.3

Counterparts

84

 

9.4

Entire Agreement; Parties in Interest

84

 

9.5

Assignment

84

 

9.6

Severability

84

 

9.7

Specific Performance and Other Remedies

84

 

9.8

Governing Law

85

 

9.9

Rules of Construction

85

 

9.10

WAIVER OF JURY TRIAL

85

 

9.11

PRIVILEGE

85

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- iii -

--------------------------------------------------------------------------------

 

 

Appendixes

Appendix A

-

Index of Defined Terms

 

 

Exhibits

Exhibit A

-

Form of Certificate of Merger

Exhibit B

-

Form of Amended and Restated Certificate of Incorporation

 

 

Schedules

Schedule 5.11(a)

 

Required Notices

Schedule 5.11(b)

 

Agreements to be Terminated

Schedule A1

 

Company Support Stockholders

Schedule A2

 

Specified Company Securityholders

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- v -

--------------------------------------------------------------------------------

 

 

Agreement and Plan of Merger

This Agreement and Plan of Merger (this “Agreement”) is made and entered into as
of May 2, 2017 (the “Agreement Date”), by and among Quotient Technology Inc., a
Delaware corporation (“Acquiror”), Carrot Merger Sub, Inc., a Delaware
corporation and wholly-owned Subsidiary of Acquiror (“Merger Sub”), Crisp Media,
Inc., a Delaware corporation (the “Company”), and Shareholder Representative
Services LLC, a Colorado limited liability company, solely in its capacity as
the agent for and on behalf of the Company Securityholders under this Agreement
(the “Securityholder Representative”).

Recitals

Whereas, the boards of directors of each of Merger Sub and the Company and the
board of directors (or an authorized committee thereof) of Acquiror have
determined that it would be advisable and in the best interests of each
corporation and their respective stockholders that Acquiror acquire the Company
through the statutory merger of Merger Sub with and into the Company, pursuant
to which the Company would become a wholly-owned Subsidiary of Acquiror (the
“Merger”), upon the terms and conditions set forth in this Agreement and in
accordance with the applicable provisions of Delaware Law, and in furtherance
thereof, have approved this Agreement, the Merger and the other transactions
contemplated by this Agreement and those of the Company Related Agreements to
which their respective entities are a party.

Whereas, pursuant to the Merger, among other things, all of the issued and
outstanding shares of Company Capital Stock shall be converted into the right to
receive shares of Acquiror Common Stock and/or cash in the manner, and on the
terms and subject to the conditions, set forth herein.

Whereas, the parties hereto intend the Merger to be a taxable transaction for
U.S. federal tax purposes.

Whereas, concurrently with the execution and delivery of this Agreement and as a
material inducement to the willingness of Acquiror and Merger Sub to enter into
this Agreement, each of the Key Employees has entered into employment
arrangements with Acquiror pursuant to such Key Employee’s execution and
delivery of an employment agreement and confidential information and invention
assignment agreement, in each case on the form acceptable to Acquiror (each, a
“Key Employee Agreement”), in each case to be effective as of the Closing Date.

Whereas, concurrently with the execution and delivery of this Agreement and as a
material inducement to the willingness of Acquiror and Merger Sub to enter into
this Agreement, each of the Key Employees has entered into a non-competition and
non-solicitation agreement with Acquiror in the form mutually agreed by Acquiror
and the Company on or prior to the Agreement Date (each, a “Non-Competition
Agreement”), in each case to be effective as of the Closing Date.

Whereas, as a material inducement to the parties’ willingness to enter into this
Agreement, certain Company Stockholders, including each of the Company Support
Stockholders, will, as promptly as practicable following the execution and
delivery of this Agreement (and, in any event, within twenty-four (24) hours
following the execution and delivery of this Agreement), execute and deliver a
joinder agreement in the form mutually agreed by Acquiror and the Company on or
prior to the Agreement Date (the “Joinder Agreement”).

Whereas, as a material inducement to the parties’ willingness to enter into this
Agreement, the Company will, as promptly as practicable following the execution
and delivery of this Agreement (and, in

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

any event, within twenty-four (24) hours following the execution and delivery of
this Agreement), deliver the written consent, in the form mutually agreed by
Acquiror and the Company on or prior to the Agreement Date (each, a “Stockholder
Written Consent” and collectively, the “Stockholder Written Consents”), of the
Company Support Stockholders and such other holders of Company Capital Stock
that, collectively, hold a number of shares sufficient to meet the Required
Stockholder Approval.

Whereas, the Company, Acquiror and Merger Sub each desires to make certain
representations, warranties, covenants and other agreements in connection with
the Merger as set forth herein.

Now, Therefore, in consideration of the representations, warranties, covenants
and other agreements of each party contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, the parties hereto hereby agree as follows:

Article I

The Merger

1.1Certain Definitions.  Unless specifically indicated otherwise, capitalized
terms used in this Agreement, including the Schedules and Exhibits hereto, shall
have the meanings assigned to such terms in this Agreement, including the
Recitals, Appendix A and the Schedules hereto.

1.2The Merger.  At the Effective Time, on the terms and subject to the
conditions set forth in this Agreement, the Certificate of Merger and the
applicable provisions of Delaware Law, Merger Sub shall merge with and into the
Company, the separate corporate existence of Merger Sub shall cease and the
Company shall continue as the surviving corporation and shall become a
wholly-owned Subsidiary of Acquiror.  The Company, as the surviving corporation
after the Merger, is hereinafter sometimes referred to as the “Surviving
Corporation”.

1.3Closing.  Unless this Agreement is earlier terminated pursuant to Section 7.1
hereof, the closing of the Merger (the “Closing”) shall take place at 10:00 a.m.
(Pacific Time) on the second (2nd) Business Day following the satisfaction or
waiver (to the extent permitted hereunder) of the conditions set forth in
Article VI hereof (other than those conditions that, by their nature, are to be
satisfied at the Closing, but subject to the satisfaction or waiver (to the
extent permitted hereunder) of such conditions at the Closing), at the offices
of Wilson Sonsini Goodrich & Rosati, Professional Corporation, One Market Plaza,
Spear Tower, Suite 3300, San Francisco, California 94105, unless another time,
date or place is mutually agreed upon in writing by Acquiror and the
Company.  The date upon which the Closing actually occurs shall be referred to
herein as the “Closing Date”.

1.4Effective Time.  At the Closing, Merger Sub and the Company shall cause a
Certificate of Merger in substantially the form attached hereto as Exhibit A to
be executed and filed with the Secretary of State of the State of Delaware, in
accordance with the relevant provisions of Delaware Law (the “Certificate of
Merger”), and the Merger shall become effective upon the time of acceptance by
the Secretary of State of the State of Delaware of such filing or such later
time as may be agreed to by Acquiror and the Company in writing (and set forth
in the Certificate of Merger).  The date and time when the Merger shall become
effective is referred to herein as the “Effective Time”.

1.5Effect of the Merger.  At the Effective Time, the effect of the Merger shall
be as provided in this Agreement, the Certificate of Merger and the applicable
provisions of Delaware Law.  Without limiting the generality of the foregoing,
and subject thereto, at the Effective Time, all the property, rights,
privileges, powers and franchises of the Company and Merger Sub shall vest in
the Surviving

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 2 -

--------------------------------------------------------------------------------

Corporation, and all claims, obligations, liabilities, debts and duties of the
Company and Merger Sub shall become claims, obligations, liabilities, debts and
duties of the Surviving Corporation.

1.6Certificate of Incorporation and Bylaws.  At the Effective Time, the
certificate of incorporation of the Surviving Corporation shall be amended and
restated as of the Effective Time to be identical to the certificate of
incorporation of Merger Sub as in effect immediately prior to the Effective
Time, until thereafter amended in accordance with Delaware Law and as provided
in such certificate of incorporation; provided, however, that at the Effective
Time, Article I of the certificate of incorporation of the Surviving Corporation
shall be amended and restated in its entirety to read as follows: “The name of
the corporation is Crisp Media, Inc.”.  At the Effective Time, the bylaws of the
Surviving Corporation shall be amended and restated as of the Effective Time to
be identical to the bylaws of Merger Sub, as in effect immediately prior to the
Effective Time, until thereafter amended in accordance with Delaware Law and as
provided in the certificate of incorporation of the Surviving Corporation and
such bylaws.

1.7Directors and Officers.

(a)Directors of Surviving Corporation.  Unless otherwise determined by Acquiror
prior to the Effective Time, the directors of Merger Sub immediately prior to
the Effective Time shall be the directors of the Surviving Corporation at the
Effective Time, each to hold the office of a director of the Surviving
Corporation in accordance with the provisions of Delaware Law and the
certificate of incorporation and bylaws of the Surviving Corporation until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.

(b)Officers of Surviving Corporation.  Unless otherwise determined by Acquiror
prior to the Effective Time, the officers of Merger Sub immediately prior to the
Effective Time shall be the officers of the Surviving Corporation at the
Effective Time, each to hold office in accordance with the provisions of
Delaware law and the certificate of incorporation and bylaws of the Surviving
Corporation.

1.8Effect on Company Capital Stock, Company Options and Company Warrants; Other
Consideration Matters.  Subject to the other terms and conditions of this
Agreement, the Company Securityholders shall be entitled to an appropriate
portion of the Total Consideration on account of their respective Company
Securities, in each case, subject to and in accordance with the applicable
provisions of this Section 1.8 (including Sections 1.8(l), 1.8(m), and 1.9
through 1.14.  

(a)Company Preferred Stock.  On the terms and subject to the conditions set
forth in this Agreement, by virtue of the Merger and without any further action
on the part of any holder of Company Preferred Stock or any other Person, at the
Effective Time:

(i)each share of Series A-1 Preferred Stock issued and outstanding immediately
prior to the Effective Time (other than Dissenting Shares and Treasury Shares)
that is held by:

(A)an Unaccredited Investor shall be automatically converted into the right to
receive, subject to and in accordance with Section 1.9:  (x) an amount of cash
equal to the Series A-1 Liquidation Preference; and (y) the Per Share Residual
Total Earnout Consideration (if any);

(B)an Accredited Investor shall be automatically converted into the right to
receive, subject to and in accordance with Section 1.9:  (x) the Per Share
Series A-1 (Accredited) Closing Cash Consideration; (y) the Per Share Series A-1
(Accredited) Stock Consideration; and (z) the Per Share Residual Total Earnout
Consideration (if any);

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 3 -

--------------------------------------------------------------------------------

(ii)each share of Series A-2 Preferred Stock issued and outstanding immediately
prior to the Effective Time (other than Dissenting Shares and Treasury Shares)
that is held by:

(A)an Unaccredited Investor shall be automatically converted into the right to
receive, subject to and in accordance with Section 1.9: (x) the Per Share Series
A-2 Closing Consideration; and (y) the Per Share Series A-2 Earnout Priority
Amount (if any); and

(B)an Accredited Investor shall be automatically converted into the right to
receive, subject to and in accordance with Section 1.9: (x) the Per Share Series
A-2 (Accredited) Cash Consideration; (y) the Per Share Series A-2 (Accredited)
Stock Consideration; and (z) the Per Share Series A-2 Earnout Priority Amount
(if any).

(b)Company Common Stock.  On the terms and subject to the conditions set forth
in this Agreement by virtue of the Merger and without any further action on the
part of any holder of Company Common Stock or any other Person, at the Effective
Time, each share of Company Common Stock (or any other class or series of
capital stock of the Company that is not expressly addressed in this Section
1.8) issued and outstanding immediately prior to the Effective Time (other than
Dissenting Shares and Treasury Shares) shall be automatically converted into the
right to receive, subject to and in accordance with Section 1.9, the Per Share
Residual Total Earnout Consideration (if any).

(c)Company Options and Company Warrants.

(i)Treatment of Company Options.  No Company Options shall be assumed by
Acquiror.  On the terms and subject to the conditions set forth in this
Agreement, each Company Option (or portion thereof), whether vested or unvested,
that is outstanding and unexercised as of immediately prior to the Effective
Time that is not an Out-of-the-Money Company Option shall become fully
accelerated and exercisable, and, at the Effective Time, each then unexercised
and outstanding Company Option (other than Out-of-the-Money Company Options)
shall be automatically converted into the right to receive, subject to and in
accordance with Sections 1.9 and 1.12: (x) the excess of the Per Share Residual
Total Earnout Consideration (if any) over the per share exercise price of such
Company Option, multiplied by (y) the aggregate number of shares of Company
Common Stock subject to such Company Option.  Each Out-of-the-Money Company
Option shall be cancelled at the Closing without the payment of any
consideration therefor.

(ii)Treatment of Company A-1 Warrants.  No Company A-1 Warrants shall be assumed
by Acquiror.  On the terms and subject to the conditions set forth in this
Agreement, each Company A-1 Warrant that is outstanding and unexercised as of
immediately prior to the Effective Time shall be cancelled and, at the Effective
Time, each then unexercised and outstanding Company A-1 Warrant that is held by:

(A)an Unaccredited Investor shall be automatically converted into the right to
receive, subject to and in accordance with Section 1.9: (x) an amount of cash
equal to the excess of the Series A-1 Liquidation Preference over the per share
exercise price of such Company A-1 Warrant; and (y) the Per Share Residual Total
Earnout Consideration (if any); in each case of clauses (x) and (y), multiplied
by the aggregate number of shares of Series A-1 Preferred Stock subject to such
Company A-1 Warrant; and

(B)an Accredited Investor shall be automatically converted into the right to
receive, subject to and in accordance with Section 1.9: (x) the excess of the
Per Share Series A-1 (Accredited) Closing Cash Consideration over the per share
exercise price of such Company A-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 4 -

--------------------------------------------------------------------------------

Warrant; (y) the Per Share Series A-1 Stock Consideration; and (z) the Per Share
Residual Total Earnout Consideration (if any); in each case of clauses (x)
through (z), multiplied by the aggregate number of shares of Series A-1
Preferred Stock subject to such Company A-1 Warrant.

(iii)Treatment of Company Common Warrants.  No Company Common Warrants shall be
assumed by Acquiror.  On the terms and subject to the conditions set forth in
this Agreement, each Company Common Warrant that is outstanding and unexercised
as of immediately prior to the Effective Time that is not an Out-of-the-Money
Company Common Warrant shall be cancelled and, at the Effective Time, each then
unexercised and outstanding Company Common Warrant (other than Out-of-the-Money
Company Common Warrants) shall be automatically converted into the right to
receive, subject to and in accordance with Section 1.9: (x) the excess of the
Per Share Residual Total Earnout Consideration (if any) over the per share
exercise price of such Company Common Warrant, multiplied by the aggregate
number of shares of Company Common Stock subject to such Company Common
Warrant.  Each Out-of-the-Money Company Common Warrant shall be cancelled at the
Closing without the payment of any consideration therefor.

(iv)Necessary Actions.  Prior to the Effective Time, and subject to the
reasonable review and approval of Acquiror (which approval shall not be
unreasonably withheld or delayed), the Company shall take all actions reasonably
necessary to effect the transactions contemplated by this Section 1.8(c) under
the Company Option Plans, all Contracts related to any Company Option or Company
Warrant, any other Contract of the Company, and any applicable Legal
Requirements, including adopting all resolutions, giving all notices, obtaining
consents from each Company Optionholder and Company Warrantholder and taking any
other actions which are reasonably necessary to effectuate this Section 1.8(c)
so that, at the Effective Time, the Company shall not have any outstanding
equity interests or equity-related interests (including Equity Interests) other
than shares of Company Capital Stock.  The Company agrees to effect the
termination of the Company Option Plans concurrently with the Closing, subject
to the reasonable review and approval of Acquiror (which approval shall not be
unreasonably withheld or delayed).

(d)Company Bonus Plans.

(i)Treatment of Company KERP Bonus Units.  No Company KERP Bonus Units shall be
assumed by Acquiror.  On the terms and subject to the conditions set forth in
this Agreement, each Company KERP Bonus Unit granted and outstanding (and not
previously forfeited) immediately prior to the Effective Time shall be cancelled
and, at the Effective Time, each Company KERP Bonus Unit then outstanding (and
not previously forfeited) that is held by:

(A)an Unaccredited Investor shall be automatically converted into the right to
receive, subject to and in accordance with Sections 1.9 and 1.12: (x) the Per
KERP Unit Closing Consideration; and (y) the Per KERP Unit Earnout Priority
Amount (if any); and

(B)an Accredited Investor shall be automatically converted into the right to
receive, subject to and in accordance with Sections 1.9 and 1.12: (x) the Per
KERP Unit (Accredited) Cash Consideration; (y) the Per KERP Unit (Accredited)
Stock Consideration; and (z) Per KERP Unit Earnout Priority Amount (if any).

(ii)Treatment of Company Board Plan Awards.  No Company Board Plan Awards shall
be assumed by Acquiror.  On the terms and subject to the conditions set forth in
this Agreement, each Company Board Plan Award granted and outstanding (and not
previously forfeited) immediately prior to the Effective Time shall be canceled
and, at the Effective Time, each Company Board Plan Participant:

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 5 -

--------------------------------------------------------------------------------

(A)that is an Unaccredited Investor shall be entitled to receive, subject to and
in accordance with Sections 1.9 and 1.12, the Company Board Plan Award Closing
Consideration in the amount set forth opposite such Company Board Plan
Participant’s name in the Spreadsheet; and

(B)that is an Accredited Investor shall be entitled to receive, subject to and
in accordance with Sections 1.9 and 1.12: (x) the Company Board Plan Award
(Accredited) Cash Consideration; and (y) the Company Board Plan Award
(Accredited) Stock Consideration; in each case of clauses (x) and (y), in the
amounts set forth opposite such Company Board Plan Participant’s name in the
Spreadsheet.

(iii)Necessary Actions.  Prior to the Effective Time, and subject to the
reasonable review and approval of Acquiror (which approval shall not be
unreasonably withheld, conditioned or delayed), the Company shall take all
actions reasonably necessary to effect the transactions contemplated by this
Section 1.8(d) under the Company KERP and Company Board Plan, all Contracts
related to any Company KERP Bonus Units or Company Board Plan Awards, any other
Contract of the Company, and any applicable Legal Requirements, including
adopting all resolutions, giving all notices, obtaining consents from each
Company KERP Participant and Company Board Plan Participant and taking any other
actions which are reasonably necessary to effectuate this Section 1.8(d).  The
Company agrees to effect the termination of the Company KERP and Company Board
Plan concurrently with the Closing, subject to the reasonable review and
approval of Acquiror (which approval shall not be unreasonably withheld,
conditioned or delayed).

(e)Capital Stock of Merger Sub.  Each share of capital stock of Merger Sub that
is issued and outstanding immediately prior to the Effective Time will, by
virtue of the Merger and without further action on the part of any holder of any
shares of capital stock of Acquiror, Merger Sub or the Company, be converted
into and become one validly issued, fully paid and non-assessable share of
Company Common Stock (and the shares of the Company into which the shares of
Merger Sub capital stock are so converted shall be the only shares of the
Company’s capital stock that are issued and outstanding immediately after the
Effective Time).  The certificate evidencing ownership of shares of Merger Sub
capital stock will evidence ownership of such shares of Company Common Stock.

(f)Treasury Shares.  At the Effective Time, all shares of Company Capital Stock
that are owned by the Company as treasury stock (“Treasury Shares”) immediately
prior to the Effective Time shall automatically be canceled and extinguished
without any conversion thereof, and no cash, stock or other consideration shall
be delivered or deliverable in exchange therefor.

(g)Calculation of Consideration.  For purposes of calculating the aggregate
amount of cash payable and shares of Acquiror Common Stock issuable to any
Company Securityholder at any particular time pursuant to this Section 1.8, (i)
the consideration payable to each such Person shall be determined on a
certificate by certificate (or option by option or warrant by warrant) basis,
(ii) the aggregate amount of cash to be paid to each such Person in respect of a
certificate (or option or warrant) at such time shall be rounded down to the
nearest whole cent, (iii) the aggregate number of shares of Acquiror Common
Stock to be issued to such Person in respect of a certificate (or option or
warrant) at such time shall be rounded down to the nearest whole number.

(h)Transfer Restrictions.  The shares of Acquiror Common Stock to which the
Company Securityholders are entitled to receive in the Merger shall be subject
to certain transfer and other restrictions, terms and conditions set forth in
this Agreement and the Joinder Agreements, under applicable state and federal
securities Legal Requirements, and any Encumbrances or restrictions imposed as a
result of the nature or identity of the applicable Company Securityholder.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 6 -

--------------------------------------------------------------------------------

(i)Maximum Merger Consideration.  Notwithstanding anything to the contrary
contained in this Agreement, in no event shall the aggregate consideration
payable or distributable by Acquiror hereunder exceed the Total Consideration
(with the shares of Acquiror Common Stock valued at the Acquiror Trading Price
for purposes of this Section 1.8(i)).

(j)Appraisal Rights.  Notwithstanding anything contained herein to the contrary,
any Dissenting Shares shall not be converted into the right to receive the
consideration provided for in Section 1.8(a) or Section 1.8(b), as applicable,
but shall instead be converted into the right to receive such consideration as
may be determined to be due with respect to any such Dissenting Shares pursuant
to Delaware Law.  Each holder of Dissenting Shares who, pursuant to the
provisions of Delaware Law, becomes entitled to payment thereunder for such
shares shall receive payment therefor in accordance with Delaware Law (but only
after the value therefor shall have been agreed upon or finally determined
pursuant to such provisions).  If, after the Effective Time, any Dissenting
Shares shall lose their status as Dissenting Shares, then any such shares shall
immediately be converted into the right to receive the consideration payable
pursuant to Section 1.8(a) or Section 1.8(b), as applicable, in respect of such
shares as if such shares never had been Dissenting Shares, and Acquiror shall
pay and deliver (or cause to be paid and delivered) to the holder thereof, at
(or as promptly as reasonably practicable after) the applicable time or times
specified in Section 1.9, following the satisfaction of the applicable
conditions set forth in Section 1.9, the amount of cash and the number of shares
of Acquiror Common Stock to which such holder would be entitled in respect
thereof under Section 1.8(a) or Section 1.8(b), as applicable, as if such shares
of Company Capital Stock never had been Dissenting Shares.  The Company shall
give Acquiror prompt notice of any demands for appraisal or purchase received by
the Company, withdrawals of such demands, and any other instruments served
pursuant to Delaware Law and received by the Company, and Acquiror shall have
the right to direct all negotiations and proceedings with respect to demands for
appraisal or purchase under Delaware Law.  The Company shall not, except with
the prior written consent of Acquiror, or as otherwise required under Delaware
Law, voluntarily make any payment or offer to make any payment with respect to,
or settle or offer to settle, any claim or demand in respect of any Dissenting
Shares.  The payout of consideration under this Agreement to the Company
Securityholders in accordance with this Section 1.8 (other than to holders of
Dissenting Shares who shall be treated as provided in this Section 1.8(j) and
under Delaware Law) shall not be affected by the exercise or potential exercise
of appraisal rights or dissenters’ rights under Delaware Law by any other
Company Securityholder.  Notwithstanding the foregoing, to the extent that
Acquiror, the Surviving Corporation, or the Company (i) makes any payment or
payments in respect of any Dissenting Shares in excess of the value of all the
shares of Acquiror Common Stock and/or cash that otherwise would have been owed
in respect of such shares in accordance with this Agreement or (ii) incurs any
Losses (including reasonable attorneys’ and reasonable consultants’ fees, costs
and expenses and including any such reasonable fees, costs and expenses incurred
in connection with investigating, defending against or settling any action or
proceeding) in respect of any Dissenting Shares (excluding payments for such
shares) ((i) and (ii) together “Dissenting Share Payments”), Acquiror shall be
entitled to recover under the terms of Article VIII hereof the amount of such
Dissenting Share Payments.

(k)Rights Not Transferable.  The rights of the Company Securityholders as of
immediately prior to the Effective Time are personal to each such Person and,
except as agreed to in writing by the parties hereto and such Company
Securityholder, shall not be transferable for any reason otherwise than by
operation of law, will or the laws of descent and distribution.  Any attempted
transfer of such right by any holder thereof (otherwise than as permitted by the
immediately preceding sentence) shall be null and void.

(l)Escrow Fund.  At the Effective Time, by virtue of the Merger, and without any
action on the part of Acquiror, Merger Sub, the Company, the Company
Securityholders, or the Securityholder Representative, an amount equal to each
Company Preferred Holder’s Closing Pro Rata

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 7 -

--------------------------------------------------------------------------------

Portion of the Escrow Amount shall be withheld from the consideration otherwise
payable to such Company Preferred Holder pursuant to Sections 1.8(a), 1.8(b),
and 1.8(c).  The amount so withheld from each Company Preferred Holder who is an
Accredited Investor and deposited into the Escrow Fund shall be in the form of
shares of Acquiror Common Stock and the amount so withheld from each Company
Preferred Holder who is an Unaccredited Investor and deposited into the Escrow
Amount shall be in the form of cash.  At the Closing, Acquiror shall deposit, or
cause to be deposited, with the Escrow Agent the Escrow Amount, such deposit of
the Escrow Amount to constitute an escrow fund to be governed by the terms set
forth in this Agreement and the Escrow Agreement (together with any dividends
and income earned on the Escrow Amount, the “Escrow Fund”), and, upon such
deposit, Acquiror shall be deemed to have contributed to the Escrow Fund, on
behalf of each Company Preferred Holder, an amount equal to such Company
Preferred Holder’s Closing Pro Rata Portion of the Escrow Amount.  The Escrow
Fund shall be available to compensate the Indemnified Parties for any claims by
such parties for any Losses suffered or incurred by them and for which they are
entitled to recovery under this Agreement, including Article VIII, and shall be
distributed in accordance the terms and conditions of this Agreement, including
Article VIII, and the Escrow Agreement.  

(m)Expense Fund.  At the Effective Time, by virtue of the Merger, and without
any action on the part of Acquiror, Merger Sub, the Company, the Company
Securityholders, or the Securityholder Representative, an amount equal to each
Company Preferred Holder’s Closing Pro Rata Portion of the Expense Fund Amount
shall be withheld from the cash consideration otherwise payable to such Company
Preferred Holder pursuant to Sections 1.8(a), 1.8(b), and 1.8(c).  At the
Closing, Acquiror shall deposit, or cause to be deposited, by wire transfer of
immediately available funds,  four hundred thousand  dollars ($400,000) (the
“Expense Fund Amount”) into an account designated by the Securityholder
Representative in a written notice delivered to Acquiror at least two (2)
Business Days prior to the Closing Date (the “Expense Fund”), and, upon such
deposit, Acquiror shall be deemed to have contributed to the Expense Fund, on
behalf of each Company Preferred Holder, an amount equal to such Company
Preferred Holder’s Closing Pro Rata Portion of the Expense Fund Amount.  The
Expense Fund shall be accessed, and the Expense Fund Amount shall be used,
solely by the Securityholder Representative to pay directly, or reimburse the
Securityholder Representative for, any fees, costs or other expenses it may
incur in performing its duties or exercising its rights under this Agreement,
any Company Related Agreement or any Securityholder Representative engagement
agreement.  The Expense Fund shall be treated as received and deposited by the
Company Preferred Holders at Closing for Tax purposes and shall not be subject
to any lien, attachment, trustee process or any other judicial process of any
creditor of any Person.  The Company Preferred Holders will not receive any
interest or earnings on the Expense Fund and irrevocably transfer and assign to
the Securityholder Representative any ownership right that they may otherwise
have had in any such interest or earnings.  Upon conclusion of the
Securityholder Representative’s duties hereunder, the Securityholder
Representative shall disburse any amounts then-remaining in the Expense Fund
(the “Expense Fund Release Amount”) to the Exchange Administrator for further
distribution to the Company Preferred Holders in accordance with their
respective Closing Pro Rata Portion. The Securityholder Representative is not
providing any investment supervision, recommendations or advice and will not be
liable for any loss of principal of the Expense Fund Amount other than as a
result of its gross negligence, bad faith, fraud or willful misconduct.  The
Securityholder Representative is not acting as a withholding agent or in any
similar capacity in connection with the Expense Fund Amount, and has no tax
reporting or income distribution obligations hereunder.

1.9Exchange Procedures.

(a)Exchange Administrator.  Acquiom Clearinghouse LLC, a Delaware limited
liability company, or another Person selected by Acquiror, shall serve as the
exchange administrator (the “Exchange Administrator”) for the Merger.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 8 -

--------------------------------------------------------------------------------

(b)Exchange Documents.  As soon as commercially practicable after the Effective
Time, Acquiror or the Exchange Administrator shall mail (i) to each Company
Stockholder entitled to receive any amount of the Total Consideration in respect
of such Company Stockholder’s shares of Company Capital Stock, as the case may
be, a letter of transmittal in the form mutually agreed by Acquiror and the
Company on or prior to the Agreement Date (the “Letter of Transmittal”), and
(ii) to each Company Warrantholder and Company Optionholder entitled to receive
any amount of the Total Consideration in respect of such Person’s Company
Warrants or Company Options, as the case may be, a surrender agreement in
customary form (the “Surrender Agreement”), in each case, at the address set
forth opposite such Person’s name in the Spreadsheet.  After receipt of such
Letter of Transmittal or Surrender Agreement (as applicable) and any other
documents that Acquiror may reasonably require in order to effect the exchange
or surrender (the “Exchange Documents”), including (if applicable) an Accredited
Investor Questionnaire, each Company Securityholder will be required to
surrender all certificates representing his, her or its shares of Company
Capital Stock (the “Company Stock Certificates”), if any, to the Exchange
Administrator (as specified in the Letter of Transmittal) for cancellation,
together with duly completed and validly executed Exchange Documents and
Accredited Investor Questionnaires.  Upon surrender of his, her or its Company
Stock Certificates (if any) for cancellation, together with delivery of Exchange
Documents and Accredited Investor Questionnaires, duly completed and validly
executed in accordance with the instructions thereto, such Company
Securityholder shall be entitled to receive in exchange therefor the shares of
Acquiror Common Stock and/or cash such Company Securityholder is entitled to
receive at the Closing, and, as applicable, the right to Per Share Total Earnout
Consideration (if any), pursuant to Section 1.8, and the Company Stock
Certificates so surrendered shall be cancelled.  Until so surrendered, after the
Effective Time, the Company Securities held by such Company Securityholder
immediately prior to the Effective Time shall, for all corporate purposes,
evidence only the ownership of the right to the shares of Acquiror Common Stock
and/or cash and, as applicable, the right to Per Share Total Earnout
Consideration (if any), into which such Company Securities shall have been
converted pursuant to the terms of this Agreement.  Subject to Section 1.9(d),
no portion of the Total Consideration will be paid to the holder of any
unsurrendered Company Stock Certificate with respect to shares of Company
Capital Stock formerly represented thereby until the holder of record of such
Company Stock Certificate shall surrender such Company Stock Certificate (or a
Lost Stock Affidavit, if applicable) and validly executed Exchange Documents and
Accredited Investor Questionnaires pursuant hereto.  

(c)No Further Ownership Rights in the Company Securities.  All consideration
paid or payable following the surrender for exchange of Company Securities in
accordance with the terms hereof shall be so paid or payable in full
satisfaction of all rights pertaining to such Company Securities.  At the
Effective Time, the stock transfer books of the Company shall be closed and
there shall be no further registration of transfers on the records of the
Company of shares of Company Capital Stock which were issued and outstanding
immediately prior to the Effective Time.  If, after the Effective Time, any
Company Stock Certificate is presented to Acquiror or the Surviving Corporation
for any reason, such Company Stock Certificate shall be canceled and exchanged
as provided in this Article I.

(d)Lost, Stolen or Destroyed Certificates.  In the event any Company Stock
Certificates shall have been lost, stolen or destroyed, Acquiror shall, or shall
cause the Exchange Administrator to, deliver, in exchange for such lost, stolen
or destroyed certificates, upon the making of an affidavit of that fact by the
holder thereof (a “Lost Stock Affidavit”), such consideration, if any, as may be
required pursuant to Section 1.8 hereof in respect thereof; provided, however,
that (i) Acquiror may, in its reasonable discretion, or as required by the
Exchange Administrator, and as a condition precedent to the making thereof,
require the Company Stockholder who is the owner of such lost, stolen or
destroyed certificates to provide an indemnification agreement in a form and
substance reasonably acceptable to Acquiror against any claim that may be made
against Acquiror, the Surviving Corporation or the Exchange Administrator that
may arise in the case such certificates have not been lost, stolen or

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 9 -

--------------------------------------------------------------------------------

destroyed, and (ii) the Exchange Administrator may require, as a condition
precedent to the making thereof, the Company Stockholder who is the owner of
such lost, stolen or destroyed certificates to deliver a bond in such amount as
the Exchange Administrator may reasonably direct.

(e)No Liability.  None of Acquiror, the Surviving Corporation or the Exchange
Administrator shall be liable to any Company Securityholder for any amount paid
to a public official pursuant to any applicable abandoned property, escheat or
similar Legal Requirement.

(f)Transfers of Ownership.  If any cash amounts or stock are to be disbursed
pursuant to this Section 1.8 with respect to any shares of Company Capital Stock
to a Person other than the Person whose name is reflected on the Company Stock
Certificate surrendered in exchange therefor, it will be a condition of the
issuance or delivery thereof that the certificate so surrendered will be
properly endorsed and otherwise in proper form for transfer and that the person
requesting such exchange will have reasonably demonstrated that any transfer or
other Taxes required by reason of the payment of any portion of the Total
Consideration in any name other than that of the registered holder of the
certificate surrendered is not payable or has been, or will be, paid in
accordance with any applicable Legal Requirement.

(g)Legends.  Each certificate or book-entry security entitlement representing
any shares of Acquiror Common Stock (or any other securities issued in respect
of such shares upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event) issued to or held by any Company Securityholder
in accordance with the terms hereof shall bear the following legend (in addition
to any other legends required by any Legal Requirement, the Acquiror Restated
Certificate, Acquiror’s bylaws or any other agreement to which such Company
Securityholder is a party):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAW OR AN EXEMPTION FROM SUCH REGISTRATION UNDER
SAID ACT.  EXCEPT WITH RESPECT TO AN OFFER, SALE OR OTHER TRANSFER MADE IN
COMPLIANCE WITH RULE 144 PROMULGATED UNDER THE ACT, THE ISSUER OF THESE SHARES
MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT
SUCH OFFER, SALE OR OTHER TRANSFER OTHERWISE COMPLIES WITH THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

1.10Total Earnout Consideration.  If and only to the extent earned in accordance
with this Section 1.10, the Company Participating Holders will be entitled to
receive from Acquiror after the Closing certain additional consideration in
accordance with this Section 1.10, subject to the terms and conditions set forth
in this Agreement.  Any portion of the Total Earnout Consideration payable
pursuant to Section 1.8 and this Section 1.10 (if any) does not constitute
compensation for services, but rather constitutes part of the consideration
payable in connection with the Merger, and shall be subject to the deductions or
withholdings referenced in Section 1.11.

(a)Calculation of the Total Earnout Consideration.

(i)Solely upon the determination that Gross Revenue is equal to or greater than
the Revenue Threshold (the “Earnout Condition”), such Company Participating
Holders shall be

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 10 -

--------------------------------------------------------------------------------

entitled to receive additional consideration in an aggregate amount equal to the
Total Earnout Consideration, which amount shall be payable in accordance with
Section 1.8 and Section 1.9 and shall be subject to the other terms and
conditions set forth in this Agreement.

(ii)On or before the date which is forty-five (45) days after the last day of
the Earnout Period (the “Earnout Calculation Delivery Date”), Acquiror shall
prepare and deliver to Securityholder Representative a written statement (the
“Earnout Calculation Statement”) setting forth in reasonable detail its
determination of Gross Revenue for the Earnout Period and its calculation of the
resulting Total Earnout Consideration (the “Earnout Calculation”).

(iii)Securityholder Representative shall have forty-five (45) days after receipt
of the Earnout Calculation Statement (the “Review Period”) to review the Earnout
Calculation Statement and the Earnout Calculation set forth therein. During the
Review Period, Securityholder Representative and its representatives shall have
the right during normal business hours, and upon reasonable advance notice, to
inspect the books and records of the Business, Acquiror and Acquiror’s
Affiliates and Subsidiaries solely to the extent such books and records are used
by Acquiror in its calculation of Gross Revenue as set forth in the Earnout
Calculation Statement; provided that such access and inspection does not
unreasonably interfere with normal operations of the Business, Acquiror or any
of Acquiror’s Affiliates or Subsidiaries, including the Surviving Corporation;
provided, further, that, prior to such access or inspection, Securityholder
Representative executes Acquiror’s reasonable standard non-disclosure agreement
(which shall include an acknowledgment that all such information constitutes
material non-public information).  Prior to the expiration of the Review Period,
Securityholder Representative may object to the Earnout Calculation by
delivering a written notice of objection (the “Earnout Calculation Objection
Notice”) to Acquiror.  The Earnout Calculation Objection Notice shall specify
the items in the Earnout Calculation disputed by Securityholder Representative
and shall describe in reasonable detail the basis for such objection, as well as
the amount in dispute. If Securityholder Representative fails to deliver an
Earnout Calculation Objection Notice to Acquiror prior to the expiration of the
Review Period, then the Earnout Calculation set forth in the Earnout Calculation
Statement shall be final and binding on the parties hereto. If Securityholder
Representative timely delivers an Earnout Calculation Objection Notice, Acquiror
and Securityholder Representative shall negotiate in good faith to resolve the
disputed items and agree upon a calculation of Gross Revenue and the resulting
Total Earnout Consideration. If Acquiror and Securityholder Representative are
unable to reach agreement within thirty (30) days after the Earnout Calculation
Objection Notice has been delivered to Acquiror, all unresolved disputed items
shall be promptly referred to an impartial nationally recognized firm of
independent certified public accountants, appointed by mutual agreement of
Acquiror and Securityholder Representative (the “Independent Accountant”). The
Independent Accountant shall be directed to render a written report on the
unresolved disputed items with respect to the Earnout Calculation as promptly as
practicable, and to resolve only those unresolved disputed items set forth in
the Earnout Calculation Objection Notice, which resolution shall be within the
range of the difference between Acquiror’s positions with respect to such items
and Securityholder Representative’s positions with respect to such items.  If
unresolved disputed items are submitted to the Independent Accountant, Acquiror
and Securityholder Representative shall each furnish to the Independent
Accountant such work papers, schedules and other documents and information
relating to the unresolved disputed items as the Independent Accountant may
reasonably request. The Independent Accountant shall resolve the disputed items
based on the applicable definitions and other terms in this Agreement. The
resolution of the dispute and the calculation of Gross Revenue that is the
subject of the Earnout Calculation Objection Notice by the Independent
Accountant shall be final and binding on the parties hereto. The fees and
expenses of the Independent Accountant shall be borne by Securityholder
Representative (on behalf of the Company Participating Holders) and Acquiror in
proportion to the amounts by which their respective calculations of Gross
Revenue differ from Gross Revenue as finally determined by the Independent
Accountant.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 11 -

--------------------------------------------------------------------------------

(iv)Notwithstanding anything set forth in this Agreement to the contrary, in the
event that, during the Earnout Period, there occurs (A) a Change of Control, (B)
any breach by Acquiror of any of Sections 1.10(c)(i)(A), (B) or (C), and such
breach has not been cured within thirty (30) days after delivery of a written
notice to Acquiror setting forth in reasonable detail the facts and
circumstances of such breach, or (C) [***], then (x) the Earnout Condition shall
be deemed satisfied and (y) “Total Earnout Consideration” shall mean nineteen
million five-hundred thousand dollars ($19,500,000), minus all Transaction
Expenses (including Listed Transaction Expenses) that have not been paid prior
to the final determination of Total Earnout Consideration and not already take
into account in the calculation of Final Total Closing Cash Consideration (the
“Accelerated Earnout Payment Amount”).

(b)Payment of Total Earnout Consideration.  Upon the final determination of
Total Earnout Consideration pursuant to this Section 1.10, and subject to
Section 1.9, Section 1.10(d) and the other terms and conditions of this
Agreement, Acquiror shall, within fifteen (15) days of such final determination,
pay or cause to be paid the Total Earnout Consideration in cash in accordance
with the provisions of Section 1.8.

(c)Operation of the Business.

(i)Acquiror covenants and agrees that during the Earnout Period it will, and to
the extent applicable, it will cause its Subsidiaries to (collectively, the
“Earnout Operating Covenants”):

(A)operate the Business as a business unit separate from the remainder of
Acquiror’s business operations, including the operations of its Affiliates and
Subsidiaries, which separate business unit shall have separate line items in
Acquiror’s books and records and shall be accounted for using appropriate
identifiers and codes; provided, however, that, notwithstanding the foregoing,
Acquiror shall be permitted to cause the Business to share in general corporate,
administrative and other services with the remainder of Acquiror’s business
operations, ordinary course contracts will be permitted only within the approval
levels, policies and procedures currently in Acquiror’s business, and the
Business will not have the ability to take on debt or any other material
liability without prior approval of Acquiror;

(B)[***];

(C)not take any action with the intent of adversely affecting the ability to
achieve the payment of the Total Earnout Consideration;

(D)cause Acquiror’s debt documentation, if any, to permit payment of the Total
Earnout Consideration, if earned, in accordance with the terms of this
Agreement; and

(E)within forty-five (45) days following the end of each calendar quarter,
deliver to Securityholder Representative detailed statements setting forth
Acquiror’s good faith calculation of Gross Revenue through the end of such
calendar quarter.

(ii)Except as expressly set forth in Section 1.10(c)(i), Acquiror shall be
permitted, in its sole discretion, to make any adjustments, changes, or
revisions to any business or other operating plan of the Business that Acquiror
determines necessary or appropriate in its sole discretion, including in
consideration of the macro-economic environment or the operating or financial
performance of the Business, Acquiror, the Surviving Corporation, or any of
their respective Affiliates or the economic environment of any industry in which
any of the foregoing operate.  For the avoidance of doubt, the

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 12 -

--------------------------------------------------------------------------------

parties agree that, other than claims under Section 1.10(a)(iv), none of the
Company Participating Holders nor any other Person shall have any recourse
against Acquiror, the Surviving Corporation, or any of their respective
Affiliates with respect to any failure of the Business to obtain or meet any
particular Gross Revenue or the Revenue Threshold or any other financial,
operating, or business metric.

(iii)Except as expressly set forth in Section 1.10(c)(i), the Company, the
Securityholder Representative, and the Company Participating Holders acknowledge
and agree that (A) at and after the Effective Time, Acquiror shall have the
power and right to control all aspects of the Business and the Surviving
Corporation (and all of the assets, products, and operations of both the
Business and the Surviving Corporation), and that Acquiror may exercise or
refrain from exercising such power and right as it may deem appropriate and in
the best overall interests of Acquiror and its stockholders, taken as a whole,
rather than the interest of the Company Participating Holders with respect to
the Total Earnout Consideration, and (B) none of Acquiror, the Surviving
Corporation, or any of their respective Affiliates (or any of Representatives of
the foregoing) shall have any obligation to own, operate, use, license, develop,
commercialize or otherwise exploit the Business or the Surviving Corporation (or
any of the assets, products, or operations of either the Business or the
Surviving Corporation) in any particular manner, including in order to maximize
or expedite the achievement of Gross Revenue or the Revenue Threshold or any
other financial, operating, or business metric, or maximize, or expedite or
ensure the payment of the Total Earnout Consideration (if any).  The Company,
the Securityholder Representative, and the Company Participating Holders further
acknowledge and agree that (C) there is no assurance that the Company
Participating Holders will receive the Total Earnout Consideration (if any), (D)
none of Acquiror, the Surviving Corporation, or any of their respective
Affiliates (or any of Representatives of the foregoing) promised or projected
any amounts to be received by the Company Participating Holders in respect of
the Total Earnout Consideration (if any), (E) none of them has relied on any
statements or information provided by any of Acquiror, the Surviving
Corporation, or any of their respective Affiliates (or any of Representatives of
the foregoing) with respect to the development or potential sales or value of
the Business, the Company, the Surviving Corporation, or any of the assets,
products, or operations of the foregoing, and (F) none of Acquiror, the
Surviving Corporation, or any of their respective Affiliates (or any of
Representatives of the foregoing) owes any fiduciary duty to the Securityholder
Representative or the Company Participating Holders (other than as may arise as
solely a result of such Person’s ownership of Acquiror Common Stock).

(d)Right of Set-Off.  Notwithstanding anything set forth in this Agreement to
the contrary, the Company Participating Holders’ rights to receive their
respective aggregate Per Share Total Earnout Consideration (if any) shall be
subject to the set-off rights provided for in this Agreement, including Section
8.4, or otherwise provided by any Legal Requirement.  Any such set-off against
the Total Earnout Consideration shall be made such that the payments withheld
from the Company Participating Holders shall be in proportion to their
respective Overall Pro Rata Portion of the amount of applicable Losses.

(e)No Assignment.  No rights or interest of any Company Participating Holder
under this Section 1.10 may be assigned, transferred or otherwise disposed of,
in whole or in part, other than pursuant to the laws of descent and distribution
or by will or as otherwise consented to in writing by Acquiror.

(f)Sole Intent. The parties intend the express provisions of this Agreement to
govern solely their contractual relationship with respect to the Total Earnout
Consideration, which, other than the Escrow Fund, is the only contingent Merger
consideration of its kind.

1.11Withholding Rights.  Acquiror, the Company, the Surviving Corporation, the
Exchange Administrator, the Escrow Agent, and any Affiliate of any of the
foregoing shall be entitled to deduct and

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 13 -

--------------------------------------------------------------------------------

withhold from any consideration payable or otherwise deliverable pursuant to
this Agreement to any Person such amounts as may be required to be deducted or
withheld therefrom under any provision of any Tax law or under any Legal
Requirements. To the extent such amounts are so deducted or withheld and
remitted to the applicable Governmental Entity, such amounts shall be treated
for all purposes of this Agreement as having been delivered and paid to the
Person in respect of which such deduction and withholding was
made.  Notwithstanding the foregoing, other than with respect to payments to
employees, Acquiror shall provide the applicable Company Securityholders written
notification of its intent to withhold at least five (5) days prior to such
withholding being made and reasonably cooperate with such Company Securityholder
in mitigating the requirement to withhold, provided, the foregoing shall not
apply in the event that a Company Securityholder does not timely provide a
properly completed and duly executed IRS Form W-9 or applicable W-8.

1.12Closing Payments.  

(a)At the Closing, Acquiror shall deposit, or cause to be deposited, with the
Exchange Administrator an amount of cash equal to (i) the Total Closing Cash
Consideration (as set forth in the Company Closing Statement) less (ii) that
portion of the Total Closing Cash Consideration that it reasonably determines
appropriate to be paid through payroll distributions of the Surviving
Corporation, Acquiror, or other Person, in accordance with the terms of this
Agreement (the “Exchange Fund”).  Any portion of the Exchange Fund (and any
interest or other income earned thereon) that remains unclaimed by the Company
Securityholders one year after the Effective Time shall be returned to Acquiror
(or, at Acquiror’s written direction, one of its Affiliates), upon demand, and
any such Company Securityholder who has not exchanged such his, her, or its
Company Securities in accordance with the terms of this Agreement, including
Section 1.9, prior to that time shall thereafter look only to Acquiror and the
Surviving Corporation (as general unsecured creditors) for payment of the
applicable portion of the Total Closing Cash Consideration in respect of his,
her or its Company Securities without any interest thereon.  

(b)At the Closing, Acquiror shall deposit, or cause to be deposited, in the
account specified in each Closing Expense Pay-off Letter and Closing
Indebtedness Pay-off Letter, as applicable, the amount to be paid in connection
with, and not paid prior to, the Closing, in each case, as set forth in each
such letter.

(c)Notwithstanding anything herein to the contrary, Acquiror shall be permitted
to cause any cash portion of the Total Consideration payable to a Company
Employee (other than any amounts payable to Company KERP Participants or Company
Board Plan Participants or any other Change in Control Payments payable upon
Closing and for which a special payroll distribution shall be made on the
Closing Date, subject to the terms and conditions of this Agreement) to be paid
by the Surviving Corporation or Acquiror (or such other entity employing such
Continuing Employee) through such Person’s regular payroll distributions and
subject to applicable Tax withholdings, and Acquiror shall cause each such
payment to be made no later than the first regularly scheduled payroll
distribution following the date such cash amount becomes payable in accordance
with the terms and conditions of this Agreement.  In furtherance of the
foregoing, the Company shall take such actions and, upon Acquiror’s reasonable
request, provide such information that may be necessary or appropriate prior to
the Closing Date to facilitate the making of any special or regular payroll
distribution referenced in this Section 1.12(c).

(d)Acquiror shall cause any Unpaid Change in Control Payments to be paid in
accordance with the underlying agreements relating thereto, in each case, which
are in effect on the Agreement Date and made available to Acquiror.  To the
extent such amounts are payable to a Company Employee, such amounts may be paid
through a payroll distribution.  To the extent any such amounts were taken into
account in the calculation of Total Closing Cash Consideration, but are not
ultimately

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 14 -

--------------------------------------------------------------------------------

required, per the terms of such underlying agreements, to be paid to the
intended recipient, Acquiror shall cause such amounts to be promptly paid to the
Exchange Administrator for distribution to the applicable Company
Securityholders in accordance with and subject to the other terms and conditions
of this Agreement.

1.13Adjustments.  The consideration to be received pursuant to Section 1.8 shall
be adjusted to reflect fully the effect of any stock split, reverse stock split,
combination, stock dividend (including any dividend or distribution of
securities convertible into Acquiror Common Stock or Company Capital Stock), or
other distribution in respect of Acquiror Common Stock or Company Capital Stock,
reorganization, reclassifications or other like change with respect to Acquiror
Common Stock or Company Capital Stock occurring after the Agreement Date.

1.14Company Loans to Company Securityholders.  In the event that any Company
Securityholder as a borrower has outstanding loans from the Company or any
Company Subsidiary as of the Effective Time, the consideration payable to such
Company Securityholder pursuant to Section 1.8 shall be reduced by an amount
equal to the outstanding principal plus accrued interest, if any, of such
Company Securityholder’s loans as of the Effective Time, plus any other amounts
owed by such Company Securityholder to the Company and the Company Subsidiaries
(collectively, such Company Securityholder’s “Loan Repayment Amount”).  Such
loans shall be satisfied as to the amount by which the consideration is reduced
pursuant to this Section 1.14.  To the extent the consideration payable to such
Company Securityholder is so reduced, such amount shall be treated for all
purposes under this Agreement as having been paid to such Company
Securityholder.

Article II

Representations and Warranties of the Company

Subject to such exceptions as are specifically set forth in the appropriate
section, subsection or subclause of the disclosure schedule supplied to Acquiror
on the Agreement Date (the “Disclosure Schedule”) or in any other section,
subsection or subclause of the Disclosure Schedule solely if and to the extent
that it is readily apparent on the face of such disclosure that it applies to
such other section, subsection or subclause of this Article II without reference
to the documents referenced therein, the Company hereby represents and warrants
to Acquiror and Merger Sub, as of the Agreement Date and as of the Closing Date,
as though made at the Closing Date, the following:

2.1Organization and Good Standing.

(a)The Company is duly incorporated and organized, and is validly existing in
good standing, under the Legal Requirements of the State of Delaware.  The
Company has the requisite corporate power and authority to own, lease and
operate its assets and properties and to carry on its business as currently
conducted.  The Company is duly qualified or licensed to do business, and is in
good standing, to the extent such concept is applicable, in each jurisdiction in
which the character or location of its assets or properties (whether owned,
leased or licensed) or the nature of its business make such qualification or
license necessary to the Company’s business as currently conducted, except where
the failure to be so licensed, qualified or in good standing would not have a
Company Material Adverse Effect.  The Company has made available a true and
correct copy of its certificate of incorporation, as amended to date (the
“Certificate of Incorporation”), and of its bylaws, as amended to date, each in
full force and effect on the Agreement Date (collectively, as amended to date,
the “Charter Documents”).  No amendment to any of the Charter Documents has been
approved or proposed.  Except as set forth on Section 2.1(a) of the Disclosure
Schedule, the operations now being conducted by the Company are not now
conducted under any other name and have not been conducted under any other name.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 15 -

--------------------------------------------------------------------------------

(b)Section 2.1(b) of the Disclosure Schedule sets forth a true, correct and
complete list of all Company Subsidiaries.  Each Company Subsidiary has the
requisite corporate (or similar) power and authority to own, lease and operate
its assets and properties and to carry on its business as currently
conducted.  Each Company Subsidiary is duly qualified or licensed to do
business, and is in good standing, to the extent such concept is applicable, in
each jurisdiction in which the character or location of its assets or properties
(whether owned, leased or licensed) or the nature of its business make such
qualification or license necessary to such Person’s business as currently
conducted, except where the failure to be so licensed, qualified or in good
standing would not have a Company Material Adverse Effect.  The Company has made
available a true and correct copy the certificate of incorporation, limited
liability company agreement, bylaws, or other organizational document of each of
the Company Subsidiaries, each as amended to date and in full force and effect
on the Agreement Date (as amended to date, the “Subsidiary Charter
Documents”).  No amendment to any of the Subsidiary Charter Documents has been
approved or proposed.  The operations now being conducted by the Company
Subsidiaries are not now conducted under any other name and have not been
conducted under any other name.  The Company owns directly or indirectly all of
the issued and outstanding Equity Interests of each of the Company
Subsidiaries.  No shares of Company Capital Stock are held by a Company
Subsidiary. All outstanding Equity Interests of the Company Subsidiaries are
duly authorized, validly issued, fully paid and non-assessable and not subject
to any Encumbrances, outstanding subscriptions, preemptive rights, rights of
first refusal or “put” or “call” rights created by statute, the Subsidiary
Charter Documents of such Company Subsidiary, or any Contract to which any
Company Subsidiary is a party or by which it or any of its assets is bound, and
have been issued in compliance with all applicable Legal Requirements and all
requirements set forth in the Subsidiary Charter Documents and all Contracts to
which any Company Subsidiary is a party or by which it or any of its assets is
bound.  There are no options, warrants, calls, rights, commitments or agreements
of any character, written or oral, to which any Company Subsidiary is a party or
by which any Company Subsidiary is bound obligating any Company Subsidiary to
issue, deliver, sell, repurchase or redeem, or cause to be issued, sold,
repurchased or redeemed, any Equity Interest of such Company Subsidiary or
obligating any Company Subsidiary to grant, extend, accelerate the vesting of,
change the price of, otherwise amend or enter into any such option, warrant,
call right, commitment or agreement.  There are no outstanding, or authorized,
stock appreciation, phantom stock, profit participation, or other similar rights
with respect to any Company Subsidiary.

(c)Section 2.1(c) of the Disclosure Schedule lists, as of the Agreement Date,
the directors and officers of the Company and each Company Subsidiary as of the
Agreement Date.  No indemnification claims have ever been asserted by any
current or former director or officer of the Company or any Company Subsidiary
which have not been fully resolved.

(d)Section 2.1(d) of the Disclosure Schedule lists, as of the Agreement Date,
every state or foreign jurisdiction in which the Company or any Company
Subsidiary has current Company Employees or facilities or the nature of its
business makes qualification with such jurisdiction necessary (specifying the
existence of such current Company Employees or facilities or the nature of its
business in each such state or foreign jurisdiction).

(e)Neither the Company nor any Company Subsidiary is obligated to make any
future investment in or capital contribution to any other Person, other than,
with respect to the Company, any investment or capital contributions to be made
to any Company Subsidiary listed on Section 2.1(b) of the Disclosure Schedule.

(f)The minute books of the Company and each Company Subsidiary, true, complete
and correct copies of which have been made available to Acquiror, contain, in
all material respects, a complete summary of all meetings and true, complete and
correct copies of all consents of directors and stockholders or other equity
holders since the time of incorporation.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 16 -

--------------------------------------------------------------------------------

2.2Authority and Enforceability.  The Company has all requisite corporate power
and authority to enter into, execute and deliver this Agreement and the Company
Related Agreements to which it is a party, to perform its obligations hereunder
and thereunder, and to consummate the Merger and the other transactions
contemplated hereby and thereby.  The entry into and execution and delivery of
this Agreement and the Company Related Agreements to which the Company is a
party, the performance of the obligations hereunder and thereunder, and the
consummation of the Merger and the other transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action on the part
of the Company, and no further action is required on the part of the Company to
authorize the Agreement and the Company Related Agreements to which the Company
is a party and the transactions contemplated hereby and thereby, subject only to
receipt of the Required Stockholder Approval.  The Required Stockholder Approval
is the only vote or consent of Company Securityholders required to adopt this
Agreement and approve the Merger, the Certificate Amendment, and the other
transactions contemplated hereby and by the Company Related Agreements to which
the Company is a party under applicable Legal Requirements, the Charter
Documents, the Subsidiary Charter Documents and any other Contract to which the
Company or any Company Subsidiary is a party.  The Company Board has (a)
unanimously resolved that the Merger and the Certificate Amendment are advisable
and in the best interests of the Company and its stockholders, (b) unanimously
approved this Agreement and the Merger and the Certificate Amendment, (c)
directed that the adoption of this Agreement and approval of the Merger and the
Certificate Amendment be submitted to the Company Stockholders for
consideration, and (d) unanimously recommended that all of the Company
Stockholders adopt this Agreement and approve the Merger and the Certificate
Amendment and the other matters set forth in the Stockholder Written Consent and
not exercise their dissenters’ or appraisal rights under the applicable
provisions of Delaware Law in connection with the Merger.  This Agreement and
each Company Related Agreement has been duly executed and delivered by the
Company and constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject only to
the effect, if any, of (i) applicable bankruptcy and other similar Legal
Requirements affecting the rights of creditors generally and (ii) Legal
Requirements governing specific performance, injunctive relief and other
equitable remedies.

2.3Governmental Approvals and Consents.  Except for the filing of the
Certificate of Merger and the Certificate Amendment, no Permit, notice, waiver,
approval, declaration, Order or authorization of, or filing with, any
Governmental Entity (“Governmental Approval”) is required by, or with respect
to, the Company or any Company Subsidiary in connection with the entry into,
execution or delivery of this Agreement or any Company Related Agreement to
which the Company is a party, the performance of its obligations hereunder or
thereunder, or the consummation of the Merger or any other transaction
contemplated by this Agreement or any Company Related Agreement to which the
Company is a party.  

2.4No Conflicts.  The execution and delivery by the Company of this Agreement
and the Company Related Agreements to which the Company is a party, the
performance of its obligations hereunder and thereunder, and the consummation of
the Merger and the other transactions contemplated by this Agreement and the
Company Related Agreements to which the Company is a party, does not and will
not conflict with or result in any violation of or default under (with or
without notice or lapse of time, or both) or give rise to a payment obligation,
consent, waiver, approval, termination, cancellation, modification,  or
acceleration of any obligation or loss of any benefit (or any right with respect
to the foregoing) (any such event, a “Conflict”) under (a) any provision of the
Charter Documents or the Subsidiary Charter Documents, as amended, (b) any
Material Contract to which the Company or a Company Subsidiary is a party or by
which any of their respective properties or assets (whether tangible or
intangible) are bound, or (c) any Legal Requirement applicable to the Company or
any Company Subsidiary or any of their respective properties or assets (whether
tangible or intangible).  Section 2.4 of the Disclosure Schedule sets forth all
necessary consents, waivers and approvals of parties to any Material Contracts
as are required thereunder in connection with the Transaction.  The Company and
each

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 17 -

--------------------------------------------------------------------------------

Company Subsidiary will not be required to make any payment under such Material
Contracts in connection with the transactions contemplated by this Agreement.

2.5Company Capital Structure.

(a)The authorized capital stock of the Company consists solely of 57,750,000
shares, consisting of 30,750,000 shares of Company Common Stock, of which
14,551,077 shares are issued and outstanding as of the Agreement Date, and
27,000,000 shares of Company Preferred Stock, of which (i) 7,000,000 shares are
designated “Series A-1 Preferred Stock”, 6,923,073 shares of which are issued
and outstanding as of the Agreement Date, and (ii) 20,000,000 shares are
designated “Series A-2 Preferred Stock”, 171,980 shares of which are issued and
outstanding as of the Agreement Date.  There are no shares of Company Capital
Stock owned by the Company, held by the Company in the Company’s treasury or
held by any of the Company Subsidiaries.  Each share of Series A-1 Preferred
Stock is convertible into shares of Company Common Stock at a 1:1 ratio.  The
Series A-2 Preferred Stock is not convertible into shares of Company Common
Stock or any other Company Capital Stock.  There are no events or circumstances
that have occurred that would give rise to any anti-dilution or other
adjustments to the respective conversion rates of the Company Preferred
Stock.  All outstanding shares of Company Capital Stock are duly authorized,
validly issued, fully paid and non-assessable and not subject to any
Encumbrances, outstanding subscriptions, preemptive rights, rights of first
refusal or “put” or “call” rights created by statute, the Charter Documents, or
any Contract to which the Company is a party or by which it or any of its assets
is bound.  The Company has no liability for dividends accrued or declared but
unpaid.

(b)As of the Agreement Date, the Company Capital Stock is held by the Persons
with the domicile addresses set forth in Section 2.5(b) of the Disclosure
Schedule which further sets forth for each such Person: (i)  an indication as to
whether such Person is an Accredited Investor or an Unaccredited Investor, to
the extent known by the Company; (ii)  the number, class, status as book-entry,
and series of shares of Company Capital Stock held by such Person, and whether
such person is the record and/or beneficial owner of such shares; (iii) the date
of acquisition of such shares; (iv) the applicable stock certificate(s)
representing such shares; (v) the number of shares subject to repurchase; (vi)
whether any such repurchase rights will lapse, in whole or in part, as a result
of this Agreement and the transactions contemplated hereby; and (vii) the
vesting schedule for such shares, if applicable.  Except as set forth in Section
2.5(b) of the Disclosure Schedule, the Company has no other capital stock
authorized, issued or outstanding.  None of the shares of Company Capital Stock,
including those set forth on Section 2.5(b) of the Disclosure Schedule, were
eligible for an election under Section 83(b) of the Code.

(c)Except for the Company Option Plans, neither the Company nor any Company
Subsidiary has ever adopted, sponsored or maintained any stock option plan or
any other plan or agreement providing for equity-related compensation to any
Person (whether payable in shares, cash or otherwise).  The Company has reserved
5,389,125 shares of Company Common Stock for issuance to employees, non-employee
directors, advisors, consultants, and Persons engaged by the Company or a
Company Subsidiary through a third party agency pursuant to the Company Option
Plans, of which (i) 4,803,049 shares are issuable upon the exercise of
outstanding, unexercised options granted under the Company Option Plans, (ii)
1,750 shares have been issued upon the exercise of options granted under the
Company Option Plans, and (iii) 584,326 shares remain available for future
grant.  The terms of the Company Option Plan permits the treatment of the
Company Options as provided in this Agreement, without the consent or approval
of the holders of such securities, the Company Stockholders, or otherwise (other
than the resolution of the Company Board).

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 18 -

--------------------------------------------------------------------------------

(d)As of the Agreement Date, the Company Options are held by the Persons with
the domicile addresses set forth in Section 2.5(d) of the Disclosure Schedule
which further sets forth for each such Person:  (i) an indication as to whether
such Person is an Accredited Investor or an Unaccredited Investor, to the extent
known by the Company; (ii) whether such Person is an employee, consultant,
director or officer of the Company or any Company Subsidiary or, to the extent
known by the Company, whether such Person has some other relationship with the
Company or any Company Subsidiary; (iii) the grant date of each Company Option
held by such Person and expiration date of each such Company Option (if
applicable); (iv) whether each such Company Option (if applicable) was granted
pursuant to a Company Employee Plan, and the name of such Contract; (v) the
vesting schedule (including all acceleration provisions) applicable to each such
Company Option and the extent to which each such Company Option is vested as of
immediately prior to the Effective Time; and (vi) the exercise price per share
and the number, class, status as book-entry and series of shares of Company
Capital Stock underlying each such Company Option.  None of the Company Options,
including those set forth on Section 2.5(d) of the Disclosure Schedule,
qualifies as an “incentive stock” option as defined in Section 422 of the Code
or is subject to Section 409A of the Code and guidance and regulations
promulgated thereunder.  The Company has timely prepared, submitted and filed
all Tax forms, securities registration and prospectuses, exchange control
approval applications and other documents and notices required to be prepared,
submitted or filed by the Company in connection with the grant, issuance and/or
exercise of Company Options.  True and complete copies of all Contracts relating
to or issued under the Company Option Plan or otherwise with respect to Company
Options have been made available to Acquiror, and such agreements and
instruments have not been amended, modified or supplemented other than as
provided in this Agreement, and there are no agreements to amend, modify or
supplement such agreements or instruments from the agreements made available to
Acquiror.  No Company Optionholder has the ability to early exercise any Company
Options and acquire unvested shares of Company Capital Stock that are subject to
a right of repurchase, risk of forfeiture, vesting condition, or similar
restriction under the Company Option Plans or any other Contract relating to
such Company Options.

(e)The Company has reserved 12,500 shares of Series A-1 Preferred Stock for
issuance in connection with Company A-1 Warrants, of which (i) 12,500 shares are
issuable upon the exercise of outstanding, unexercised Company A-1 Warrants,
(ii) 0 shares have been issued upon the exercise of Company A-1 Warrants, and
(iii) 0 shares remain available for future grant.  The Company has reserved
423,487 shares of Company Common Stock for issuance in connection with Company
Common Warrants, of which (i) 423,487 shares are issuable upon the exercise of
outstanding, unexercised Company Common Warrants, (ii) 0 shares have been issued
upon the exercise of Company Common Warrants, and (iii) 0 shares remain
available for future grant.

(f)As of the Agreement Date, the Company Warrants are held by the Persons with
the domicile addresses set forth in Section 2.5(f) of the Disclosure Schedule
which further sets forth for each such Person:  (i) an indication as to whether
such Person is an Accredited Investor or an Unaccredited Investor, to the extent
known by the Company; (ii) whether such Person is an employee, consultant,
director or officer of the Company or any Company Subsidiary or, to the extent
known by the Company, whether such Person has some other relationship with the
Company or any Company Subsidiary; (iii) the date of issuance of each Company
Warrant held by such Person and expiration date of each such Company Warrant;
and (iv) the exercise price per share and the number, class, status as
book-entry and series of shares of Company Capital Stock underlying each such
Company Warrant.  All of the Company Warrants terminate automatically upon the
consummation of the Merger without any further action on the part of the Company
or the holder thereof.  True and complete copies of all Contracts evidencing or
otherwise relating to each Company Warrant have been made available to Acquiror,
and such Contracts have not been amended, modified or supplemented other than as
provided in this Agreement, and there are no agreements to amend, modify or
supplement such agreements or instruments from the agreements made available to
Acquiror.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 19 -

--------------------------------------------------------------------------------

(g)All Company Capital Stock, Company Options and Company Warrants have been
issued in compliance with all applicable Legal Requirements, the Charter
Documents, or any Contract to which the Company is a party or by which it or any
of its assets is bound.  No notice to any Company Securityholder is required to
effect the Merger or the other transactions contemplated by this Agreement or
the Company Related Agreements.  To the knowledge of the Company, no event has
occurred, and no circumstance or condition exists, that has resulted in, or that
will or would reasonably be expected to result in, and there is no reasonable
basis for, any liability of the Company or any Company Subsidiary to any
current, former or alleged holder of securities of the Company (including
Company Capital Stock, Company Options, and Company Warrants) in such Person’s
capacity (or alleged capacity) as a holder of such securities, whether related
to the Merger or otherwise.

(h)Other than (x) as set forth in Section 2.5(b), Section 2.5(d), Section
2.5(f), Section 2.5(i), and Section 2.5(j) of the Disclosure Schedule, and (y)
any Equity Interests in the Company that are granted between the Agreement Date
and the Closing Date in compliance with this Agreement, there are no authorized,
issued or outstanding Equity Interests of the Company or any Contract of any
character to which the Company or, to the knowledge of the Company, a Company
Securityholder is a party or by which the Company’s assets is bound, (A)
obligating the Company or, to the knowledge of the Company, such Company
Securityholder to issue, deliver, sell, repurchase or redeem, or cause to be
issued, delivered, sold, repurchased or redeemed, any Equity Interests of the
Company, or (B) obligating the Company to grant, extend, accelerate the vesting
and/or repurchase rights of, change the price of, or otherwise amend or enter
into any Equity Interests of the Company.  Section 2.5(h) of the Disclosure
Schedule sets forth a true, complete and correct list of each Person with an
offer letter or other Contract that contemplates, effective as of the Agreement
Date, a grant of Company Options or other Equity Interests of the Company, or
who has otherwise been promised Company Options or other Equity Interests of the
Company, which Company Options have not been granted, or other Equity Interests
have not been granted or issued, as of the Agreement Date.  To the knowledge of
the Company, no Equity Interest of the Company is subject to any Encumbrances,
co-sale rights, “drag-along rights”, preemptive rights, rights of first refusal
or other rights to purchase, register or transfer such stock (whether in favor
of the Company or any other Person).  Other than the Company Stockholder
Agreement and the Charter Documents, neither the Company nor any of the Company
Subsidiaries is a party to any Contract with any of the Company Stockholders or
any of their respective Affiliates. To the knowledge of the Company, other than
as set forth in Section 2.5(h) of the Disclosure Schedule, no Company
Securityholder has entered into any Contract with respect to the voting of
equity securities of the Company.  As a result of the Merger, upon the Effective
Time, Acquiror will be the sole record and beneficial holder of all issued and
outstanding Company Capital Stock and there will be no outstanding rights to
acquire or receive any shares of Company Capital Stock, whether or not such
shares of Company Capital Stock are outstanding.

(i)As of the Agreement Date, the Company has granted Company KERP Bonus Units to
the Persons with the domicile addresses set forth in Section 2.5(i) of the
Disclosure Schedule which further sets forth for each such Person: (i) an
indication as to whether such Person is an Accredited Investor or an
Unaccredited Investor, to the extent known by the Company; (ii) the number of
Company KERP Bonus Units granted to such Person and the number of such units
outstanding as of the Agreement Date; (iii) the date of grant of such units; and
(iv) the aggregate percentage of the Company KERP Bonus Pool to which such
Person is entitled.  Except as set forth in Section 2.5(i) of the Disclosure
Schedule, the Company has no other Company KERP Bonus Units granted or
outstanding and no other Person is entitled to a Company KERP Bonus Unit.

(j)As of the Agreement Date, the Company has granted Company Board Plan Awards
to the Persons with the domicile addresses set forth in Section 2.5(j) of the
Disclosure Schedule which further sets forth for each such Person: (i) an
indication as to whether such Person is an Accredited Investor or an
Unaccredited Investor, to the extent known by the Company; (ii) the number of
fiscal year

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 20 -

--------------------------------------------------------------------------------

quarters that such Person has served as a member of the Company Board as of the
Agreement Date; (iii) the date of grant of such award; and (iv) the dollar of
such Person’s Company Board Plan Award, assuming that the Closing were to occur
on the Agreement Date.  Except as set forth in Section 2.5(j) of the Disclosure
Schedule, the Company has no other Company Board Plan Awards granted or
outstanding and no other Person is entitled to a Company Board Plan Award.

(k)Section 2.5(k) of the Disclosure Schedule sets forth, as of the Agreement
Date, all Company Indebtedness, including the amount of such Indebtedness, a
breakdown of the components of such Indebtedness (including any prepayment
premiums, penalties, breakage costs, “make whole amounts,” costs, expenses and
other payment obligations that would arise if any or all of such Indebtedness
were prepaid, extinguished, unwound and settled in full prior to maturity), any
assets securing such Indebtedness, and Person to whom such Indebtedness is owed,
and, other than as set forth therein, the Company and the Company Subsidiaries
have no outstanding Indebtedness.  No Company Indebtedness contains any
restriction upon the prepayment of any such Indebtedness.  With respect to each
such item of Company Indebtedness, neither the Company nor any Company
Subsidiary is in default and no payments are past due.  After giving effect to
the Closing, and assuming repayment of all of the Indebtedness set forth on
Section 2.5(k) of the Disclosure Schedule, the Company and the Company
Subsidiaries will have no Indebtedness.

(l)There are no outstanding loans or Indebtedness involving, on the one hand,
the Company or any Company Subsidiary and, on the other hand, any of the Company
Securityholders.

(m)No bonds, debentures, notes or other indebtedness of the Company or any
Company Subsidiary (i) having the right to vote on any matters on which
shareholders may vote (or which is convertible into, or exchangeable for,
securities having such right) or (ii) the value of which is in any way based
upon or derived from capital or voting stock of the Company, are issued or
outstanding as of the Agreement Date.

(n)The information contained in the Spreadsheet will be true, correct and
complete in all respects as of the Closing Date and the payments to be made
based on the information contained therein will be accurate and in accordance
with applicable Legal Requirements, the terms of this Agreement, the Charter
Documents, and all other Contracts among the Company and/or any of the Company
Securityholders, and no Company Securityholder or any other Person will be
entitled to any portion of the Total Consideration except as provided in the
Spreadsheet.

2.6Litigation.  Except as set forth on Section 2.6 of the Disclosure Schedule,
there is no Action of any nature pending, or, to the Company’s knowledge,
threatened, against the Company, any Company Subsidiary, or any of their
respective properties or assets (tangible or intangible), or any of their
respective directors, officers, employees, or Persons engaged by the Company or
a Company Subsidiary through a third party agency (in their capacities as such
or relating to their employment, services or relationship with the Company or a
Company Subsidiary).  There is no Action by the Company or any Company
Subsidiary currently pending.  Neither the Company nor any Company Subsidiary is
a party to any Order or, to the knowledge of the Company, subject to the
provisions of any Order, and there is no outstanding Order issued by a
Governmental Entity which challenges or questions the legal right of the Company
or any Company Subsidiary to conduct their respective operations as presently
conducted.  To the knowledge of the Company, there is no Action of any nature
pending or threatened, against any Person who has a contractual right or a right
pursuant to applicable Legal Requirements to indemnification, compensation, or
reimbursement from the Company or any Company Subsidiary related to facts and
circumstances existing prior to the Closing.

2.7Intellectual Property.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 21 -

--------------------------------------------------------------------------------

(a)As used in this Agreement, the following terms have the meanings indicated
below:

(i)“Company Intellectual Property” means any and all Technology and Intellectual
Property Rights that are owned or purported to be owned by the Company or any
Company Subsidiary.

(ii)“Company Intellectual Property Rights” means any and all Intellectual
Property Rights that are owned or purported to be owned by the Company or any
Company Subsidiary, including any and all Company Registered Intellectual
Property.

(iii)“Company Products” means all products and services (including websites,
mobile, and tablet applications, and client-side web interface services),
distributed, licensed, sold or provided prior to the Agreement Date, or
currently under development, by the Company or any Company Subsidiary.

(iv)“Company Registered Intellectual Property” means all of the Registered
Intellectual Property, owned by, or filed in the name of the Company or any
Company Subsidiary.

(v)“Copyright” means copyrights (whether or not registered in any jurisdiction)
and applications for registration of copyright and similar or equivalent rights
in works of authorship, including mask work rights, arising anywhere in the
world.

(vi)“Intellectual Property” means Technology and Intellectual Property Rights.

(vii)“Intellectual Property Rights” means any and all of the rights in or
associated with the following throughout, or anywhere in, the world: (a)
Patents, (b) Trademarks, (c) Copyrights, (d) Trade Secrets (e) Internet
Properties, and (f) any equivalent right to any of the foregoing.

(viii)“Internet Properties” means uniform resource locators, Web site addresses
and domain names.

(ix)“Object Code” means one or more computer instructions in machine readable
form (whether or not packaged in directly executable form), including any such
instructions that are readable in a virtual machine, whether or not derived from
Source Code, together with any partially compiled or intermediate code that may
result from the compilation, assembly or interpretation of any Source Code.

(x)“Open Source Software” means software which is subject to any license meeting
the definition of “Open Source” promulgated by the Open Source Initiative,
available online at http://www.opensource.org/osd.html, (including any GNU
General Public License, Library General Public License, Lesser General Public
License, Mozilla Public License, Berkeley Software Distribution license, MIT,
and the Apache License).

(xi)“Patents” means patents, statutory invention registrations, including
reissues, divisions, continuations, continuations-in-part, extensions, and
reexaminations thereof, and all rights therein provided by international
treaties and conventions.  Unless the context otherwise requires, the term
“Patent” includes any Patent Application.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 22 -

--------------------------------------------------------------------------------

(xii)“Patent Application” means an application or filing for a Patent,
including, provisional patent applications and regular patent applications, and
claims of priority under any treaty or convention, anywhere in the world.

(xiii)“Registered Intellectual Property” means any Intellectual Property Right
that is subject to an application, filing or registration with any Governmental
Entity (including the U.S. Patent and Trademark Office or the U.S. Copyright
Office), including any Patent, registered Trademark, or any registered
Copyright, or any application for the registration or issuance of any of the
foregoing.

(xiv)“Shrink-Wrap Licenses” means Contracts pursuant to which the Company or any
Company Subsidiary has received a license to generally commercially available
Software, for less than $25,000 in the aggregate per annum and which Software is
not incorporated into a Company Product.

(xv)“Software” means computer software, files, scripts, and programs, including
firmware, in any form, including Source Code or Object Code, and any related
documentation.

(xvi)“Source Code” means Software, including related programmer comments and
annotations, help text, data and data structures, instructions and procedural,
object-oriented and other code, which may be printed out or displayed in human
readable form or from which object code can be derived by compilation or
otherwise.

(xvii)“Technology” means tangible or intangible embodiments of Intellectual
Property Rights including (i) Software, (ii) databases, compilations,
collections of data and data and (iii) designs, manufacturing schematics,
algorithms, methods and processes, databases, lab notebooks, prototypes, works
of authorship, (whether or not copyrightable), models, know-how, and inventions
(whether or not patentable) in whatever form and on whatever medium.

(xviii)“Trademarks” means trademarks, service marks, trade dress, logos, trade
names, corporate names, Internet Properties and other indicia of source or
origin, and including all common law rights thereto, registrations and
applications for registration thereof throughout the world, and all rights
therein provided by international treaties and conventions.

(xix)“Trade Secrets” means all common law and statutory rights in any
jurisdiction that permit the holder of such rights to limit the use or
disclosure of its confidential know-how and other confidential or proprietary
technical and business information.

(b)Company Products.  Section 2.7(b) of the Disclosure Schedule contains a
complete and accurate list (by name and version number) of (i) all Company
Products that the Company or any Company Subsidiary has licensed, distributed or
sold since January 1, 2008; and (ii) all Company Products currently under
development that the Company or any Company Subsidiary plans to license, sell,
distribute, make commercially available, provide or otherwise dispose of in the
one (1) year following the Agreement Date.

(c)Company Registered Intellectual Property.

(i)Section 2.7(c) of the Disclosure Schedule lists for each item of Company
Registered Intellectual Property: (A) a description (e.g., application or
issuance number and title) of such item and the jurisdiction in which each has
been filed or applied for; (B) the status of such item (e.g., application filed
or issued); (C) any proceedings or actions before any court, tribunal (including
the United Stated Patent and Trademark Office (the “PTO”) or equivalent
authority anywhere in the world)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 23 -

--------------------------------------------------------------------------------

related thereto (other than regular proceeding associated with the prosecution
of a Patent); (D) the registered owner of such Company Registered Intellectual
Property and whether it is co-owned with another Person, or whether any other
Person has an interest in, or rights with respect to such item, and if so, the
name of such Person; and (E) any action that must be taken within ninety (90)
days following the Agreement Date (including the payment of any registration,
maintenance or renewal fees or the filing of any responses to office actions of
the PTO or any equivalent authority anywhere in the world, documents,
applications or certificates) for the purposes of obtaining, maintaining,
perfecting or preserving or renewing any Company Registered Intellectual
Property.

(ii)Each item of Company Registered Intellectual Property is currently in
compliance with all formal legal requirements (including payment of filing,
examination and maintenance fees, and proofs of use, and recordations of
assignments) and, to the extent issued, is subsisting, and to the knowledge of
the Company is valid and enforceable.  Neither the Company nor any Company
Subsidiary has taken or failed to take any action (including failure to disclose
any information) that would limit the validity, scope or enforceability of any
Patents that are Company Intellectual Property.  All necessary documents and
certificates currently due for filing as of the Agreement Date in connection
with such Company Registered Intellectual Property have been filed with the
relevant patent, copyright, trademark or other authorities in the United States
or foreign jurisdictions, as the case may be, for the purposes of maintaining
such Company Registered Intellectual Property.  Neither the Company nor any
Company Subsidiary has claimed “small entity status” in the application for or
registration of any Registered Intellectual Property.

(d)Exclusive Ownership.  The Company or a Company Subsidiary exclusively owns
all right, title and interest in and to all Company Intellectual Property
Rights, free and clear of any liens (other than non-exclusive outbound licenses
granted in the ordinary course of business).  To the extent that any Technology
has been developed for or on behalf of the Company or any Company Subsidiary, or
created independently or jointly by any Person other than the Company or any
Company Subsidiary and the Company or any Company Subsidiary desired to own the
Intellectual Property Rights in or to such Technology, the Company or such
Company Subsidiary obtained a valid and enforceable written agreement with such
Person with respect thereto sufficient to transfer all right, title and
ownership (including the right to seek past and future damages) of, and is the
exclusive owner of, all such Technology, including Intellectual Property Rights
therein by operation of law or by valid assignment, and has obtained the waiver
of all non-assignable rights, including all moral rights.  Neither the Company
nor any Company Subsidiary has (i) transferred ownership of any Intellectual
Property Rights to any other Person, (ii) granted any exclusive license of or
exclusive right to use, or authorized the retention of any exclusive rights to
use or joint ownership of, any Intellectual Property Right that is or was owned
or purported to be owned by the Company or any of the Company Subsidiaries to
any other Person or (iii) permitted the rights in or to Company Intellectual
Property Rights to lapse or enter into the public domain.  Except as listed in
Section 2.7(f)(i) of the Disclosure Schedule, no third party that has licensed
Intellectual Property Rights to the Company or any of the Company Subsidiaries,
or otherwise provided Technology related to the Business, has ownership rights
or license rights to improvements or derivative works made by the Company or any
of its Subsidiaries.  All Company Intellectual Property Rights, including all
Company Registered Intellectual Property, is fully transferable, alienable or
licensable by the Company or any Company Subsidiary without restriction and
without payment of any kind to any third party.

(e)Validity and Enforceability.  The Company has no knowledge of any facts or
circumstances that would render any Company Intellectual Property Rights invalid
or unenforceable. Neither the Company nor any Company Subsidiary has received
notice of any official actions or other notices from any Governmental Entity
that any of the subject matters or claims of pending applications for
registration with respect to any of such Company Intellectual Property Rights
are unregistrable.  No

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 24 -

--------------------------------------------------------------------------------

Company Intellectual Property or Company Product is subject to any proceeding or
outstanding decree, order, judgment or settlement agreement or stipulation that
restricts in any manner the Company’s or any Company Subsidiary’s ability to
use, provide, transfer, assign or license, or may affect the validity, use or
enforceability of, such Company Intellectual Property or Company Product.

(f)IP Licenses.  Section 2.7(f)(i) of the Disclosure Schedule lists all
Contracts to which the Company or any of the Company Subsidiaries is a party
that grants the Company or any of the Company Subsidiaries a license, ownership
rights, an option to, or other rights in or to any Intellectual Property Rights
owned by a third Person (collectively, “In-Licenses”), other than (A)
Shrink-Wrap Licenses or (B) non-disclosure agreements entered into in the
ordinary course of business consistent with past practice.  Section 2.7(f)(ii)
of the Disclosure Schedule lists all Contracts, to which the Company or any of
the Company Subsidiaries is a party under which the Company or any of the
Company Subsidiaries grants any third Person a license or other rights in or to
any Intellectual Property Rights, other than (A) non-exclusive customer licenses
entered into in the ordinary course of business and on terms that are
substantially similar in all material respects to the Company’s standard form
agreement made available to Acquiror and (B) non-disclosure agreements entered
into in the ordinary course of business consistent with past practice
(collectively, “Out-Licenses”; together with the In-Licenses, the “IP
Licenses”).  The Company and the Company Subsidiaries are in compliance in all
material respects with the terms of all IP Licenses.  None of the IP Licenses
grants any third party the right to sublicense any Company Intellectual
Property.  The Company has obtained valid, written, perpetual, non-terminable
(other than for cause) licenses, sufficient for the conduct of the Business (as
operated on the Agreement Date and as of the Closing Date) to all Software that
is incorporated into or bundled with any Company Products.

(g)Warranty and Indemnification Obligations.  Neither the Company nor any
Company Subsidiary has any obligation to (A) warrant, indemnify, reimburse, or
hold harmless any customer, with respect to the infringement or misappropriation
of the Intellectual Property Rights of any third Person, or with respect to any
Company Product, that materially differs in substance from such obligation in
the Company’s or such Company Subsidiary’s standard form of end-user license
agreement (a copy of which is included in Section 2.7(g)(i) of the Company
Disclosure Schedule); and (B) provide warranty, support, maintenance, or service
obligations other than as set forth in such end-user license agreement.

(h)Non-Infringement.  Neither the design, development, use, import, branding,
advertising, promotion, marketing, reproduction, distribution, manufacture,
licensing and sale of any Company Product nor the operation of the Business as
it has been, and is currently conducted by the Company or any of the Company
Subsidiaries, has infringed or misappropriated any Intellectual Property Rights
of any Person, violated any right of any Person (including any right to privacy
or publicity), or constituted unfair competition or trade practices under the
laws of any jurisdiction.  Neither the Company nor any Company Subsidiary has
received written notice in the past six (6) years from any Person claiming that
such operation or any conduct of the Company or any Company Subsidiary business
or the foregoing actions with respect to Company Products, infringes or
misappropriates any Intellectual Property Rights of any Person or constitutes
unfair competition or trade practices under the laws of any jurisdiction (nor
does the Company have knowledge of any basis therefor).  In the six (6) year
period prior to the Agreement Date, neither the Company nor any Company
Subsidiary has obtained or sought any studies, reports, or analyses with respect
to actual or potential Patent coverage, freedom to operate, Patent infringement,
or otherwise with respect to any Patents of the Company, a Company Subsidiary,
or any third Person, including, without limitation, opinions of counsel or
reports of other advisors.

(i)Non-Infringement of Company Intellectual Property.  To the knowledge of the
Company, there is no, and there has not in the past three (3) years been, any
unauthorized use,

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 25 -

--------------------------------------------------------------------------------

unauthorized disclosure, or any infringement or misappropriation of any Company
Intellectual Property.  Neither the Company nor any Company Subsidiary has in
the three (3) years prior to the Agreement Date brought any legal proceedings
against a third person for infringement of any Intellectual Property Rights.

(j)Effects of the Transaction.  Neither this Agreement, nor the transactions
contemplated hereby, including the assignment to Acquiror by operation of law or
otherwise of any Contracts to which the Company or any Company Subsidiary is a
party, will result in: (i) Acquiror, its Subsidiaries, or any of its Affiliates
granting or assigning to any third party any right to or with respect to any
Intellectual Property Rights owned by, or licensed to, any of them, (ii)
Acquiror, its Subsidiaries, or any of its Affiliates, being bound by, or subject
to, any non-compete or other material restriction on the operation or scope of
their respective businesses, (iii) Acquiror, its Subsidiaries, or any of its
Affiliates being obligated to pay any royalties or other material amounts, or
offer any discounts, to any third party in excess of those payable by, or
required to be offered by, any of them, respectively, in the absence of this
Agreement or the transactions contemplated hereby, or (iv) any termination of,
or other material adverse impact to any Company Intellectual Property.

(k)Confidential Information; Invention Assignment Agreements.

(i)The Company and the Company Subsidiaries have taken reasonable steps to
maintain, protect and preserve the Company and the Company Subsidiaries’ (or any
of the Company or the Company Subsidiaries’ predecessor’s) rights in
confidential information and trade secrets (including those provided by any
other person directly or indirectly to the Company or the Company
Subsidiaries).  There has been no unauthorized disclosure by any Person of any
such confidential information and trade secrets.  Each Company Employee and
other Person, in each case, who has been involved in the creation, invention or
development of Company Intellectual Property Rights or Technology for or on
behalf of or for the benefit of the Company or the Company Subsidiaries (each, a
“Contributor”) has executed an agreement with the Company or the Company
Subsidiaries pursuant to which such Contributor has assigned all of its right,
title and interest in and to the results and proceeds of the services that such
Contributor provides to the Company or the Company Subsidiaries.

(ii)No Company Employee has retained or is entitled to any rights in any
Intellectual Property developed for the Company or any Company Subsidiary by
such Company Employee, including, without limitation, any license rights or
economic interests, and no payments are due and no Company Employee has any
rights to receive any payments with respect to such Intellectual Property.  To
the knowledge of the Company, no current employee, consultant or contractor of
the Company or any of the Company Subsidiaries, or Person engaged through a
third party agency whose duties or responsibilities are material to the Company
business is obligated under any agreement (including licenses, covenants or
commitments of any nature) or subject to any judgment, decree or order of any
court or administrative agency, or any other restriction that would materially
interfere with its, his or her duties for the Company or any of the Company
Subsidiaries.

(l)Standard Form Agreements. Copies of the Company’s and the Company
Subsidiaries’ standard form(s) of non-disclosure agreement and standard form(s),
including attachments, of non-exclusive end user agreements for products,
including terms of use (collectively, the “Standard Form Agreements”) have been
made available.  Copies of the Company and the Company Subsidiaries’ standard
form of proprietary information, confidentiality and assignment agreement for
employees (the “Employee Proprietary Information Agreement”) and standard form
of consulting agreement containing proprietary information, confidentiality and
assignment provisions (the “Consultant Proprietary Information Agreement”) have
been made available.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 26 -

--------------------------------------------------------------------------------

(m)Government and University Funding.  (i) No government funding, facilities or
resources of a university, college, other educational institution or research
center or funding from third parties was used in the development of any Company
Intellectual Property and (ii) no Governmental Entity, university, college,
other educational institution or research center has any claim or right in or to
any Company Intellectual Property Rights.  To the knowledge of the Company, no
current or former employee, consultant or independent contractor of the Company,
or Person engaged by the Company or a Company Subsidiary through a third party
agency, who was involved in, or who contributed to, the authorship, invention,
creation or development of any Company Intellectual Property, performed services
for the government, a university, college or other educational institution, or a
research center, during a period of time during which such employee, consultant,
independent contractor or Person was also performing services for the Company or
a Company Subsidiary, where such performance would limit Company’s ownership of
or rights in the Company Intellectual Property Rights, in any material respect.

(n)Standards Bodies Membership.  Except as listed on Section 2.7(n) of the
Company Disclosure Schedule (the “Standards Body Agreements”): (i) neither the
Company nor any Company Subsidiary is a member of, and has not actively
participated in, any organization, body or group which is engaged in or which
has, or is in the process of, setting, establishing or promulgating any industry
or product standards or the terms under which Intellectual Property Rights will
be licensed; (ii) neither the Company nor any Company Subsidiary is committed to
or obligated or bound, pursuant to any standards body or similar arrangement, to
license any current or future Company Intellectual Property Rights to any third
Person; and (iii) none of the Company Products require a license with respect to
any industry standards including any standards related to the encoding, decoding
or processing of audio, video or other data streams.  Without limiting the
foregoing, neither the Company nor any Company Subsidiary is under any
obligation or duty, nor is bound by any Contract, to license any Company
Intellectual Property under any “RAND,” “FRAND,” or similar terms.

(o)Open Source Software.

(i)Section 2.7(o)(i) of the Company Disclosure Schedule lists all Open Source
Software used by or in the business of the Company or the Company Subsidiaries
in any way, other than Open Source Software used solely for internal business
operations and not to develop, compile, manufacture, distribute, or otherwise
provide or include with any Company Product, and describes the manner in which
such Open Source Software is used (such description shall include, without
limitation, whether (and, if so, how) the Open Source Software is modified
and/or distributed by the Company or the Company Subsidiaries, and in connection
with which, if any, Company Product(s) such Open Source Software is used).

(ii)Except as set forth in Section 2.7(o)(ii) of the Disclosure Schedule,
neither the Company nor any Company Subsidiary has (A) distributed Open Source
Software in conjunction with or for use with any Company Product or Company
Intellectual Property; or (B) used Open Source Software in a manner that
creates, or purports to create, obligations for the Company or any of the
Company Subsidiaries to grant to any third Person, any rights or immunities
under Intellectual Property Rights.

(iii)Except as set forth in Section 2.7(o)(iii) of the Disclosure Schedule,
neither the Company nor any Company Subsidiary has used any Open Source Software
that requires, as a condition of use, modification and/or distribution of such
Open Source Software or that other Software incorporated into, derived from or
distributed with such Open Source Software be (x) disclosed or distributed in
Source Code form, (y) be licensed for the purpose of making derivative works, or
(z) be redistributable at no charge or with any restriction on the consideration
charged therefor.  The Company

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 27 -

--------------------------------------------------------------------------------

and the Company Subsidiaries are in compliance in all material respects with the
terms of all license agreements for Open Source Software used by the Company and
the Company Subsidiaries.

(p)No Disclosure of Source Code.  Neither the Company nor any Company
Subsidiary, or, to the Company’s knowledge,  any other person acting on behalf
of the Company or any Company Subsidiary, has disclosed, delivered or licensed
to any third Person, agreed to disclose, deliver or license to any third Person,
or permitted the disclosure or delivery to any escrow agent or other third
Person of, any Source Code associated with any Company Products or otherwise in
or to which the Company or any Company Subsidiaries owns any Intellectual
Property Rights.  No event has occurred, and no circumstance or condition
exists, that (with or without notice or lapse of time, or both) will, or would
reasonably be expected to, result in the disclosure or delivery by the Company
or any person acting on its behalf to any third Person of any such Source
Code.  Section 2.7(p) of the Company Disclosure Schedule identifies each
contract pursuant to which the Company or any Company Subsidiary has deposited,
or is or may be required to deposit, with an escrow agent or any other third
Person, any such Source Code, and describes whether the execution of this
Agreement or any of the other transactions contemplated by this Agreement, could
result in the release from escrow of any such Source Code.

(q)Company Software.  None of the Company Products (i) contains any bug, defect
or error that adversely affects the use, functionality, delivery, performance,
or exploitation of such Company Products in any material respect or any product
or system containing or used in conjunction with such Company Products or (ii)
contains any “back door,” “drop dead device,” “time bomb,” “Trojan horse,”
“virus” or “worm” (as such terms are commonly understood in the software
industry) or any other similar code designed or intended to have, or capable of,
disrupting, disabling, harming or otherwise impeding in any manner the operation
of, or providing unauthorized access to, a computer system or network or other
device on which such code is stored or installed, or damaging or destroying any
data or file without the user’s consent.

(r)No Material Defects.  The Company has made available and disclosed in writing
to Acquiror its current material bug list with respect to any Company
Products.  

(s)Technology Systems. Schedule 2.7(s) of the Disclosure Schedule sets forth a
list of the material information and communications technology infrastructure
and systems (including software, hardware, firmware, networks and websites that
support the same) used in the Business on the Agreement Date (collectively, the
“ICT Infrastructure”) and any security, business continuity and disaster
recovery arrangements relating thereto.  The arrangements relating to the ICT
Infrastructure (including its operation and maintenance and any amendments or
modifications thereto) will not be adversely affected by the Transactions.  To
the Company’s knowledge, there has not been any material failure with respect to
any of the ICT Infrastructure.  The ICT Infrastructure that is currently used by
the Company and the Company Subsidiaries constitutes all the information and
communications technology and other systems infrastructure reasonably necessary
to carry on the Business as it is currently conducted.  The ICT Infrastructure
is: (A) in good working order in all material respects, (B) maintained,
supported and otherwise protected in accordance with industry practice
(including with respect to security, and application and installation of
patches) and is covered by sufficient maintenance and warranty provisions to
remedy, or provide compensation for, any material defect and (C) protected by
adequate security, business continuity, and disaster recovery plans and
arrangements that are tested on a periodic basis, including taking and storing
back-up copies (both on- and off-site) of the software and any data in the ICT
Infrastructure and following procedures for preventing the introduction of
viruses to, and unauthorized access of, the ICT Infrastructure and the
information stored thereon or processed thereby.

2.8Privacy and Data Protection.  

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 28 -

--------------------------------------------------------------------------------

(a)Section 2.8(a) of the Disclosure Schedule identifies and describes each
distinct database containing (in whole or in part) Covered Data maintained by or
for the Company or any Company Subsidiaries, the types of Covered Data in each
such database, and the means by which the Covered Data was collected.

(b)Section 2.8(b) of the Disclosure Schedule identifies each publicly posted
Company Privacy Policy in effect at any time since the inception of each of the
Company and the Company Subsidiaries, and identifies the period of time during
which each such Company Privacy Policy was or has been in effect.  Copies of all
Company Privacy Policies have been made available to Acquiror.

(c)The Company, the Company Subsidiaries, the Company Products and all third
parties who have performed services for the Company or any Company Subsidiary
and have had access to Covered Data in the performance of such services comply,
and have at all times complied, in each case in all material respects, with all
applicable Legal Requirements, Company Privacy Policies, contractual
obligations, applicable published industry standards (including, to the extent
applicable, the PCI Data Security Standard), and applicable requirements of
self-regulatory organizations (collectively, “Privacy Legal Requirements”)
relating to (A) the privacy of users of, and visitors to, all Company Products;
(B) consumer protection and marketing, promotion, and text messaging, email, and
other communications, and (C) the use, collection, obtainment, interception,
retention, storage, security, disclosure, transfer, disposal, and other
processing of any Covered Data.

(d)The execution, delivery, and performance of this Agreement and the
Transactions will not result in a breach or violation of any Privacy Legal
Requirements.  The Company and the Company Subsidiaries have full rights to
transfer to Acquiror all Covered Data maintained or processed by or for the
Company or any Company Subsidiary without violating any Privacy Legal
Requirement and without obtaining any separate consent.

(e)The Company and each Company Subsidiary has obtained written agreements from
each Person performing services for the Company or any Company Subsidiary that
has, during the course of such services, accessed or processed Covered Data that
bind such Person to at least the same restrictions and conditions applicable to
the Company or such Company Subsidiary, as applicable, with respect to such
Covered Data and Company Product Data and to implement reasonable and
appropriate means for protecting such Covered Data and Company Product Data from
unauthorized access, use, and disclosure.

(f)There is not and has not been any complaint to, or any audit, proceeding,
claim, or, to the Company’s knowledge, investigation (formal or informal)
against, the Company or any Company Subsidiary, or any of their respective
customers (in the case of customers, to the extent relating to the Company
Products or the practices of the Company or any Company Subsidiary) by any
private party, data protection authority, or any other Governmental Entity, with
respect to the collection, interception, use, retention, disclosure, transfer,
storage, security, disposal, or other processing of Covered Data.

(g)With respect to the Company Products (including their underlying systems,
networks, and technology) and all Covered Data collected, obtained, stored,
used, maintained, or processed by or for the Company or the Company
Subsidiaries, the Company and the Company Subsidiaries have at all times taken
reasonable and adequate steps (including implementing and monitoring compliance
with adequate measures with respect to technical and physical security) to
protect the Company Products and such Covered Data against unauthorized access,
use, modification, acquisition, and disclosure.  No unauthorized access to or
unauthorized use, acquisition, modification or disclosure of such Company
Products or Covered Data has occurred.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 29 -

--------------------------------------------------------------------------------

(h)Neither the Company nor any Company Subsidiary is subject to any obligation
that would prevent it from collecting, using, retaining, or disclosing Covered
Data in a manner consistent with its current Company Privacy Policy and all
Privacy Legal Requirements regarding the collection, retention, use or
disclosure of such Covered Data.  Each of the Company and the Company
Subsidiaries has made all registrations that it is required to have been made in
relation to the processing of data, and each is in good standing with respect to
such registrations.

2.9Compliance with Legal Requirements and Documents; Permits.

(a)General.  Each of the Company and the Company Subsidiaries has complied in
all material respects with, and is not in violation in any material respect of,
any and all Legal Requirements.  Within the past three (3) years, neither the
Company nor any Company Subsidiary has received any written notices of
suspected, potential or actual violation in any material respect with respect to
any Legal Requirement.  Section 2.9(a) of the Disclosure Schedule sets forth
each Permit (a) pursuant to which the Company and each Company Subsidiary
currently operates or holds any interest in any of its properties or (b) which
is required for the operation of the businesses of the Company and the Company
Subsidiaries as currently conducted or the holding of any such interest
(collectively, “Company Authorizations”) in each case that is material to the
Company or any Company Subsidiary.  All of the Company Authorizations set forth
on Section 2.9(a) of the Disclosure Schedule are in full force and effect and
constitute all Company Authorizations required to permit the Company and each
Company Subsidiary to operate or conduct its business or hold any interest in
its properties or assets.

(b)Export Control Laws. Each of the Company and the Company Subsidiaries has at
all times conducted its export and re-export transactions in compliance with (x)
all applicable U.S. export and re-export control Legal Requirements, and (y) all
other applicable import/export controls in other countries in which the Company
or any Company Subsidiaries conducts business or owns assets.  Without limiting
the foregoing, (i) each of the Company and the Company Subsidiaries has obtained
all export and import licenses, license exceptions and other consents, notices,
waivers, approvals, Orders, authorizations, registrations, declarations and
filings with any Governmental Entity required by applicable Law for (A) the
export, import and re-export of products, services, software and technologies
and (B) releases of technologies and software to foreign nationals located in
the United States and abroad (“Export Approvals”), (ii) each of the Company and
the Company Subsidiaries is in compliance with the terms of all applicable
Export Approvals, (iii) there are no pending or, to the Company’s knowledge,
threatened claims against the Company or any Company Subsidiary with respect to
such Export Approvals or export or re-export transactions, (iv) no Export
Approvals for the transfer of export licenses to Acquiror are required, or if
required, such Export Approvals are reasonably expected to be obtained
expeditiously without material cost; and (v) Section 2.9(b) of the Disclosure
Schedule sets forth the true, correct and complete export control
classifications applicable to the Company’s and the Company Subsidiaries’
products, services, software and technologies.

(c)FCPA.  Neither the Company nor any Company Subsidiary (including any of their
Company Employees or other agents, distributors, or other Persons acting on
their behalf) has, directly or indirectly, taken any action which would cause
the Company or any Company Subsidiary to be in violation of the Foreign Corrupt
Practices Act of 1977, as amended, or any rules or regulations thereunder or any
similar anti-corruption or anti-bribery Legal Requirements applicable to the
Company or any Company Subsidiary in any jurisdictions other than the United
States (in each case, as in effect at the time of such action) (collectively the
“FCPA”), used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, made,
offered or authorized any unlawful payment to foreign or domestic government
officials or employees, whether directly or indirectly, or made, offered or
authorized any unlawful bribe, rebate, payoff, influence payment, kickback or
other similar unlawful payment, whether directly or indirectly.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 30 -

--------------------------------------------------------------------------------

2.10Real Property.

(a)Neither the Company nor any Company Subsidiary owns any real property, nor
has the Company or any Company Subsidiary ever owned any real property.  Section
2.10 of the Disclosure Schedule sets forth a list of all real property currently
leased, subleased or licensed by or from the Company or any Company Subsidiary
or otherwise used or occupied by the Company or any Company Subsidiary for the
operation of their respective businesses (the “Leased Real Property”), the name
of the lessor, licensor, sublessor, master lessor and/or lessee, the date and
term of the lease, license, sublease or other occupancy right and each
amendment, termination or modification thereto, the size of the premises and the
aggregate annual rental payable thereunder.  The Company or a Company Subsidiary
currently occupies all of the Leased Real Property for the operation of its
business.  There are no other parties occupying, or, to the Company’s knowledge,
with a right to occupy, the Leased Real Property.

(b)The Company has made available to Acquiror true, correct and complete copies
of all leases, lease guaranties, subleases, agreements for the leasing, use or
occupancy of, or otherwise granting a right in or relating to the Leased Real
Property, to which the Company or any Company Subsidiary is a party, including
all amendments, terminations and modifications thereof (“Lease Agreements”), and
there are no other Lease Agreements for real property to which the Company or
any Company Subsidiary is bound.  All such Lease Agreements are valid and
effective in accordance with their respective terms, and there is not, under any
of such leases, any existing material default, rent past due or event of
default.  Within the past three (3) years, neither the Company nor any Company
Subsidiary has received any written notice of a default, alleged failure to
perform, or any offset or counterclaim with respect to any such Lease Agreement,
which has not been fully remedied and withdrawn.

(c)Neither the Company nor any Company Subsidiary owes brokerage commissions or
finders’ fees with respect to any such Leased Real Property or would owe any
such fees if any existing Lease Agreement were renewed pursuant to any renewal
options contained in such Lease Agreements.  Each of the Company and the Company
Subsidiaries has performed in all material respects all of its obligations under
any termination agreements pursuant to which it has terminated any leases,
subleases, licenses or other occupancy agreements for real property that are no
longer in effect and has no continuing liability with respect to such terminated
agreements.  The Leased Real Property is in good operating condition and repair
in all material respects, is maintained in a manner consistent with standards
generally followed with respect to similar properties, and is suitable for the
conduct of the business of the Company and the Company Subsidiaries as currently
conducted.  Neither the operation of the Company or any Company Subsidiary on
the Leased Real Property nor, to the Company’s knowledge, such Leased Real
Property, including the improvements thereon, violate in any material respect
any applicable building code, zoning requirement or statute relating to such
property or operations thereon, and any such non-violation is not dependent on
so-called non-conforming use exceptions.  To the Company’s knowledge, there are
no Legal Requirements which could require the Company or any Company Subsidiary
to make any expenditures in excess of $50,000 to modify or improve such Leased
Real Property to bring it into compliance therewith.  The Company and the
Company Subsidiaries shall not be required to expend more than $25,000 in the
aggregate under all Lease Agreements to restore the Leased Real Property at the
end of the term of the applicable Lease Agreement to the condition required
under the Lease Agreement (assuming the conditions existing in such Leased Real
Property as of the Agreement Date and as of the Closing).

2.11Tangible Property.

(a)The Company and the Company Subsidiaries have good and valid title to, or, in
the case of leased properties and assets, valid leasehold interests in, all of
their material tangible

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 31 -

--------------------------------------------------------------------------------

properties and assets, real, personal and mixed, used or held for use in its
business, free and clear of any Encumbrances, except (i) as reflected in the
Current Balance Sheet and (ii) Permitted Encumbrances for current Taxes not yet
due and payable.

(b)The equipment owned or leased by the Company and the Company Subsidiaries (i)
is adequate for the conduct of the business of the Company and the Company
Subsidiaries as currently conducted, and (ii) is in good operating condition,
subject to normal wear and tear.

2.12Company Financial Statements.

(a)Section 2.12 of the Disclosure Schedule sets forth the Company’s (i) audited
consolidated balance sheets as of, and the related audited consolidated
statements of operations, stockholders’ equity and cash flows of the Company for
the fiscal years ended June 30, 2016 and June 30, 2015, and (ii) unaudited
consolidated balance sheet as of March 31, 2017, and the related unaudited
consolidated statement of income and cash flow for the nine (9) months then
ended (collectively, the “Unaudited Financial Statements” and, together with the
financial statements referred to in item (i), collectively, the “Company
Financial Statements”).  The Company Financial Statements (x) are true and
correct in all material respects, (y) have been prepared (solely with respect to
the Unaudited Financial Statements, in all material respects) in accordance with
GAAP consistently applied through the periods indicated and consistent with each
other (except that the Unaudited Financial Statements do not contain footnotes
and other presentation items that may be required by GAAP), and (z) present
fairly the financial condition of the Company and the Company Subsidiaries at
the date or dates therein indicated and the results of operations and cash flows
for the period or periods therein specified, subject, in the case of the
Unaudited Financial Statements, to normal year-end adjustments, which are not
material in amount or significance in any individual case or in the
aggregate.  The Company’s unaudited consolidated balance sheet as of March 31,
2017 (the “Company Balance Sheet Date”) is referred to hereinafter as the
“Current Balance Sheet”.

(b)The Company and each of the Company Subsidiaries maintains accurate business
records, financial books and records, personnel records, legers, sales
accounting records, Tax records and related work papers and other books and
records (collectively the “Books and Records”) reflecting their respective
assets and liabilities and maintains internal accounting controls that provide
reasonable assurance that (i) transactions are executed with management’s
authorization, (ii) transactions are recorded as necessary to permit preparation
of the Company’s financial statements in conformity with GAAP and to maintain
accountability of their assets, (iii) access to their assets is permitted only
in accordance with management’s authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  Neither the Company nor any Company Subsidiary has engaged in any
material transaction or maintained any bank account except as reflected in its
Books and Records.  The Books and Records (A) are in all material respects true,
complete and correct, (B) have been maintained in accordance with the Company’s
and the Company Subsidiaries’ business practices on a basis consistent with
prior years, and (C) fairly reflect in all material respects the basis for the
Company Financial Statements.

(c)All of the accounts receivable, whether billed or unbilled, of the Company
and the Company Subsidiaries (i) arose in the ordinary course of business, (ii)
are carried at values determined in accordance with GAAP consistently applied
and as used in preparation of the Company Financial Statements for the fiscal
year ended June 30, 2016, (iii) do not represent obligations for goods sold on
consignment, on approval or on a sale or return basis, and (iv) are not subject
to any repurchase or return arrangement.  None of the accounts receivable of the
Company or any of its Subsidiaries are subject to any Encumbrance and no
agreement for deduction or discount has been made with respect to any such

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 32 -

--------------------------------------------------------------------------------

accounts receivable of the Company and its Subsidiaries.  Section 2.12(c) of the
Disclosure Schedule sets forth the aging of the accounts receivable reflected on
the Current Balance Sheet.

(d)Neither the Company nor any Company Subsidiary (including any current Company
Employee thereof) has identified or been made aware of (i) any significant
deficiency or material weakness in the system of internal accounting controls
utilized by the Company or any Company Subsidiary, (ii) any fraud, whether or
not material, that involves any current Company Employee who has a role in the
preparation of financial statements or the internal accounting controls utilized
by the Company or the Company Subsidiaries or (iii) any claim or allegation
regarding any of the foregoing.

(e)The Company and the Company Subsidiaries do not have any liability,
indebtedness, expense, claim, deficiency, guaranty or endorsement of any type,
whether accrued, absolute, contingent, matured, unmatured or other (whether or
not required to be reflected in financial statements in accordance with GAAP)
required to be reflected in financial statements in accordance with GAAP, except
for those which (i) have been reflected in the Current Balance Sheet, (ii) have
arisen in the ordinary course of business consistent with past practice since
the Company Balance Sheet Date and prior to the Agreement Date and are not
material in amount or significance in any individual case or in the aggregate,
or (iii) are not material to the Company and the Company Subsidiaries, taken as
a whole.

2.13Activities Since the Company Balance Sheet Date.  Since the Company Balance
Sheet Date, (i) the Company and the Company Subsidiaries have conducted their
businesses in the ordinary course of business consistent with past practice,
(ii) there has not occurred a Company Material Adverse Effect, (iii) neither the
Company nor any of the Company Subsidiaries has suffered any loss, damage,
destruction or other casualty affecting any of its material properties or
assets, whether or not covered by insurance, and (iv) neither the Company nor
any of the Company Subsidiaries has taken, caused or permitted any of the
actions described in Section 4.2.

2.14Financial Advisors.  Except as set forth on Section 2.14(i) of the
Disclosure Schedule, neither the Company nor any Company Subsidiary has
incurred, nor will it incur, directly or indirectly, any liability for brokerage
or finders’ fees or agents’ commissions, fees related to investment banking or
similar advisory services or any similar charges in connection with this
Agreement, the Company Related Agreements, the Merger or any of the other
transactions contemplated by the foregoing, nor will Acquiror or the Company or
any Company Subsidiary incur, directly or indirectly, any such liability based
on arrangements made by or on behalf of the Company, any Company Subsidiary, or
any Company Securityholder.  Section 2.14(ii) of the Disclosure Schedule sets
forth a true and complete description of all Transaction Expenses that may be
incurred or otherwise become payable after the Effective Time (including as a
result of the Total Earnout Consideration (if any) becoming payable in
accordance with the terms of this Agreement), including a summary of the
circumstances in which such Transaction Expenses may become incurred or
otherwise payable (the “Listed Transaction Expenses”).

2.15Insurance.  Section 2.15 of the Disclosure Schedule lists a summary of all
insurance policies and fidelity bonds covering the assets, business, equipment,
properties, operations, employees, officers and directors of the Company and the
Company Subsidiaries, including the type of coverage, the carrier, the amount of
coverage, the term and the annual premiums of such policies.  There is no claim
by the Company or the Company Subsidiaries pending under any of such policies or
bonds as to which coverage has been questioned, denied or disputed.  In
addition, there is no pending claim of which its total value (inclusive of
defense expenses) would reasonably be expected to exceed the policy limits.  All
premiums due and payable under all such policies and bonds have been paid, (or
if installment payments are due, will be paid if incurred prior to the Closing
Date) and the Company and the Company Subsidiaries are otherwise in material
compliance with the terms of such policies and bonds (or other policies and
bonds providing substantially similar insurance coverage).  To the Company’s
knowledge

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 33 -

--------------------------------------------------------------------------------

there is no threatened termination of, or premium increase with respect to, any
of such policies.  None of the Company, the Company Subsidiaries nor any
Affiliate of either has ever maintained, established, sponsored, participated in
or contributed to any self-insurance plan.

2.16Tax Matters.  Except as set forth on Schedule 2.16:

(a)The Company and the Company Subsidiaries have timely filed all income and
other material Tax Returns required by Legal Requirements.  All such Tax Returns
are true and complete in all material respects.  The Company and the Company
Subsidiaries have timely paid all Taxes and other assessments they are required
to pay (whether or not shown on any Tax Return).  The Company and the Company
Subsidiaries have withheld or collected from each payment made to each of their
employees and other third parties the amount of all Taxes required to be
withheld or collected therefrom, including but not limited to, U.S. federal
income and excise Taxes,  Federal Insurance Contribution Act Taxes and Federal
Unemployment Tax Act Taxes, and other payroll taxes required under applicable
Legal Requirements, and has paid the same to the proper Tax Authority or
authorized depositories.  

(b)There is no Tax deficiency outstanding, assessed or proposed against the
Company or any Company Subsidiary, nor has the Company or any Company Subsidiary
executed any outstanding waiver of any statute of limitations on or extension of
the period for the assessment or collection of any Tax.  No audit or other
examination of any Tax Return of the Company or any Company Subsidiary is
presently in progress, nor has the Company or any Company Subsidiary been
notified in writing of any request for such an audit or other examination.  No
adjustment relating to any Tax Return filed by the Company or any Company
Subsidiary has been proposed in writing by any Tax Authority to the Company or
any Company Subsidiary or any representative thereof.  No claim has been made in
writing by a Tax Authority in a jurisdiction where the Company or any Company
Subsidiary does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction.

(c)The Company and the Company Subsidiaries had no liabilities for unpaid Taxes
as of the Company Balance Sheet Date that have not been accrued or reserved on
the Company Financial Statements, whether asserted or unasserted, contingent or
otherwise, and the Company and the Company Subsidiaries have not incurred any
liability for Taxes since the Company Balance Sheet Date other than in the
ordinary course of business.

(d)The Company has made available to Acquiror or its legal counsel or
accountants copies of all Tax Returns for the Company and the Company
Subsidiaries filed for all periods since January 1, 2013.

(e)There are (and immediately following the Effective Time there will be) no
Encumbrances on the assets of the Company or any Company Subsidiary relating to
or attributable to Taxes.

(f)Neither the Company nor any Company Subsidiary is, or has been at any time
during the applicable period, a “United States Real Property Holding
Corporation” within the meaning of Section 897(c)(2) of the Code.

(g)Neither the Company nor any Company Subsidiary (i) has ever been a member of
an affiliated group (within the meaning of Code §1504(a)) filing a consolidated
federal income Tax Return (other than a group the common Acquiror of which was
Company), (ii) has ever been a party to any Tax sharing, indemnification or
allocation agreement, excluding for this purpose agreements entered into in the
ordinary course of business, the primary purpose of which does not relate to
Taxes (for example, a lease or a credit agreement), nor does the Company or any
of its Subsidiaries owe any amount

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 34 -

--------------------------------------------------------------------------------

for Taxes under any such agreement, (iii) has any liability for the Taxes of any
person other than the Company or the Company Subsidiaries under Treas. Reg. §
1.1502-6 (or any similar provision of state, local or non-U.S. Legal
Requirement, including any arrangement for group or consortium relief or similar
arrangement), as a transferee or successor, by contract, by operation of law or
otherwise or (iv) is a party to any joint venture, partnership or other
agreement that could be treated as a partnership for Tax purposes.

(h)Within the past three (3) years, neither the Company nor any Company
Subsidiary has constituted either a “distributing corporation” or a “controlled
corporation” in a distribution of stock intended to qualify for Tax-free
treatment under Section 355 of the Code.

(i)The Company and the Company Subsidiaries have not engaged in a reportable
transaction under Treas. Reg. § 1.6011-4(b), including any transaction that is
the same as or substantially similar to one of the types of transactions that
the Internal Revenue Service has determined to be a Tax avoidance transaction
and identified by notice, regulation, or other form of published guidance as a
listed transaction, as set forth in Treas. Reg. § 1.6011-4(b)(2).

(j)The Company and the Company Subsidiaries use the accrual method of accounting
for income Tax purposes.

(k)The Company and the Company Subsidiaries are in compliance in all material
respects with all terms and conditions of any Tax exemption, Tax holiday or
other Tax reduction agreement or Order (each, a “Tax Incentive”).  The
consummation of the transactions contemplated by this Agreement will not have
any adverse effect on the continued validity and effectiveness of any such Tax
Incentive.

(l)The Company and the Company Subsidiaries are not subject to Tax in any
country other than its country of incorporation or formation by virtue of having
a permanent establishment or other place of business in that country.

(m)The Company and the Company Subsidiaries are in compliance in all material
respects with all applicable transfer pricing Legal Requirements, including the
execution and maintenance of contemporaneous documentation substantiating the
transfer pricing practices and methodology of the Company and the Company
Subsidiaries.  All intercompany arrangements have been adequately documented,
and such documents have been duly executed, in a timely manner. The prices for
any property or services (or for the use of any property) provided by or to the
Company are arm’s length prices for purposes of all applicable transfer pricing
Legal Requirements, including Treasury Regulations promulgated under Section 482
of the Code.

(n)The Company and the Company Subsidiaries will not be required to include any
income or gain or exclude any deduction or loss from income for any taxable
period or portion thereof after the Closing as a result of any (i) change in
method of accounting made prior to the Closing, (ii) closing agreement under
Section 7121 of the Code executed prior to the Closing, (iii) deferred
intercompany gain or excess loss account under Treasury Regulations under
Section 1502 of the Code in connection with a transaction consummated prior to
the Closing (or in the case of each of (i), (ii) and (iii), under any similar
provision of applicable Legal Requirements), (iv) installment sale or open
transaction disposition consummated prior to the Closing, (v) prepaid amount
received prior to the Closing or (vi) Code Section 108(i) election made prior to
the Closing.

(o)There is no agreement, plan, arrangement or other Contract covering any
current or former employee or other service provider of the Company or any
Company Subsidiary or to which the

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 35 -

--------------------------------------------------------------------------------

Company or any Company Subsidiary is a party or by which the Company or any
Company Subsidiary is bound that, considered individually or considered
collectively with any other such agreements, plans, arrangements or other
Contracts, will, or could reasonably be expected to, as a result of the
transactions contemplated hereby (whether alone or upon the occurrence of any
additional or subsequent events), give rise directly or indirectly to the
payment of any amount that could reasonably be expected to be non‑deductible
under Section 162 of the Code (or any corresponding or similar provision of
state, local or foreign Tax Legal Requirements) or characterized as a “parachute
payment” within the meaning of Section 280G of the Code (or any corresponding or
similar provision of state, local or foreign Tax Legal Requirements).  Section
2.16(o) of the Disclosure Schedule lists each Person who the Company reasonably
believes is, with respect to the Company, a “disqualified individual” (within
the meaning of Section 280G of the Code and the regulations promulgated
thereunder), as determined as of the Agreement Date.

(p)Neither the Company nor any Company Subsidiary is party to any Contract,
agreement, plan or arrangement that constitutes a “nonqualified deferred
compensation plan” subject to Section 409A of the Code and the regulations and
other guidance promulgated thereunder.  Neither the Company nor any Company
Subsidiary is a party to, or otherwise obligated under, any Contract, agreement,
plan or arrangement that provides for the Company or any Company Subsidiary to
pay a Tax gross-up, equalization or reimbursement payment to any service
provider, including, without limitation, with respect to any Tax-related
payments under Sections 280G or 409A of the Code.  Each Company Employee Plan
and each other Contract, agreement, plan, program and arrangement maintained,
established or entered into by the Company or any Company Subsidiary that
constitutes a “nonqualified deferred compensation plan” (as defined in Section
409A(d)(1) of the Code) has since (i) January 1, 2005 been maintained and
operated in good faith compliance with Section 409A of the Code or an available
exemption therefrom, and (ii) January 1, 2009, been in documentary and
operational compliance with Section 409A of the Code or an available exemption
therefrom.  None of the Company, any Company Subsidiary or Acquiror has incurred
or will incur any liability or obligation to withhold or report Taxes under
Section 409A of the Code with respect to any Company Options or any amounts
deemed to be compensation subject to Section 409A of the Code.

(q)(i) Each Company Option was granted with a per share exercise price that is
at least equal to the fair market value of the Company Common Stock on the date
such Company Option was granted, (ii) no Company Option has a feature for the
deferral of compensation other than the deferral of recognition of income until
the later of exercise or disposition of such Company Option, stock appreciation
right or other similar right; (iii) no Company Option was granted under or
intended to comply with a tax-favored program registered with a Governmental
Entity outside the United States; (iv) to the extent a Company Option was
granted after December 31, 2004, it was granted with respect to a class of stock
of the Company that is “service recipient stock” (within the meaning of Section
409A and the proposed or final regulations or other Internal Revenue Service
guidance issued with respect thereto); and (v) each Company Option has been
properly accounted for in accordance with GAAP in the Company Financial
Statements.

2.17Material Contracts.  

(a)Section 2.17(a) of the Disclosure Schedule identifies, in each subpart that
corresponds to the subsection listed below, any Contract, (x) to which the
Company or any Company Subsidiary is a party, (y) by which the Company or any
Company Subsidiary or any of their assets is bound or under which the Company or
any Company Subsidiary has any obligation, or (z) under which the Company or any
Company Subsidiary has any right or interest:

(i)that is with a Top Customer, Top Supplier, or Top Publisher;

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 36 -

--------------------------------------------------------------------------------

(ii)In-Licenses;

(iii)Out-Licenses;

(iv)pursuant to which the Company or any Company Subsidiary has been appointed a
partner, reseller or distributor and that contemplates or involves the payment
or delivery of cash or other consideration (A) in an amount or having a value in
excess of $60,000 in any calendar year or (B) any lesser amount if the Contracts
disclosed under clause (A) of this Section 2.17(a)(iv) do not account for more
than seventy percent (70%) of the total revenues of the Company and the Company
Subsidiaries, taken as a whole, during each of the last three calendar years
(the “Contract Revenue Threshold”); provided that the Contracts to be disclosed
under clause (B) of this Section 2.17(a)(iv) shall be limited to those Contracts
necessary to meet the Contract Revenue Threshold (such contracts to be included
in descending order based upon the value attributable thereto);

(v)pursuant to which the Company or any Company Subsidiary has appointed another
party as a partner, reseller, or distributor and that contemplates or involves
the payment or delivery of cash or other consideration (A) in an amount or
having a value in excess of $100,000 in any calendar year or (B) any lesser
amount if the Contracts disclosed under (A) of this Section 2.17(a)(iv) do not
account for more than eighty percent (80%) of the total expenditures of the
Company and the Company Subsidiaries, taken as a whole, during each of the last
three calendar years, in each case, excluding expenditures on account of Company
Employees (the “Expenditure Threshold”); provided that the Contracts to be
disclosed under clause (B) of this Section 2.17(a)(iv) shall be limited to those
Contracts necessary to meet the Expenditure Threshold (such contracts to be
included in descending order based upon the value attributable thereto);

(vi)pursuant to which the Company or any Company Subsidiary is bound that
provides for any most favored nation or similar terms;

(vii)pursuant to which the Company or any Company Subsidiary is bound to, or has
committed to provide or license, any Company Intellectual Property to any third
party on an exclusive basis or to acquire or license any product or service on
an exclusive basis from a third party;

(viii)imposing any restriction on the right or ability of the Company or any
Company Subsidiary (or that would purport to limit the freedom of Acquiror or
any of its Affiliates): (A) to engage in any business practices; (B) to compete
with any other Person or to engage in any line of business, market or geographic
area, or to sell, license, manufacture or otherwise distribute any of its
technology or products, or from providing services, to customers or potential
customers or any class of customers, in any geographic area, during any period
of time, or in any segment of the market; (C) to solicit the employment of, or
hire, any potential employees, consultants or independent contractors; (D) to
acquire any product, property or other asset (tangible or intangible), or any
services, from any other Person, to sell any product or other asset to or
perform any services for any other Person or to transact business or deal in any
other manner with any other Person; or (E) to develop or distribute any
technology or exploit any Intellectual Property Rights;

(ix)(A) pursuant to which the Company or any Company Subsidiary has agreed to a
covenant not to sue or (B) pursuant to which Company or Company Subsidiaries
agrees to transfer or assign Intellectual Property Rights;

(x)any development, joint development or outsourced development agreement
involving the development of Intellectual Property Rights pertaining to the
Company Products;

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 37 -

--------------------------------------------------------------------------------

(xi)set forth or required to be set forth in the Disclosure Schedule pursuant to
Section 2.10 (or any subsection thereof);

(xii)relating to capital expenditures and involving future payments in excess of
$50,000;

(xiii)relating to the settlement of any Action;

(xiv)relating to (A) the disposition or acquisition of material assets or any
material interest in any Person or business enterprise or (B) the acquisition,
issuance or transfer of any securities of another Person;

(xv)relating to any mortgages, indentures, guarantees, pledges or performance or
completion bonds, indemnity or surety arrangements, loans or credit agreements,
security agreements or other Contracts or instruments relating to Indebtedness
or extension of credit or the creation of any Encumbrance with respect to any
asset of the Company or any Company Subsidiary;

(xvi)creating or relating to any partnership or joint venture or any sharing of
revenues, profits, losses, costs or liabilities, including any agreements
requiring the Company or any Company Subsidiaries to pay royalties;

(xvii)that was entered into outside the ordinary course of business of the
Company or any Company Subsidiary and that contemplates or involves the payment
or delivery of cash or other consideration in an amount or having a value in
excess of $50,000 in any calendar year;

(xviii)that has a term of more than one year and that may not be terminated by
the Company or any Company Subsidiary (without penalty or any post-termination
support, maintenance, engineering or similar obligations) within sixty (60) days
after the delivery of a termination notice by the Company or any Company
Subsidiary;

(xix)Lease Agreements; or

(xx)that contemplates or involves: (A) the payment or delivery of cash or other
consideration in an amount or having a value in excess of $100,000 in the
aggregate; or (B) the performance of services having a value in excess of
$100,000 in the aggregate.

(b)The Company has made available true, correct and complete copies of all
written Material Contracts, including all amendments or modifications
thereto.  Section 2.17(b) of the Disclosure Schedule provides an accurate
description of the terms of each Material Contract that is not in written
form.  Each Material Contract is valid and in full force and effect and binding
on all parties thereto in accordance with its terms, subject to Legal
Requirements of general application relating to bankruptcy, insolvency and the
relief of debtors, and rules of law governing specific performance, injunctive
relief and other equitable remedies.  Neither the Company nor any Company
Subsidiary has violated or breached in any material respect, or committed any
default under, any Material Contract, and, to the knowledge of the Company, no
other Person has violated or breached in any material respect, or committed any
default under, any such Contract.  To the knowledge of the Company, no event has
occurred, and no circumstance or condition exists, that (with or without notice
or lapse of time) will, or could reasonably be expected to:  (i) result in a
violation or breach of any of the provisions of any Material Contract by the
Company or any Company Subsidiary, or, to the knowledge of the Company, any
other Person that is a party to a Material Contract; (ii) give any Person the
right to declare a default or exercise any remedy against the Company or any
Company Subsidiary under any Material Contract;

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 38 -

--------------------------------------------------------------------------------

(iii) give any Person (other than the Company or any Company Subsidiary) the
right to accelerate the maturity or performance of any Material Contract; or
(iv) give any Person (other than the Company or any Company Subsidiary) the
right to cancel, terminate or modify any Material Contract.  Within the past
three (3) years, neither the Company nor any Company Subsidiary has received any
written notice or, to the Company’s knowledge, any non-written communication
regarding any actual or possible violation or breach of, or default under, any
Material Contract.  Neither the Company nor any Company Subsidiary has waived
any of its material rights under any Material Contract.  “Material Contracts”
means any Contract required to be disclosed in Section 2.17(a) of the Disclosure
Schedule and any Contract entered into after the Agreement Date and prior to
Closing that would have been required to be disclosed in Section 2.17(a) of the
Disclosure Schedule if such Contract had been entered into on or prior to the
Agreement Date.

2.18Employee Benefit Plans and Compensation.

(a)Section 2.18(a) of the Disclosure Schedule contains a complete and accurate
list of each employment, consulting, compensation, incentive or deferred
compensation, severance, relocation, retention, transaction, change in control,
termination, retirement, pension, supplemental retirement, deferred
compensation, excess benefit, profit-sharing, bonus, incentive, performance
award, stock option, restricted stock, deferred stock, phantom stock or other
equity or equity-linked, savings, life, vacation, paid-time-off, cafeteria,
insurance, flex spending, tuition, medical, health, welfare, disability, death,
fringe benefit or other employee compensation or benefit plan, program, policy,
practice, commitment, agreement, arrangement or Contract, including, in each
case, each “employee benefit plan” within the meaning of Section 3(3) of the
ERISA (whether or not subject to ERISA) or any other employee benefits plan
under any other applicable Legal Requirement which is or has been maintained,
contributed to, participated in, sponsored by or required to be contributed to
by the Company or any ERISA Affiliate thereof or with respect to which the
Company or any ERISA Affiliate thereof has or may have any liability or
obligation, whether actual or contingent (collectively, the “Company Employee
Plans”).  Section 2.18(a) of the Disclosure Schedule does not need to include
offer letters that do not differ materially from the Company’s standard form
provided to Acquiror and that are terminable “at-will” without severance or
benefit obligations.  The Company and the Company Subsidiaries have no written
or unwritten commitment to establish any new Company Employee Plan or modify any
existing Company Employee Plan.

(b)Documents.  The Company has made available to Acquiror true, correct and
complete copies, as applicable, of (i) each Company Employee Plan including all
amendments thereto and all related trust documents (and descriptions of the
material terms of any such plan that is not in writing), (ii) the three most
recent annual reports (Form Series 5500 and all schedules and financial
statements attached thereto), if any, required to be filed in connection with
each Company Employee Plan, (iii) if the Company Employee Plan is funded, the
most recent annual and periodic accounting of such Company Employee Plan assets,
(iv) the most recent summary plan description together with the summary(ies) of
material modifications thereto, if any, (v) all material written agreements and
contracts relating to each Company Employee Plan, including administrative
service agreements and group insurance contracts, (vi) all material
communications to any current Company Employee relating to any Company Employee
Plan, including all communications relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events which would result in any liability to the
Company or any Company Subsidiary, (vii) all correspondence to or from any
Governmental Entity relating to any Company Employee Plan other than routine
correspondence in the normal course of operations of such Company Employee Plan,
(viii) policies pertaining to fiduciary liability insurance covering the
fiduciaries for each Company Employee Plan, (ix) all discrimination tests for
each Company Employee Plan for the three most recent plan years, and (x) the
most recent Internal

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 39 -

--------------------------------------------------------------------------------

Revenue Service (or any other applicable Tax Authority) determination or opinion
letter issued with respect to each Company Employee Plan, if applicable.

(c)Compliance.  The Company and the Company Subsidiaries have performed all
obligations required to be performed by them under, are not in default or
violation of, and, as of the Agreement Date, the Company does not have any
knowledge of any material default or violation by any other party to, any
Company Employee Plan, and each Company Employee Plan has been established and
maintained in accordance with its terms and in material compliance with all
applicable Legal Requirements, including, without limitation, ERISA and the
Code.  Each Company Employee Plan intended to be qualified under Section 401(a)
of the Code has obtained a favorable determination letter (or opinion letter, if
applicable) as to its qualified status under the Code and nothing has occurred
since the date of such letter that has or is reasonably likely to affect such
qualification.  Each trust established in connection with any Company Employee
Plan which is intended to be exempt from federal income taxation under
Section 501(a) of the Code is so exempt, and no fact or event has occurred that
would reasonably be expected to adversely affect the exempt status of any such
trust.  No lien has been imposed under the Code or ERISA with respect to any
Company Employee Plan.  No “prohibited transaction,” within the meaning of
Section 4975 of the Code or Sections 406 and 407 of ERISA, and not otherwise
exempt under Section 408 of ERISA, has occurred with respect to any Company
Employee Plan.  There are no actions, suits or claims pending or, to the
knowledge of the Company or any ERISA Affiliate, threatened or reasonably
anticipated (other than routine claims for benefits) against any Company
Employee Plan or against the assets of any Company Employee Plan.  Each Company
Employee Plan can be amended, terminated or otherwise discontinued after the
Effective Time in accordance with its terms, without liability to Acquiror, the
Company or any ERISA Affiliate (other than ordinary administration
expenses).  There are no audits, inquiries or proceedings pending or, to the
knowledge of the Company or any ERISA Affiliates, threatened by any Governmental
Entity with respect to any Company Employee Plan.  Neither the Company nor any
ERISA Affiliate is subject to any penalty or Tax with respect to any Company
Employee Plan under Section 502(i) of ERISA or Sections 4975 through 4980 of the
Code.  The Company and the Company Subsidiaries have timely made all
contributions and other payments required by and due under the terms of each
Company Employee Plan.

(d)Effect of Transaction.  Except as set forth in Section 2.18(d) of the
Disclosure Schedule, the execution of this Agreement and the consummation of the
Merger and other Transactions will not (either alone or upon the occurrence of
any additional or subsequent events) result in or entitle any Person to any
payment, acceleration, forgiveness of indebtedness, vesting, distribution,
increase in compensation or benefits or obligation to fund benefits.

(e)No Pension Plan.  No Company Employee Plan is, and neither the Company nor
any ERISA Affiliate has ever maintained, established, sponsored, participated
in, or contributed to, a pension plan subject to Part 3 of Subtitle B of Title I
of ERISA, Title IV of ERISA or Section 412 of the Code.  Neither the Company nor
any ERISA Affiliate has incurred or could reasonably be expected to incur any
liability pursuant to Title I or Title IV of ERISA (including any controlled
group liability) or the penalty, excise Tax or joint and several liability
provisions of the Code, whether contingent or otherwise.

(f)No Self-Insured Plan.  Neither the Company nor any ERISA Affiliate has ever
maintained, established, sponsored, participated in or contributed to any
self-insured plan that provides benefits to Company Employees (including any
such plan pursuant to which a stop loss policy or contract applies). The
obligations of all Company Employee Plans that provide health, welfare or
similar insurance are fully insured by bona fide third-party insurers.  Except
as set forth in Section 2.18(f) of the Disclosure Schedules, no Company Employee
Plan is maintained through a human resources and benefits outsourcing entity,
professional employer organization, or other similar vendor or provider.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 40 -

--------------------------------------------------------------------------------

(g)Collectively Bargained, Multiemployer and Multiple Employer Plan.  No Company
Employee Plan is, and at no time has the Company or any ERISA Affiliate
contributed to or been obligated to contribute to a multiemployer plan (as
defined in Section 3(37) of ERISA).  No Company Employee Plan is, and neither
the Company nor any ERISA Affiliate has at any time ever maintained,
established, sponsored, participated in or contributed to (i) a multiple
employer plan or to any other plan described in Section 413 of the Code or (ii)
a multiple employer welfare arrangement (within the meaning of Section 3(40) of
ERISA).

(h)No Post Employment Obligations.  Neither the Company nor any ERISA Affiliate
has any obligation or liability to provide, whether under any Company Employee
Plan or otherwise, any post termination or retiree life insurance, health or
other employee welfare benefits to any Person for any reason, except as may be
required by COBRA or other applicable state Legal Requirement.

(i)International Employee Plans.  Section 2.18(i) of the Disclosure Schedule
contains a complete and accurate list of each International Employee Plan.  With
respect to each International Employee Plan: (i) such International Employee
Plan is and has been established, administered and maintained at all times in
material compliance with its terms and all applicable Legal Requirements of each
jurisdiction in which such International Employee Plan is maintained; (ii) all
contributions to, and payments from, such International Employee Plan which may
have been required to be made in accordance with the terms of such International
Employee Plan, and the applicable Legal Requirements of the jurisdiction in
which such International Employee Plan is maintained, have been timely made or
accrued; (iii) the Company and each ERISA Affiliate has complied with all
applicable reporting and notice requirements, and such International Employee
Plan has obtained from the Governmental Entity having jurisdiction with respect
to such International Employee Plan any required determinations, if any, that
such International Employee Plan is in compliance with all applicable Legal
Requirements of the relevant jurisdiction if such determinations are required in
order to give effect to such International Employee Plan; (iv) there are no
pending investigations by any Governmental Entity involving such International
Employee Plan, and no pending claims (except for claims for benefits payable in
the ordinary course), suits or proceedings against such International Employee
Plan or asserting any rights or claims to benefits under such International
Employee Plan and to the knowledge of the Company or any ERISA Affiliate are any
such investigations, claims, suits or proceedings reasonably anticipated; (v)
the consummation of the transactions contemplated by this Agreement will not
(either alone or upon the occurrence of any additional or subsequent events)
create or otherwise result in any liability with respect to such International
Employee Plan; and (vi) except as required by applicable Legal Requirements, no
condition exists that would prevent the Company or any Company Subsidiary from
terminating or amending any International Employee Plan at any time for any
reason in accordance with the terms of each such International Employee Plan
without the payment of any fees, costs or expenses (other than the payment of
benefits accrued on the Company Balance Sheet and any normal and reasonable
expenses ordinarily incurred in a termination event). There has been no
amendment to, written interpretation of or announcement (whether or not written)
by the Company or any Company Subsidiary relating to, or change in employee
participation or coverage under, any International Employee Plan that would
reasonably be expected to materially increase the expense of maintaining such
International Employee Plan above the level of expense incurred in respect
thereof for the most recent fiscal year ended prior to the Agreement Date. No
International Employee Plan has unfunded liabilities that will not be offset by
insurance or that are not fully accrued on the Company Financial Statements.

(j)Employment Matters.  Each of the Company and the Company Subsidiaries has
complied in all material respects with its own policies, practices, handbooks,
work rules, and internal regulations and all applicable Legal Requirements,
judgments or arbitration awards of any court, arbitrator or any Governmental
Entity, extension orders and binding customs respecting labor and

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 41 -

--------------------------------------------------------------------------------

employment, including Legal Requirements relating to employment practices, terms
and conditions of employment, discrimination, disability, fair labor standards,
workers compensation, wrongful discharge, immigration, occupational safety and
health, family and medical leave, wages and hours (including overtime wages),
worker classification, equal opportunity, pay equity, meal and rest periods, and
employee terminations, or the equivalent under applicable Legal Requirements,
and in each case, with respect to any Company Employee: (i) has withheld and
reported all amounts required by Legal Requirement or by agreement to be
withheld and reported with respect to wages, salaries and other payments to
Company Employees, (ii) is not liable for any arrears of wages, bonuses,
commissions, fees, severance pay or any Taxes or any penalty for failure to
comply with any of the foregoing, (iii) is not liable for any payment to any
trust or other fund governed by or maintained by or on behalf of any
Governmental Entity, with respect to unemployment compensation benefits, social
security, other payroll taxes or other benefits or obligations for Company
Employees (other than routine payments to be made in the normal course of
business and consistent with past practice); and (iv) paid all sums due for
wages, contributions, premiums and other payments due or required to be paid in
connection with each International Employee Plan.  There are no actions, suits,
claims or administrative matters pending or threatened or, to the knowledge of
the Company, reasonably anticipated against the Company or any Company
Subsidiary with respect to any Company Employee or Company Employee Plan.  There
are no pending or threatened or, to the knowledge of the Company, reasonably
anticipated claims or actions against Company, any Company Subsidiary or any
Company trustee under any worker’s compensation policy or long term disability
policy.  Neither the Company nor any Company Subsidiary is party to a
conciliation agreement, consent decree or other agreement or Order with any
federal, state, or local agency or governmental authority with respect to
employment practices.  The services provided by each of the Company’s and
Company Subsidiaries’ Employees in the United States are terminable at the will
of the Company or the Company Subsidiaries, as applicable, and outside the
United States are terminable in compliance with applicable Legal Requirements,
and any such termination would result in no liability to the Company or any
Company Subsidiary.  Section 2.18(j) of the Disclosure Schedule lists all
liabilities of the Company and the Company Subsidiaries to any Company Employee
that may result from the termination by the Company, any Company Subsidiary or
Acquiror of such Company Employee’s employment or provision of services, a
change in control of the Company or any Company Subsidiary, or a combination
thereof.  The Company and the Company Subsidiaries have no material liability
with respect to any misclassification of (x) any Person as an independent
contractor rather than as an employee (or the equivalent under applicable Legal
Requirements); (y) except (if at all) as set forth in Section 2.18(a) of the
Disclosure Schedule, any Company Employee leased from another employer (or the
equivalent under applicable Legal Requirements); or (z) any Company Employee
currently or formerly classified as exempt from overtime wages (or the
equivalent under applicable Legal Requirements).

(k)Labor Matters.  Neither the Company nor any Company Subsidiary is a party to
any collective bargaining agreements, union contract or other agreements with
any union, works council, employee representative or other labor organization or
group of employees with respect to Employees, and, to the Company’s knowledge
there are no labor unions, works councils, employee representatives or other
organizations representing, purporting to represent or attempting to represent,
any employee, or group of employees, of the Company or any Company
Subsidiary.  No collective bargaining agreement, union contract or any other
agreement with any union, works council, employee representative or other labor
organization or group of employees is being negotiated by the Company or any
Company Subsidiary.  Neither the Company nor any Company Subsidiary has
experienced any strikes, labor disputes, concerted refusal to work overtime,
slowdowns, work stoppages, lockouts, or threats thereof, by or with respect to
any employees of the Company or any Company Subsidiary and to the Company’s
knowledge such conduct is not being threatened.  Neither the Company nor any
Company Subsidiary has engaged in any unfair labor practices within the meaning
of the National Labor Relations Act or similar Legal Requirement.  The Company
has no knowledge of any activities or proceedings of any labor union, works
council, employee representative or other labor organization or group of
employees to organize any

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 42 -

--------------------------------------------------------------------------------

current Company Employees.  There are no actions, suits, claims, labor disputes
or grievances pending or to the Company’s knowledge threatened or, to the
knowledge of the Company, reasonably anticipated regarding any labor matters
involving any Company Employee, including charges of unfair labor practices
under any applicable Legal Requirement or otherwise.

(l)Work Authorizations.   Current Company Employees are authorized and have
appropriate documentation to work in the jurisdiction in which they are
working.  Section 2.18(l) of the Disclosure Schedule sets forth an accurate and
complete list of the following: (i) all United States based current Company
Employees who are not U.S. citizens or permanent residents and (ii) all current
Company Employees based outside of the United States that are not citizens or
permanent residents of the jurisdiction in which they perform services.  Each of
the United States based current Company Employees required to be listed on
Section 2.18(m) of the Disclosure Schedule is authorized under applicable
immigration Legal Requirements to work in his or her current position for the
Company or Company Subsidiary and each non-U.S.-based current Company Employee
required to be listed on Section 2.18(l) of the Disclosure Schedule is
authorized under applicable Legal Requirements to work in his or her current
positions for the Company or Company Subsidiary.

(m)Warn Act.  In the three years prior to the Agreement Date, neither the
Company nor any Company Subsidiary has taken any action which would constitute a
“plant closing” or “mass layoff” within the meaning of the Worker Administration
and Retraining Notification Act (“WARN”) or similar state or local Legal
Requirement, issued any notification of a plant closing or mass layoff required
by WARN or similar state or local Legal Requirement, or incurred any liability
or obligation under WARN or any similar state or local Legal Requirement that
remains unsatisfied.  The Company is not planning any terminations prior to the
Closing which would trigger any notice or other obligations under WARN or any
similar state or local Legal Requirement.

(n)Company Employees.  Section 2.18(n) of the Disclosure Schedule contains a
complete and accurate list of Company Employees as of the Agreement Date who are
employed or engaged by the Company or any Company Subsidiary and shows with
respect to each such Person (i) the Person’s name, position held, work location,
base salary or hourly wage rate, as applicable, including each Person’s
designation as either exempt or non-exempt from the overtime requirements of the
Fair Labor Standards Act and applicable state and local wage Legal Requirements,
Company Options held, and all other remuneration payable and other benefits
provided or which the Company and the Company Subsidiaries are bound to provide
(whether at present or in the future) to each such Person, or any Person
connected with any such person, and includes, if any, particulars of all profit
sharing, incentive and bonus arrangements to which the Company and the Company
Subsidiaries are a party, whether legally binding or not, (ii) the date of hire,
(iii) vacation eligibility for the current calendar year (including accrued
vacation from prior years), (iv) leave status (including type of leave, expected
return date for non-disability related leaves and expiration dates for
disability leaves), (v) visa status, (vi) the name of any union, works council,
employee representative or other labor organization or group of employees,
collective bargaining agreement or other similar labor agreement covering such
Company Employee, (vii) accrued sick days for current calendar year, (viii)
relevant prior notice period required in the event of termination, (ix)
eligibility to Company car or travel expenses, (x) any severance or termination
payment (in cash or otherwise) to which any Person could be entitled, and (xi)
average over-time payments per month during the preceding twelve-month
period.  To the knowledge of the Company, no Person listed on Section 2.18(n) of
the Disclosure Schedule has indicated, whether verbally or in writing to the
Company, that he/she is, or will be prior to the Closing, terminating his or her
employment for any reason.

(o)Company Contractors.  Section 2.18(o) of the Disclosure Schedule contains a
true, correct and complete list of (i) all current independent contractors,
Persons that have a consulting or advisory relationship with the Company or any
Company Subsidiary, and Persons engaged by the

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 43 -

--------------------------------------------------------------------------------

Company or a Company Subsidiary through a third party agency and (ii) the
location at which such independent contractors, consultants, advisors and
Persons have been or are providing services; (iii) the rate of all regular,
bonus or any other compensation payable to such independent contractors,
consultants, advisors, and Persons; and (iv) the start and termination date of
any agreement binding any Person that has a consulting or advisory relationship
with the Company or any Company Subsidiary.  Except as set forth in such written
agreements or otherwise set forth on Section 2.18(o) of the Disclosure Schedule,
all such independent contractors, consultants and advisors to the Company or any
Company Subsidiary can be terminated immediately and without notice or liability
on the part of the Company or a Company Subsidiary.

2.19Environmental and Safety Legal Requirements.  Neither the Company nor any
Company Subsidiary has released any amount of any Hazardous Material.  No
Hazardous Materials are present in, on or under any property, including the land
and the improvements, ground water and surface water thereof, that the Company
or any Company Subsidiary has at any time owned, operated, occupied or
leased.  Neither the Company nor any Company Subsidiary has transported, stored,
used, manufactured, disposed of, released or exposed their employees or others
to Hazardous Materials in violation of any Legal Requirement or in a manner that
would result in liability to the Company or any Company Subsidiary, nor has the
Company or any Company Subsidiary disposed of, transported, sold, or
manufactured any product containing a Hazardous Material (any or all of the
foregoing being collectively referred to herein as “Hazardous Materials
Activities”) in violation of any rule, regulation, treaty or statute promulgated
by any Governmental Entity to prohibit, regulate or control Hazardous Materials
or any Hazardous Material Activity.

2.20Top Customers and Suppliers.  

(a)Section 2.20(a) of the Disclosure Schedule contains a true and correct list
of the top twenty (20) currently active customers of the Company and the Company
Subsidiaries, taken as a whole, ranked by revenues generated in connection with
such customers for the calendar years ending December 31, 2015 and December 31,
2016 (each such customer, a “Top Customer”), and such applicable
revenue.  Neither the Company nor any Company Subsidiary has received written
notice, or to the Company’s knowledge, non-written communication that any Top
Customer intends to cancel, or otherwise materially and adversely modify its
relationship with the Company or any Company Subsidiary (whether related to
payment, price or otherwise) on account of the transactions contemplated by this
Agreement or otherwise.

(b)Section 2.20(b) of the Disclosure Schedule contains a true and correct list
of the top ten (10) currently active suppliers and vendors of the Company and
the Company Subsidiaries, taken as a whole, by dollar volume of sales and
purchases, respectively, for the calendar years ending December 31, 2015 and
December 31, 2016 (each such supplier, a “Top Supplier”).  Neither the Company
nor any Company Subsidiary has received written notice, or to the Company’s
knowledge, non-written communication that any Top Supplier intends to cancel, or
otherwise materially and adversely modify its relationship with the Company or
any Company Subsidiary (whether related to payment, price or otherwise) on
account of the transactions contemplated by this Agreement or otherwise.

(c)Section 2.20(c) of the Disclosure Schedule contains a true and correct list
of the top ten (10) currently active publishers of the Company and the Company
Subsidiaries, taken as a whole, by dollar volume of revenue generated in
connection with such publishers, respectively, for the calendar years ending
December 31, 2015 and December 31, 2016 (each such publisher, a “Top
Publisher”).  Neither the Company nor any Company Subsidiary has received
written notice, or to the Company’s knowledge, non-written communication that
any Top Publisher intends to cancel, or otherwise materially

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 44 -

--------------------------------------------------------------------------------

and adversely modify its relationship with the Company or any Company Subsidiary
(whether related to payment, price or otherwise) on account of the transactions
contemplated by this Agreement or otherwise.

2.21Interested Party Transactions.

(a)No officer, director, or Key Employee or, to the knowledge of the Company,
Company Securityholder (nor any Affiliate or immediate family member of any of
such Persons, or any trust, partnership or corporation in which any of such
Persons has or has had an interest) (each, an “Interested Party”), has, directly
or indirectly, (i) any interest in any Person that licensed or licenses from or
to, purchased or purchases from, sold or sells or furnished or furnishes to the
Company or any Company Subsidiary any Intellectual Property or goods or services
or (ii) any interest in, or is a party to, any Contract to which the Company or
any Company Subsidiary is a party; provided, however, that ownership of no more
than one percent (1%) of the outstanding voting stock of a publicly traded
corporation shall not be deemed to be an “interest in any Person” for purposes
of this Section 2.21.

(b)All transactions pursuant to which any Interested Party has purchased any
services, products, technology or intellectual property rights from, or sold or
furnished any services, products, technology or intellectual property rights to,
the Company or any Company Subsidiary have been on an arms-length basis on terms
no less favorable in the aggregate to the Company or any Company Subsidiary than
would be available from an unaffiliated party.

2.22Bank Accounts; Powers of Attorney.  Section 2.22 of the Disclosure Schedule
sets forth a complete and correct list showing: (a) all banks in which the
Company or a Company Subsidiary maintains a bank account or safe deposit box,
together with, as to each such bank account, the account number, the names of
all signatories thereof and, with respect to each such safe deposit box, the
number thereof and the names of all Persons having access thereto; and (b) the
names of all Persons holding powers of attorney from the Company or any Company
Subsidiary.

2.23Complete Copies of Materials.  The Company has made available true and
complete copies of each document (or summaries of the same) that has been
requested by Acquiror or its counsel, including true and complete copies of all
Material Contracts and all other Contracts and documents listed on the
Disclosure Schedule.

2.24Representations Complete.  To the Company’s knowledge, none of the
representations or warranties made by the Company (as modified by the Disclosure
Schedule) in this Agreement or any Company Related Agreement, and none of the
statements made in any exhibit, schedule or certificate furnished by the Company
or any of its Representatives pursuant to this Agreement or any Company Related
Agreement contains, or will contain at the Effective Time, any untrue statement
of a material fact, or omits or will omit at the Effective Time to state any
material fact necessary in order to make the statements contained herein or
therein, in the light of the circumstances under which made, not misleading.

Article III

Representations and Warranties of Acquiror

Subject to such exceptions as are specifically set forth in the appropriate
section, subsection or subclause of the Disclosure Schedule or in any other
section, subsection or subclause of the Disclosure Schedule solely if and to the
extent that it is readily apparent on the face of such disclosure that it
applies to such other section, subsection or subclause of this Article III
without reference to the documents

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 45 -

--------------------------------------------------------------------------------

referenced therein, Acquiror and Merger Sub each hereby represents and warrants
to the Company as follows:

3.1Organization and Standing.  Acquiror and Merger Sub are each a corporation
duly organized, validly existing and in good standing under the Legal
Requirements of the State of Delaware.  Acquiror has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as currently conducted.  

3.2Authority and Enforceability.  Acquiror and Merger Sub each has all requisite
corporate power and authority to enter into this Agreement and all other
agreements to be entered into by Acquiror or Merger Sub in connection with this
Agreement and the Merger (“Acquiror Related Agreements”) and to consummate the
Merger and the other transactions contemplated hereby and thereby.  The entry
into and the execution and delivery by Acquiror and Merger Sub of this Agreement
and any Acquiror Related Agreements to which it is a party and the consummation
of the Merger and the other transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate and other action on the part of
Acquiror and Merger Sub, and no further action is required on the part of
Acquiror to authorize the Agreement and any Acquiror Related Agreements to which
it is a party and the transactions contemplated hereby and thereby.  This
Agreement and any Acquiror Related Agreements have been duly executed and
delivered by Acquiror and Merger Sub, as applicable, and constitute the valid
and binding obligations of Acquiror and Merger Sub, as applicable, enforceable
against each such Person in accordance with their terms, subject to (a)
applicable bankruptcy and other similar Legal Requirements affecting the rights
of creditors generally and (b) Legal Requirements governing specific
performance, injunctive relief and other equitable remedies.

3.3Governmental Approvals and Consents.  No Governmental Approval is required by
or with respect to Acquiror or Merger Sub in connection with the execution and
delivery of this Agreement and any Acquiror Related Agreements or the
consummation of the Merger and the other transactions contemplated hereby and
thereby, except for such consents, waivers, approvals, Orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities laws and state “blue sky” laws.

3.4No Conflicts.  The execution and delivery by Acquiror of this Agreement and
the Acquiror Related Agreements to which it is a party, the performance of its
obligations hereunder and thereunder, and the consummation of the Merger and the
other transactions contemplated by this Agreement and the Acquiror Related
Agreements to which it is a party, does not and will not Conflict with any Legal
Requirement applicable to Acquiror or any of its properties or assets (whether
tangible or intangible).  

3.5Valid Issuance.  Assuming the accuracy of the Accredited Investor
Questionnaires, the shares of Acquiror Common Stock to be issued to Company
Securityholders in the Merger pursuant to the terms hereof, when issued as
provided in this Agreement, will be duly authorized, validly issued, fully paid
and nonassessable, and will be free of Encumbrances and restrictions on transfer
other than Encumbrances and restrictions on transfer under this Agreement and
the Joinder Agreements, under applicable state and federal securities Legal
Requirements, and any Encumbrances or restrictions imposed as a result of the
nature or identity of the applicable Company Securityholder, and as otherwise
set forth on Section 3.5 of the Disclosure Schedule.

3.6Financing.  Acquiror has and will have at Closing sufficient funds available
to pay the Total Closing Cash Consideration and any expenses incurred by
Acquiror in connection with the Merger and the other transactions contemplated
by this Agreement and the Acquiror Related Agreements.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 46 -

--------------------------------------------------------------------------------

3.7Operations of Merger Sub.  Merger Sub is wholly-owned directly by Acquiror,
was formed solely for the purpose of effecting the Merger and has not engaged in
any business activities or conducted any operations other than in connection
with the transactions contemplated hereby.

3.8Tax Shelters.  Acquiror has no plan or intention to take any action or cause
any action to be taken with respect to the Company or the Surviving Company
subsequent to the Closing that would cause the transactions contemplated hereby
to constitute part of a transaction that is an “Intermediary Transaction Tax
Shelter” described in Internal Revenue Service Notice 2001-16, 2001-1 C.B. 730,
and Internal Revenue Service Notice 2008-20 I.R.B. 2008-6 (January 17, 2008),
and Internal Revenue Service Notice 2008-111 I.R.B. 1299 (December 1, 2008).

Article IV

Conduct Prior To The Effective Time

4.1Affirmative Conduct of Company Business.  During the period from the
Agreement Date and continuing until the earlier of the termination of this
Agreement or the Effective Time, except to the extent that Acquiror shall
otherwise consent or request in writing, the Company shall conduct the business
of the Company and shall cause the Company Subsidiaries to conduct their
respective businesses in the usual, regular and ordinary course consistent with
past practice, including paying all Taxes of the Company and the Company
Subsidiaries when due and payable (subject to Acquiror’s review and reasonable
good faith comment prior to the filing of any Tax Returns), paying or performing
all other obligations of the Company and the Company Subsidiaries when due and
payable (including the timely withholding, collecting, remitting and payment of
all Taxes required under Legal Requirement), and, to the extent consistent with
such business, preserving intact the present business organizations of the
Company and the Company Subsidiaries, keeping available the services of the
current Company Employees, preserving the assets (including intangible assets)
and properties of the Company and the Company Subsidiaries and preserving the
relationships of the Company and the Company Subsidiaries with customers,
suppliers, distributors, licensors, licensees, and others having business
dealings with them, all with the goal of preserving the goodwill and ongoing
businesses of the Company and the Company Subsidiaries through the Effective
Time.

4.2Restrictions on Conduct of Company Business.  During the period from the
Agreement Date and continuing until the earlier of the termination of this
Agreement or the Effective Time, except as expressly set forth in Section 4.2 of
the Disclosure Schedule, the Company shall not (and shall ensure that each
Company Subsidiary shall not), without the prior written consent of Acquiror,
which consent shall not be unreasonably withheld, delayed or conditioned:

(a)cause or permit any modifications, amendments or changes to the Charter
Documents or the Subsidiary Charter Documents (other than the Certificate
Amendment);

(b)declare, set aside, or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any Company Capital Stock or
the capital stock, limited liability interests, or other Equity Interests of any
Company Subsidiary, or split, combine or reclassify any Company Capital Stock or
the capital stock, limited liability interest, or other equity interest of any
Company Subsidiary or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of Company Capital Stock or
the capital stock, limited liability interest, or other equity interest of any
Company Subsidiary, or directly or indirectly repurchase, redeem or otherwise
acquire any shares of Company Capital Stock or the capital stock, limited
liability interest, or other equity interest of any Company Subsidiary (or
options, warrants or other rights convertible into, exercisable or exchangeable
for Company Common Stock or the capital stock, limited liability interest, or
other equity

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 47 -

--------------------------------------------------------------------------------

interest of any Company Subsidiary) except in accordance with the agreements
evidencing Company Options and Company Warrants;

(c)issue, grant, deliver, sell or purchase any Company Capital Stock or
equity-based awards (whether payable in cash, stock or otherwise) or the capital
stock of any Company Subsidiary or any securities convertible into, exercisable
or exchangeable for, or subscriptions, rights, warrants or options to acquire,
or other agreements or commitments of any character obligating any of them to
issue or purchase any such shares or other convertible securities, except for
the issuance of Company Common Stock pursuant to the exercise of Company Options
and Company Warrants outstanding as of the date of this Agreement;

(d)form a subsidiary or acquire an interest in any corporation, association,
joint venture, partnership or other business entity or division thereof;

(e)make any capital expenditure exceeding $50,000 in the aggregate;

(f)other than in the usual, regular and ordinary course consistent with past
practice, (i) dispose of any assets (whether tangible or intangible) of the
Company or any Company Subsidiary or (ii) acquire any assets of any business
enterprise or division thereof;

(g)other than entering into agreements with customers in the usual, regular and
ordinary course of business consistent with past practice, enter into any
agreement, contract or commitment for the (i) sale, lease, license or transfer
of any Company Intellectual Property or any agreement contract or commitment or
modification or amendment to any agreement with respect to Company Intellectual
Property with any Person, (ii) purchase or license of any Technology or
Intellectual Property Rights or execution, modification or amendment of any
agreement with respect to the Technology or Intellectual Property Rights of any
Person, or (iii) change in pricing or royalties set or charged by the Company or
any Company Subsidiary to its customers or licensees or in pricing or royalties
set or charged by Persons who have licensed Intellectual Property Rights to the
Company or any Company Subsidiary;

(h)abandon, cancel or commit any action or omission regarding the relinquishment
or right to a patent, patent application, or other Intellectual Property Right;

(i)incur any Indebtedness (other than the obligation to reimburse current
Company Employees for reasonable travel and business expenses or indebtedness
incurred in connection with the purchase of goods and services, in each case,
other than in the usual, regular and ordinary course consistent with past
practice), issue or sell any debt securities, create an Encumbrance over any
asset of the Company or any Company Subsidiary or amend the terms of any
outstanding loan agreement;

(j)make any loan to any Person (except for advances to employees for reasonable
business travel and expenses in the ordinary course of business consistent with
past practice), purchase debt securities of any Person or guarantee any
Indebtedness of any Person;

(k)commence any Action or settle any Action or threat of any Action by or
against the Company or any Company Subsidiary or relating to any of their
businesses, properties or assets, or any of their respective Company Employees
(in their capacities as such or relating to their employment, services, or
relationship with the Company or a Company Subsidiary);

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 48 -

--------------------------------------------------------------------------------

(l)pay, discharge, release, waive or satisfy any claims, rights or liabilities,
other than the payment, discharge or satisfaction in the ordinary course of
business of liabilities reflected on the Current Balance Sheet or incurred in
the ordinary course of business after the Balance Sheet Date;

(m)adopt or change accounting methods or practices (including any change in
depreciation or amortization policies or rates or any change to practices that
would impact the methodology for recognizing revenue) other than as required by
GAAP;

(n)make or change any election in respect of Taxes, adopt or change any
accounting method in respect of Taxes, enter into any agreement in respect of
Taxes, settle any claim or assessment in respect of Taxes, consent to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes, make or request any Tax ruling, enter into any
Tax sharing or similar agreement or arrangement, enter into any transactions
giving rise to deferred gain or loss, amend any Tax Return or file any income
Tax Return or other material Tax Return unless a copy of such income or other
material Tax Return has been submitted to Acquiror for review and comment prior
to filing;

(o)(i) adopt, amend or terminate, or start a termination process of, any Company
Employee Plan (other than as expressly required pursuant to Section 5.10(c) of
this Agreement or any applicable Legal Requirements), (ii) adopt, amend or
terminate, or start a termination process of, any Company Employee Agreement,
including any indemnification agreement, (iii) enter into or amend any Company
Employee Agreement or (iv) otherwise hire any Person as a Company Employee;

(p)increase or make any other change that would result in increased cost to the
Company or any Company Subsidiary to the salary, wage rate, employment status,
title or other compensation (including equity based compensation) payable or to
become payable by the Company or any Company Subsidiary to any current Company
Employee;

(q)make any declaration, payment, commitment or obligation of any kind for the
payment (whether in cash, equity or otherwise) of a severance payment or other
change in control payment, termination payment, bonus, special remuneration or
other additional salary or compensation (including equity based compensation) to
any Company Employee, except payments made pursuant to written agreements
existing on the Agreement Date and disclosed in Section 2.18(a) of the
Disclosure Schedule;

(r)amend any Company Privacy Policy, or publish any new Company Privacy Policy;

(s)take any action to accelerate or otherwise modify the terms of any of the
outstanding Company Options or Company Warrants, except as expressly required by
this Agreement;

(t)other than to the extent required by any applicable Legal Requirement, send
any written communications (including electronic communications) to Company
Employees regarding this Agreement or the transactions contemplated hereby or
make any representations or issue any communications to Company Employees that
are inconsistent with this Agreement or the transactions contemplated hereby,
including any representations regarding offers of employment from Acquiror;

(u)cancel, amend (other than in connection with the addition of customers and
suppliers to such insurance policies from time to time in the ordinary course of
business consistent with past practices) or fail to renew (on substantially
similar terms) any insurance policy of the Company or any Company Subsidiary;

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 49 -

--------------------------------------------------------------------------------

(v)(i) terminate, amend, waive, or modify in any material manner relative to
such Contract or the Company’s or any Company Subsidiary’s businesses or
operations, or violate, the terms of any Material Contract, or (ii) enter into
any Contract which would have constituted a Material Contract had such Contract
been entered into prior to the Agreement Date; or

(w)take, commit, authorize, propose, or agree or otherwise to take, any of the
actions described in clauses (a) through (v) of this Section 4.2.

4.3No Solicitation.

(a)Commencing on the Agreement Date and continuing at all times until the
earlier to occur of the Effective Time and the valid termination of this
Agreement pursuant to its terms, the Company shall not (and shall not permit any
of its Affiliates, or its or their respective directors, officers, employees,
shareholders, counsel, advisors, agents or other representatives
(“Representatives”) to), directly or indirectly: (i) solicit, initiate, seek,
encourage, promote or support any inquiry, proposal or offer from, furnish any
non-public information regarding the Company or any Company Subsidiary to, or
participate in any discussions or negotiations with, any third party regarding
(A) any acquisition of all or any material portion of the business, properties,
assets, employees or technologies of the Company or any Company Subsidiary, or
any amount of Company Capital Stock or Equity Interests in any Company
Subsidiary (whether or not outstanding), in any case whether by merger,
consolidation, amalgamation, purchase of assets or stock, tender or exchange
offer, license or otherwise (other than the sale of products and services in the
ordinary course of business consistent with past practice or the licensing of
intellectual property in connection therewith), (B) any joint venture or other
strategic investment in or involving the Company or any Company Subsidiary
(other than an ongoing commercial or strategic relationship in the ordinary
course of business), including any new financing, investment round or
recapitalization of the Company, or (C) any similar transaction that is not in
the ordinary course of business (each of the transactions described in the
preceding clauses (A), (B) and (C) being referred to herein as an “Alternative
Transaction”); (ii) disclose any information not customarily disclosed to any
person concerning the business, properties, assets or technologies of the
Company or any Company Subsidiary, or afford to any Person access to their
respective properties, assets, technologies, books or records, not customarily
afforded such access, in each case, that would reasonably be expected to be
related to an Alternative Transaction; (iii) assist or cooperate with any person
to make any proposal regarding any Alternative Transaction; or (iv) enter into
any Contract with any person providing for an Alternative Transaction.  The
Company shall (and shall cause its Representatives to) immediately cease and
cause to be terminated any such negotiations, discussions or agreements (other
than with Acquiror) regarding an Alternative Transactions.

(b)In the event that the Company, any Company Securityholder or any of their
respective Representatives shall receive, prior to the Effective Time or the
valid termination of this Agreement pursuant to its terms, any inquiry, offer,
proposal or indication of interest regarding a potential Alternative
Transaction, or any request for disclosure of information or access of the type
referenced in clause (ii) of Section 4.3(a), the Company shall, upon becoming
aware of such inquiry, offer, proposal or indication of interest, promptly
notify Acquiror thereof, which notice shall include the identity of the party
making any such inquiry, offer, proposal, indication of interest or request, and
the material terms of such inquiry, offer, proposal, indication or request, as
the case may be (including a copy of any written material and electronic
communications received from such third party), and such other information
related thereto as Acquiror may reasonably request.

(c)The parties hereto agree that irreparable damage would occur in the event
that the provisions of this Section 4.3 were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed by
the parties hereto that Acquiror shall be entitled to an

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 50 -

--------------------------------------------------------------------------------

immediate injunction or injunctions, without the necessity of proving the
inadequacy of money damages as a remedy and without the necessity of posting any
bond or other security, to prevent breaches of the provisions of this Section
4.3 and to enforce specifically the terms and provisions hereof in any court
having jurisdiction, this being in addition to any other remedy to which
Acquiror may be entitled at law or in equity.  Without limiting the foregoing,
it is understood that any violation of the restrictions set forth above by any
Representative of the Company or any Company Securityholder shall be deemed to
be a breach of this Agreement by the Company.

Article V

Additional Agreements

5.1Required Stockholder Approval.

(a)The Company shall solicit Stockholder Written Consents from all Company
Stockholders promptly following the execution of this Agreement, and shall use
its commercially reasonable efforts to obtain Stockholder Written Consents
representing the Required Stockholder Approval promptly, and, in any event,
within twenty-four (24) hours, following the execution of this Agreement.  The
Company shall promptly deliver to Acquiror a copy of each executed Stockholder
Written Consent upon receipt thereof from any Company Stockholder pursuant to
such solicitation.  It is anticipated that, promptly after the execution of this
Agreement, the Company will receive Stockholder Written Consents from Company
Stockholders pursuant to the preceding solicitation that are sufficient to fully
and irrevocably deliver the Required Stockholder Approval.  Promptly upon
obtaining the Required Stockholder Approval, the Company shall deliver evidence
thereof to Acquiror, and shall thereafter, as soon as is reasonably practicable
(and in any event prior to the Closing Date), prepare and send to all Company
Securityholders on the record date for the Stockholder Written Consents who did
not execute a Stockholder Written Consent the notices required pursuant to the
applicable provisions of Delaware Law.  All materials submitted to the Company
Securityholders in connection with such Stockholder Written Consents shall be
subject to review and reasonable comment by Acquiror and shall include an
information statement regarding the Company, the terms of this Agreement and the
Merger and the unanimous recommendation of the Company Board that the Company
Stockholders adopt this Agreement and approve the Merger and the Certificate
Amendment and the other matters set forth in the Stockholder Written Consent
(the “Information Statement” and, together with all other materials submitted to
the Company Stockholders in connection with such Stockholder Written Consents,
the “Soliciting Materials”).  Except for the information related to Acquiror and
its Affiliates, which shall be the responsibility of Acquiror, the Company
agrees that the information included in the Soliciting Materials will not, on
the date such information is first sent or furnished to the Company
Securityholders, contain any statement which, at such time, is false or
misleading with respect to any material fact, or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they are made, not false or misleading, and that the
Soliciting Materials will comply in all materials respects with Regulation D of
the Securities Act.  The Company shall update, amend and supplement the
Soliciting Materials from time to time as may be required by applicable Legal
Requirements, including Regulation D of the Securities Act.  Notwithstanding
anything to the contrary contained herein, none of the Soliciting Materials
shall contain any information with respect to Acquiror or any of its Affiliates,
unless the form and content of such included information shall have been
approved by Acquiror prior to such inclusion.

(b)Promptly following the execution of this Agreement, but in no event later
than ten (10) days following the Agreement Date, the Company shall use
commercially reasonably efforts to (i) obtain from each Person who the Company
reasonably believes might receive any payments and/or benefits referred to in
this Section 5.1(b) an executed 280G Waiver, in form and substance reasonably

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 51 -

--------------------------------------------------------------------------------

satisfactory to Acquiror (each, a “280G Waiver”) and (ii) submit to the Company
Stockholders for approval (in a manner reasonably satisfactory to Acquiror) by
such number of Company Stockholders as is required by the terms of Section
280G(b)(5)(B) of the Code, any payments and/or benefits, if any, that may,
separately or in the aggregate, constitute “parachute payments” within the
meaning of Section 280G of the Code, such that such payments and benefits shall
not be deemed to be “parachute payments” under Section 280G of the Code.  Prior
to the Effective Time, the Company shall deliver to Acquiror evidence reasonably
satisfactory to Acquiror (i) that a Company Stockholder vote was solicited in
conformance with Section 280G, and (ii) either (A) the requisite Company
Stockholder approval was obtained with respect to any payments and/or benefits
that were subject to the Company Stockholder vote (the “280G Approval”), or (B)
the 280G Approval was not obtained and as a consequence, that such “parachute
payments” shall not be made or provided, pursuant to the 280G Waiver described
herein. All materials and waivers to be submitted to the Company Stockholders
pursuant to this Section 5.1(b) shall be subject to review and approval by
Acquiror, which approval shall not be unreasonably withheld, conditioned or
delayed.

(c)The Company Board shall not alter, modify, change or revoke its unanimous
approval of this Agreement, the Merger and the transactions contemplated hereby
or the Certificate Amendment, including each of the matters set forth in Section
5.1(a) and the matters, if any, required pursuant to Section 5.1(b), nor its
unanimous recommendation that the Company Stockholders not exercise their
dissenters or appraisal rights under Delaware Law in connection with the Merger.

(d)The Company will use its commercially reasonable efforts to obtain executed
Joinder Agreements from each of the Indemnifying Parties who did not execute and
deliver a Joinder Agreement concurrently with the execution hereof.

5.2Issuance of Acquiror Common Stock.  The shares of Acquiror Common Stock
issuable to the Company Securityholders pursuant to this Agreement are intended
to be issued pursuant to one or more exemptions from registration under
Regulation D of the Securities Act and the exemption from qualification under
applicable state securities laws.  The Company and, following Closing, the
Securityholder Representative shall assist Acquiror as may be necessary to
comply with the securities and blue sky laws relating to the transactions
contemplated by this Agreement.  The Company shall use its commercially
reasonable efforts to obtain from each Company Securityholder an Accredited
Investor Questionnaire after the Agreement Date but prior to the Effective
Time.  The Company shall promptly deliver to Acquiror a copy of each executed
Accredited Investor Questionnaire upon receipt thereof from any Company
Securityholder pursuant to such solicitation.  

5.3Securities Filings.  At the Closing, the Securityholder Representative, on
behalf of the Company Securityholders, and Acquiror shall enter into a
registration rights agreement with respect to the Acquiror Common Stock to be
issued as part of the Total Stock Consideration, substantially in the form
mutually agreed by Acquiror and the Company on or prior to the Agreement Date
(the “Registration Rights Agreement”).  Subject to applicable Legal
Requirements, and Acquiror’s receipt of necessary information from the Company
and the Company Subsidiaries (which Acquiror shall use commercially reasonable
efforts to request from the Company and the Company Subsidiaries, and the
Company and the Company Subsidiaries shall use commercially reasonable efforts
to provide to Acquiror, prior to the Effective Time), promptly after the
Effective Time, Acquiror shall file a registration statement on Form S-3 (or if
Form S-3 is not available for purposes of registering the resale of the shares
of Acquiror Common Stock to be issued as part of the Total Stock Consideration,
then on another appropriate form) (the “Registration Statement”) registering the
resale of the shares of Acquiror Common Stock to be issued as part of the Total
Stock Consideration.  The Company shall use its commercially reasonable efforts
to:  (a) upon Acquiror’s request, assist Acquiror and its Representatives in the
preparation of any audited historical and pro forma financial statements of the
Company and the Company Subsidiaries that

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 52 -

--------------------------------------------------------------------------------

may be required in connection with Acquiror’s securities reporting obligations
related to this Agreement or any of the transactions contemplated hereby
(“Required Company Financials”) or the filing of the Registration Statement,
which audited historical Required Company Financials shall (i) be true and
correct in all material respects, (ii) have been prepared in accordance with
GAAP consistently applied through the periods indicated and consistent with each
other, and (iii) present fairly the financial condition of the Company and the
Company Subsidiaries at the date or dates therein indicated and the results of
operations and cash flows for the period or periods therein specified; (b) upon
Acquiror’s request (and at Acquiror’s expense) promptly furnish such information
as Acquiror may reasonably request in connection with such financial statements,
the Registration Statement, or related to the performance of Acquiror’s
securities reporting obligations relating to this Agreement or any of the
transactions contemplated hereby; and (c) upon Acquiror’s request (and at
Acquiror’s expense) complete, execute, acknowledge and deliver, or use their
commercially reasonable efforts to cause to be completed, executed, acknowledged
and delivered by the appropriate Representatives of the Company, the Company
Subsidiaries or the Company Securityholders, in each case, such questionnaires
and other documents, certificates and instruments as may be reasonably requested
by Acquiror in connection with the filing of the Registration Statement or the
financial statements or the performance of Acquiror’s securities reporting
obligations relating to this Agreement or any of the transactions contemplated
hereby.

5.4Access to Information.  To the fullest extent permitted by applicable Legal
Requirements, the Company shall afford Acquiror and its Representatives
reasonable access, upon reasonable notice, during the period from the Agreement
Date to the Effective Time to (a) all of the properties, Books and Records, and
Contracts of the Company and the Company Subsidiaries, including all Company
Intellectual Property (including access to design processes and methodologies
and all source code), during normal business hours for the purpose of conducting
an investigation of the financial condition, status, business, properties and
assets of the Company and the Company Subsidiaries, (b) all other information
concerning the business, properties and personnel (subject to restrictions
imposed by applicable Legal Requirement) of the Company and the Company
Subsidiaries as Acquiror may reasonably request, and (c) all current Company
Employees as identified by Acquiror; provided, however, that such investigation
will be conducted in a manner that does not unreasonably interfere with normal
operations of the Company and the Company Subsidiaries.  The Company shall make
available to Acquiror and its Representatives copies of internal financial
statements and other records (including Tax Returns and supporting
documentation) promptly upon request; provided, however, that no information
discovered through the access afforded by this Section 5.4 shall (i) limit or
otherwise affect any remedies available to the party receiving such access or
information, (ii) constitute an acknowledgment or admission of a breach of this
Agreement or (iii) be deemed to amend, modify or supplement any representation,
warranty, covenant, condition, or other agreement set forth herein, the
Disclosure Schedule or otherwise prevent or cure any misrepresentations, breach
of representation, warranty, covenant, or other agreement.

5.5Notification of Certain Matters.  Each of the Company and Acquiror shall,
promptly after becoming aware of such occurrence, non-occurrence or failure,
provide notice to the other of: (a) the occurrence or non-occurrence of any
event, the occurrence or non-occurrence of which would cause any representation
or warranty of the Company or Acquiror, as applicable, contained in this
Agreement to be untrue or inaccurate at or prior to the Effective Time and (b)
any failure of the Company or Acquiror, as applicable, to comply with or satisfy
any covenant, condition or agreement to be complied with or satisfied by it
hereunder at or prior to the Effective Time; provided, however, that the
delivery of any notice pursuant to this Section 5.5 shall not (i) limit or
otherwise affect any remedies available to the party receiving such notice or
(ii) be deemed to amend, modify or supplement any representation, warranty,
covenant, condition, or other agreement set forth herein, the Disclosure
Schedule or otherwise prevent or cure any misrepresentations, breach of
representation, warranty, covenant, or other agreement.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 53 -

--------------------------------------------------------------------------------

5.6Expenses.  Except as otherwise expressly provided in this Agreement or any
Related Agreement, all fees and expenses (including the fees and expenses of
financial advisors, accountants and legal counsel) incurred in connection with
this Agreement and the Related Agreements and the Transactions shall be paid by
the party or parties hereto, as applicable, incurring such expenses, whether or
not the Transactions are consummated, provided, however, any such fees and
expenses incurred by Merger Sub shall be paid by Acquiror.

5.7Corporate Matters.  The Company shall, at the Closing, deliver to Acquiror
the minute books containing the records of all proceedings, consents, actions
and meetings of the board of directors, committees of the board of directors and
stockholders of the Company and the Company Subsidiaries and the stock ledgers,
journals and other records reflecting all stock issuances and transfers;
provided that any such records shall be deemed delivered to Acquiror to the
extent they are in the Company’s possession and located at the Leased Real
Property as of Closing.

5.8Further Actions.

(a)Upon the terms and subject to the conditions of this Agreement, each of the
parties hereto shall use commercially reasonable efforts to take, or cause to be
taken, all appropriate action, and to do, or cause to be done, all things
necessary, proper or advisable under applicable Legal Requirements to consummate
and make effective the Merger, including, without limitation, using its
commercially reasonable efforts to obtain all permits, consents, approvals,
authorizations, qualifications and Orders of Governmental Entities as are
necessary for the consummation of the Merger and to use commercially reasonable
efforts to take such other actions to cause all of the conditions of the other
party or parties hereto to consummate the Merger set forth in Article VI to be
satisfied promptly.

(b)The Company and Acquiror shall, and shall cause each of their respective
Subsidiaries to, promptly execute and file, or join in the execution and filing
of, any application, notification or other document that may be necessary in
order to obtain the authorization, approval or consent of any Governmental
Entity that may be reasonably required to consummate the Merger and other
Transactions as promptly as possible after the execution of this
Agreement.  Each of the Company and Acquiror shall use its commercially
reasonable efforts to obtain all such authorizations, approvals and
consents.  To the extent permitted by applicable Legal Requirements, each of the
Company and Acquiror shall promptly inform the other of any material
communication between the Company or Acquiror, or any of their respective
Subsidiaries, as applicable, and any Governmental Entity regarding the Merger
and the other Transactions.  If the Company or Acquiror or any of their
respective Subsidiaries shall receive any formal or informal request for
supplemental information or documentary material from any Governmental Entity
with respect to the Merger or any other transaction contemplated by this
Agreement, then the Company or Acquiror (as applicable) shall make, or cause to
be made, as soon as reasonably practicable, a response in compliance with such
request, after consultation with the other (to the extent permitted by
applicable Legal Requirements).

(c)Notwithstanding anything to the contrary contained in this Agreement, except
with the written consent of Acquiror, none of the Company, the Company
Subsidiaries or the Company Securityholders shall take any action to, or shall
cause any Person to, and none of Acquiror or its Subsidiaries or Affiliates
shall be required to, consent or proffer to divest, hold separate, or enter into
any license or other Contract with respect to, agree to restrict the ownership
or operation of, or otherwise change or modify any business or asset of
Acquiror, the Company or any of their respective Subsidiaries or Affiliates, in
order to resolve any objections of the Federal Trade Commission, the Antitrust
Division of the Department of Justice, any state antitrust enforcement
authorities or competition authorities of any other nation or other jurisdiction
asserted under relevant Competition Laws with respect to the Merger or any of
the other Transactions (collectively, any “Anti-Trust
Objections”).  Notwithstanding anything to

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 54 -

--------------------------------------------------------------------------------

the contrary herein, in no event shall the Company, the Company Subsidiaries,
any Company Securityholder, Acquiror or any of its Subsidiaries or Affiliates be
obligated to commence, defend, litigate, appeal, or participate in the
commencement, defense, litigation or appeal of any Action, whether judicial or
administrative in connection with any Anti-Trust Objection.

(d)Each party hereto, at the request of another party hereto, shall execute and
deliver such other certificates, instruments, agreements and other documents,
and do and perform such other acts and things, as may be reasonably necessary
for purposes of effecting completely the consummation of the Merger and the
other Transactions.

5.9Tax Matters.

(a)Preparation and Filing of Tax Returns; Payment of Taxes.  Acquiror shall
prepare and file or cause to be prepared and filed all Tax Returns of the
Company for a Pre-Closing Tax Period that are filed after the Closing Date and,
subject to the indemnification obligations hereunder, shall pay or cause to be
paid all Taxes due with respect to such Tax Returns.  All such Tax Returns shall
be prepared in a manner that is consistent with the prior practice of the
Company, except as otherwise required by applicable Legal Requirements, except
that (i) the Transaction Tax Deductions shall be included in the Pre-Closing Tax
Period to the extent permitted by applicable Legal Requirements, and (ii)
Acquiror shall not, and shall not cause the Company to, waive any carryback of
net operating losses under Section 172(b)(3) of the Code on any Tax Return of
the Company filed in respect of a taxable period beginning before the Closing
Date.  Acquiror shall provide the Securityholder Representative copies of all
U.S. federal income Tax Returns and all other material Tax Returns for any
Pre-Closing Tax Period that reflects a Tax for which the Company Stockholders
are responsible for pursuant to this Agreement at least thirty (30) days for
income Tax Returns and ten (10) days for other material Tax Returns prior to
their filing, shall permit the Securityholder Representative to review and
comment on each such Tax Return prior to filing and shall consider in good faith
such revisions to such Tax Returns as are reasonably requested by the
Securityholder Representative in writing. Any disputes over such Tax Returns
shall be submitted to an impartial nationally recognized Tax accounting firm
appointed by mutual agreement of Acquiror and the Securityholder Representative
(the “Independent Tax Accountant”) for resolution in substantial accordance with
the procedure set forth in Section 1.10(a)(iii).

(b)“Straddle Period” means any Tax period beginning before the Closing Date and
ending after the Closing Date. With respect to Taxes of the Company relating to
a Straddle Period, the portion of any Tax that is allocable to the Pre-Closing
Tax Period will be determined as follows: (i) in the case of Property Taxes, the
amount of such Taxes for the entire Straddle Period multiplied by a fraction,
the numerator of which is the number of calendar days of such Straddle Period in
the Pre-Closing Tax Period and the denominator of which is the number of
calendar days in the entire Straddle Period, and (ii) in the case of all other
Taxes, determined as though the taxable year of the Company terminated at the
close of business on the Closing Date, except that exemptions, allowances or
deductions that are calculated on an annual basis (including depreciation and
amortization deductions), other than with respect to property placed in service
after the Closing, shall be allocated on a per diem basis.

(c)Cooperation on Tax Matters.  Acquiror, the Company and the Securityholder
Representative shall cooperate, as and to the extent reasonably requested by the
other party, in connection with the filing of Tax Returns pursuant to this
Agreement and any action, suit, demand or other proceeding with respect to
Taxes.  Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information which are reasonably relevant
to any such action, suit, demand or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.  Acquiror and the Company agree
to retain all books and records with respect to Tax matters pertinent to the
Company

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 55 -

--------------------------------------------------------------------------------

relating to any Taxable period beginning before the Closing Date until the
expiration of the applicable statute of limitations (and, to the extent notified
by Acquiror, any extensions thereof), and to abide by all record retention
agreements entered into with any Governmental Entity.

(d)FIRPTA.  Prior to or concurrently with the Closing, the Company shall prepare
and deliver to Acquiror the FIRPTA documentation, including (i) a notice to the
Internal Revenue Service, in accordance with the requirements of Treasury
Regulation Section 1.897-2(h)(2), in the form mutually agreed by Acquiror and
the Company on or prior to the Agreement Date, dated as of the Closing Date and
executed by the Company, together with written authorization for Acquiror to
deliver such notice form to the Internal Revenue Service on behalf of the
Company after the Closing (the “IRS Notice”), and (ii) a FIRPTA Notification
Letter, in the form mutually agreed by Acquiror and the Company on or prior to
the Agreement Date, dated as of the Closing Date and executed by the Company
(the “FIRPTA Notice”).

(e)Post-Closing Actions.  Neither Acquiror, the Surviving Corporation, or any
Affiliate thereof shall, or shall cause the Company to, amend any previously
filed Tax Returns for a Pre-Closing Tax Period, make or change any Tax elections
that are effective for a Pre-Closing Tax Period, initiate discussions or
examinations with Governmental Authority regarding Taxes with respect to any
Pre-Closing Tax Period or make any voluntary disclosures with respect to Taxes
for Pre-Closing Tax Periods, change any accounting method or adopt any
convention that shifts taxable income from a taxable period beginning (or deemed
to begin) after the Closing Date to a taxable period (or portion thereof) ending
on or before the Closing Date or shifts deductions or losses from a Pre-Closing
Tax Period to a taxable period beginning (or deemed to begin) after the Closing
Date, if such amendment, election, initiation or voluntary disclosure could
reasonably be expected to give rise to Taxes for which the Company Stockholders
are liable pursuant to this Agreement, without the prior written consent of the
Securityholder Representative (such consent not to be unreasonably withheld,
conditioned or delayed).  In addition, notwithstanding any provision in this
Agreement to the contrary, the Company Stockholders shall not be liable for any
Taxes arising solely as a result of any election by Acquiror and its Affiliates
under Sections 338 or 336(e) of the Code with respect to the Company in
connection with the Merger.

(f)Tax Contests.

(i)Acquiror shall deliver a written notice to the Securityholder Representative
promptly following the commencement of any Action with respect to Taxes of the
Company for which the Company Securityholders may be liable (“Tax Contest”) and
shall describe in reasonable detail (to the extent known by Acquiror) the facts
constituting the basis for such Tax Contest, the nature of the relief sought,
and the amount of the claimed losses (including Taxes), if any (the “Tax Claim
Notice”); provided, however, that the failure or delay to so notify the
Securityholder Representative shall not relieve the Company Securityholders of
any obligation or liability that the Company Securityholders may have to
Acquiror., except to the extent that the Company Securityholders demonstrate
that the Company Securityholders are materially adversely prejudiced thereby.

(ii)With respect to Tax Contests for Taxes of the Company for a Pre-Closing Tax
Period (including the pre-Closing portion of any Straddle Period), such Tax
Contest shall be controlled by Acquiror; provided, , Acquiror shall not (1)
forego any administrative appeals, litigation, proceedings, hearings and
conferences with any taxing authority, (2) pay the Tax claimed or (3) settle or
compromise such Tax Contest without the prior written consent of the
Securityholder Representative, such consent not to be unreasonable withheld,
conditioned or delayed. Any disputes over such Tax Contests shall be submitted
to the Independent Tax Accountant for resolution in substantial accordance with
the procedure set forth in Section 1.10(a)(iii). Acquiror shall (A) keep the
Securityholder Representative informed of all material developments and events
relating to such Tax Contest (including

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 56 -

--------------------------------------------------------------------------------

promptly forwarding copies to the Securityholder Representative of any related
correspondence and shall provide the Securityholder Representative with an
opportunity to review and comment on any material correspondence before Acquiror
sends such correspondence to any taxing authority), (B) consult with the
Securityholder Representative in connection with the defense or prosecution of
any such Tax Contest and (C) provide such cooperation and information as the
Securityholder Representative shall reasonably request and the Securityholder
Representative shall have the right, at the Securityholder Representative’s cost
and expense (on behalf of the Company Securityholders), to participate in (but
not control) the defense of such Tax Contest (including participating in any
discussions with the applicable Tax authorities regarding such Tax Contests).

(iii)To the extent of any conflict between this Section 5.9(f) and Section 8.8,
this Section 5.9(f) shall control.

(g)Refunds.  Any refunds of Taxes (including, without limitation, estimated
Taxes) with respect to any Pre-Closing Tax Period that are received by Acquiror,
the Company or any Company Subsidiary after the Closing Date, net of any Taxes
or other expenses incurred in receiving such refund (any such refund, a
“Pre-Closing Tax Refund”), shall be for the account of the Company
Securityholders, and the Company shall pay over to the Exchange Administrator
(for further distribution to the Company Securityholders) any such Pre-Closing
Tax Refund within ten (10) days after receipt thereof, provided however that any
refunds attributable to a carryback from any taxable year beginning after the
Closing Date or reflected as a current asset in the calculation of Net Working
Capital shall be for the account of Acquiror.  Acquiror, the Company and each
Company Subsidiary shall cooperate with the Securityholder Representative (on
behalf of the Company Securityholders) in obtaining such refunds, it being
understood that (A) Acquiror and the Company will carryback any net operating
losses for taxable periods ending on or before or including the Closing Date to
prior taxable periods as allowable by applicable Legal Requirements and shall
claim Tax refunds as a result of such carryback (including through the filing of
amended Tax Returns), (B) any such Pre-Closing Tax Refunds will be claimed in
cash rather than as a credit against future Tax liabilities, and (C) Acquiror,
the Company and each Company Subsidiary shall cooperate with the Securityholder
Representative in preparing and filing Tax Returns (including amendments of
prior Tax Returns and claims for refunds, including claims for refunds on IRS
Forms 1139 and/or 4466) for any taxable period ending on or prior to the Closing
Date and for any Straddle Period as promptly as reasonably possible.

(h)Acquiror shall not take any action or cause any action to be taken with
respect to the Company or the Surviving Company subsequent to the Closing that
would cause the transactions contemplated hereby to constitute part of a
transaction that is the same as, or substantially similar to, the “Intermediary
Transaction Tax Shelter” described in Internal Revenue Service Notice 2001-16,
2001-1 C.B. 730, and Internal Revenue Service Notice 2008-20 I.R.B. 2008-6
(January 17, 2008), and Internal Revenue Service Notice 2008-111 I.R.B. 1299
(December 1, 2008).

5.10Employee Matters.

(a)Resignation of Officers and Directors.  Prior to the Closing, the Company
shall have caused each (i) director of the Company and each Company Subsidiary
and (ii) each officer of the Company and each Company Subsidiary listed on
Section 2.1(c) of the Disclosure Schedule, in each case, to execute a
resignation and release letter in the form mutually agreed by Acquiror and the
Company on or prior to the Agreement Date (the “Director and Officer Resignation
Letter”), effective as of immediately prior to the Effective Time.

(b)Proprietary Information and Inventions Assignment Agreement  Each Person who
becomes employed or engaged as a Company Employee after the Agreement Date and
prior to the

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 57 -

--------------------------------------------------------------------------------

Effective Time shall be required to execute a proprietary information and
inventions assignment agreement in a form reasonably acceptable to Acquiror
effective as of such Person’s first date of employment or service with the
Company and the Company Subsidiaries.

(c)Termination of Employee Plans  Unless otherwise instructed by Acquiror, the
Company shall take all necessary actions to terminate the Company 401(k) Plan in
accordance with its respective terms and with the effective date for such
termination being no later than the day prior to the Closing Date.  The Company
shall provide Acquiror with evidence that the Company 401(k) Plan has been
terminated pursuant to resolutions of the Company Board.  The form and substance
of such resolutions shall be subject to the reasonable review and approval of
Acquiror.  The Company also shall take such other actions in furtherance of
terminating the Company 401(k) Plan as Acquiror may reasonably require.  

(d)Termination of Company Employee Arrangements  Prior to the Closing, the
Company (or, as applicable, a Company Subsidiary) shall cause each Company
Employee who is employed or engaged by the Company or a Company Subsidiary as of
or after the Agreement Date and who is not a Continuing Employee (each a
“Non-Continuing Employee”) to sign a separation and general release agreement
(which shall not have been revoked) in a form reasonably acceptable to Acquiror,
effective as of no later than immediately prior to the Closing, which form shall
provide that any Non-Continuing Employee is entitled to severance in
consideration for such Non-Continuing Employee entering into a separation and
general release agreement (one week of such severance with respect to each
Non-Continuing Employee shall be paid by the Company and any additional
severance shall be paid by the Acquiror).

(e)No Employment Commitment or Plan Amendments.  No provision of this Agreement
is intended, or shall be interpreted, to provide nor create any third party
beneficiary rights or any other rights of any kind or nature whatsoever in any
Company Securityholder, Company Employee, or any other Person, including any
rights of employment for any specified period and/or any employee benefits, in
favor of any Person, union, association, continuing employee, Company Employee,
consultant or contractor or any other Person, other than the parties hereto and
their respective successors and permitted assigns, and all provisions hereof
will be personal solely among the parties to this Agreement.

(f)Employees.

(i)Acquiror agrees that, after the Closing, with respect to the Continuing
Employees, Acquiror will, for a period of at least twelve months following the
Closing Date, provide such Continuing Employees with (A) a rate of base salary
or wages and bonus opportunity that is not less favorable than the rate of base
salary or wages and bonus opportunity paid to similarly situated employees of
Acquiror and its Affiliates and (B) with other benefits that are no less
favorable than the benefits provided to similarly situated employees of Acquiror
and its Affiliates.

(i)With respect to each benefit plan, program, practice, policy or arrangement
maintained by Acquiror or any of its Affiliates (including the Company or any
Company Subsidiary) following the Closing Date and in which any of the
Continuing Employees participate (the “Acquiror Plans”), for purposes of
determining eligibility to participate and vesting purposes (but not for accrual
of benefits other than determining the level of vacation pay accrual), service
with the Company and any Company Subsidiary (or predecessor employers) shall be
treated as service with Acquiror, the Surviving Corporation and/or any of their
respective Subsidiaries, except to the extent such service credit would result
in any duplication of benefits.  Each applicable Acquiror Plan shall waive
eligibility waiting periods, evidence of insurability requirements and
pre-existing condition limitations.  To the extent applicable in the plan year
that contains the Closing Date, the Continuing Employees shall be given credit

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 58 -

--------------------------------------------------------------------------------

under the applicable Acquiror Plan for amounts paid prior to the Closing Date
during the calendar year in which the Closing Date occurs under a corresponding
Company Employee Plan for purposes of applying deductibles, co-payments and out
of pocket maximums, as though such amounts had been paid in accordance with the
terms and conditions of the Acquiror Plan.

(ii)Nothing in this Agreement (A) shall require Acquiror to continue to employ
any particular Continuing Employee following the Closing Date for any particular
period of time, (B) shall be construed to prohibit Acquiror from amending or
terminating any Company Employee Plan or Acquiror Plan, (C) shall constitute or
be construed as an amendment of any Company Employee Plan or Acquiror Plan, or
(D) shall create or be intended to create any third-party beneficiary rights.

5.11Contract Notices, Consents, Amendments and Terminations.

(a)The Company shall provide all notices required under any Contract listed on
Schedule 5.11(a), and such notices shall be in a form reasonably acceptable to
Acquiror.

(b)The Company shall use commercially reasonable efforts to terminate each of
the Contracts listed on Schedule 5.11(b) hereof (the “Terminated Agreements”),
effective as of and contingent upon the Closing, including sending all required
notices, such that each such Contract shall be of no further force or effect
immediately following the Effective Time.  Upon the Closing, the Company shall
have paid all amounts owed under the Terminated Agreements (as a result of the
termination of the Terminated Agreements or otherwise), and none of the
Surviving Corporation or Acquiror will incur any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise) under any
Terminated Agreement following the Closing Date.

(c) Notwithstanding anything herein to the contrary, the Company shall be
responsible for making all payments required to terminate any Terminated
Agreement prior to the Closing, and all such payments shall be deemed
Transaction Expenses for purposes of this Agreement.  

(d)In the event the Merger does not close for any reason, Acquiror shall not
have any liability to the Company, the Company Securityholders or any other
Person for any costs, claims, liabilities or damages resulting from the Company
seeking to obtain consents, waivers, approvals, modifications, or terminations
and delivering such notices and the Company shall indemnify, defend, protect and
hold harmless Acquiror from all losses, costs, claims, liabilities and damages
arising from the same.

5.12Company Closing Statement; Spreadsheet.

(a)The Company shall deliver to Acquiror at least five (5) Business Days (or
such shorter time prior to the anticipated Closing Date as Acquiror may agree)
prior to the anticipated Closing Date a good-faith draft of (a) the Company
Closing Statement setting forth the Company’s good faith estimate of the
components thereof, and (b) pay-off letters or other evidence of payment in form
and substance reasonably satisfactory to Acquiror in respect of each Transaction
Expense (except to the extent such Transaction Expense is a Listed Transaction
Expense) and Change in Control Payment listed on Company Closing Statement that
has been paid prior to, or is to be paid concurrently with, the Closing (the
“Closing Expense Pay-off Letters”).  The Company shall cooperate with Acquiror
in supplying any information Acquiror may reasonably request in order to verify
the information and amounts reflected on the draft Company Closing Statement and
draft Closing Expense Pay-off Letters, and shall update the draft Company
Closing Statement and draft Closing Expense Pay-Off Letters prior to the Closing
to reflect any of Acquiror’s reasonable good faith comments concerning the
information and amounts set forth therein or any changes to the information or
amounts set forth therein occurring between the time of

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 59 -

--------------------------------------------------------------------------------

delivery of such draft and the Closing.  Prior to the Closing, the Company shall
deliver the updated Company Closing Statement and Closing Expense Pay-off
Letters to Acquiror, and the updated amounts reflected on the Company Closing
Statement and Closing Expense Pay-off Letters, as so updated and with any
changes thereto as agreed by the Company and Acquiror prior to the Closing, will
be used for purposes of calculating the Total Closing Cash Consideration and the
Total Stock Consideration absent manifest error.  Nothing in this Section
5.12(a), including the fact that Acquiror may provide comments or request
changes to the draft Company Closing Statement or draft Closing Expense Pay-off
Letters or that Acquiror and the Company may agree to changes to the information
or amounts on the Company Closing Statement or Closing Expense Pay-off Letters
that are used for purposes of calculating the Total Closing Cash Consideration
and the Total Stock Consideration, shall in any way limit the right of any
Person under this Section 5.12 or Article VIII.

(b)The Company shall deliver a good-faith draft of the Spreadsheet to Acquiror
at least five (5) Business Days (or such shorter time prior to the anticipated
Closing Date as Acquiror may agree) prior to the anticipated Closing Date.  The
Company shall cooperate with Acquiror in supplying any information Acquiror may
reasonably request in order to verify the information and amounts reflected on
the draft Spreadsheet, and shall update the draft Spreadsheet prior to the
Closing to reflect any of Acquiror’s reasonable good faith comments concerning
the information and amounts set forth therein or any changes to the information
or amounts set forth therein occurring between the time of delivery of such
draft and the Closing.  Prior to the Closing, the Company shall deliver to
Acquiror the Spreadsheet, which shall be certified as complete and correct by
the Chief Executive Officer and Chief Financial Officer of the Company as of the
Closing Date.  Nothing in this Section 5.12(b), including the fact that Acquiror
may provide comments or request changes to the draft Spreadsheet or that
Acquiror and the Company may agree to changes to the information or amounts on
the Spreadsheet, shall in any way limit the right of any Person under this
Section 5.12 or Article VIII.

(c)Notwithstanding anything to the contrary in this Agreement or any
investigation or examination conducted, or any knowledge possessed or acquired,
by or on behalf of Acquiror or any of its Affiliates or its or their
Representatives, or any disclosure made by or on behalf of the Company, (i) it
is expressly acknowledged and agreed that Acquiror, the Exchange Administrator
and their respective Affiliates shall be entitled to rely on the Company Closing
Statement and the Spreadsheet, without any obligation to investigate or verify
the accuracy or correctness thereof, and to make payments in accordance
therewith, and (ii) in no event shall Acquiror, the Exchange Administrator or
any of their respective Affiliates have any Liability to any Person (including
the Securityholder Representative and Company Securityholders) for any alleged
inaccuracy or miscalculations in, or otherwise relating to, the preparation of
the Company Closing Statement or the Spreadsheet and the allocation set forth
therein, or payments made by any Person (including Acquiror, the Company, the
Exchange Administrator and their respective Affiliates) in accordance with the
Company Closing Statement and the Spreadsheet.

(d) (i)As promptly as practicable, but in no event later than seventy-five (75)
days following the Closing Date, Acquiror will in good faith prepare and deliver
to the Securityholder Representative a written statement (the “Closing
Statement”), based upon the books and records of the Surviving Corporation and
its Subsidiaries and such other items as Acquiror deems appropriate, which will
set forth Acquiror’s calculation of (A) the Net Working Capital Amount, (B)
Closing Cash, (C) Unpaid Liabilities, and (D) the Total Closing Cash
Consideration calculated based on items (A) through (C) of this Section 5.12(d)
and not on the estimated amounts in the Company Closing Statement (as adjusted)
delivered pursuant to Section 5.12(a) hereof.

(ii)After receipt of the Closing Statement, the Securityholder Representative
and its representatives will, during normal business hours and upon reasonable
advance notice, have reasonable access to the books and records (including
accountant work papers), solely to the extent such

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 60 -

--------------------------------------------------------------------------------

books and records are used by Acquiror in its preparation of the Closing
Statement, and Acquiror will cause the Surviving Corporation and its
Subsidiaries to cooperate in good faith with the Securityholder Representative
and its representatives in connection with such review including, to the extent
reasonably necessary to provide reasonable access to the Surviving Corporation’s
and its Subsidiaries’ accountants and employees provided, however, that prior to
such access, Securityholder Representative executes a confidentiality agreement
(in a form reasonably acceptable to Acquiror) containing customary restrictions
on non-disclosure and use of any and all information obtained in connection with
such access and inspection and an acknowledgment that all such information
constitutes material non-public information; provided, further, that such access
does not unreasonably interfere with normal operations of the Business, Acquiror
or any of Acquiror’s Affiliates or Subsidiaries, including the Surviving
Corporation.  Until the final determination of the Final Total Closing Cash
Consideration, Acquiror, the Company (including the Surviving Corporation) and
the Company Subsidiaries will not take any action with respect to the accounting
books and records or other items on which the Closing Statement is to be based
with the intent of obstructing or preventing the determinations set forth in
this Section 5.12(d); provided, however, that in no event shall the foregoing,
or anything to the contrary set forth herein, prohibit or in any way limit
Acquiror, the Surviving Corporation or any of the Company Subsidiaries from
merging or otherwise combining the businesses of Acquiror or its Subsidiaries
and the Surviving Corporation or its Subsidiaries.

(A)If, within forty-five (45) days following the delivery of the Closing
Statement, the Securityholder Representative has not given Acquiror notice of
its objection to any item in the Closing Statement and its calculation of the
Total Closing Cash Consideration (an “Adjustment Objection Notice”), then the
Closing Statement will be deemed final and binding on Acquiror, the
Securityholder Representative, the Surviving Company, and the Company
Securityholders.

(B)If the Securityholder Representative delivers an Adjustment Objection Notice,
then Acquiror and the Securityholder Representative will consult in good faith
to resolve the disputed items set forth in the Adjustment Objection Notice and
the appropriate adjustment amount.  If all disputed items set forth in the
Adjustment Objection Notice are resolved in writing by the Securityholder
Representative and Acquiror, then the Closing Statement, as revised to reflect
the written resolution of the Securityholder Representative and Acquiror, will
be final and binding on Acquiror, the Surviving Company, and the Company
Securityholders.

(C)If the Securityholder Representative and Acquiror are unable to resolve the
disagreement with respect to any disputed item and the Total Closing Cash
Consideration within ten (10) Business Days following delivery of an Adjustment
Objection Notice, the Independent Accountant will be promptly retained by
Acquiror and the Securityholder Representative to make a final determination of
the remaining disputed items and the Total Closing Cash Consideration in
accordance with this Section 5.12(d).  Acquiror and the Securityholder
Representative will each execute a customary engagement letter with respect to
the engagement of the Independent Accountant.  The Independent Accountant shall
be directed to render a written report on the unresolved disputed items with
respect to the Total Closing Cash Consideration as promptly as practicable, and
to resolve only those unresolved disputed items set forth in the Adjustment
Objection Notice, which resolution shall be within the range of the difference
between Acquiror’s positions with respect to such items and Securityholder
Representative’s positions with respect to such items.  If unresolved disputed
items are submitted to the Independent Accountant, Acquiror and Securityholder
Representative shall each furnish to the Independent Accountant such work
papers, schedules and other documents and information relating to the unresolved
disputed items as the Independent Accountant may reasonably request.  The
Independent Accountant shall resolve the disputed items based on the applicable
definitions and other terms in this Agreement.  The resolution of the dispute
and the calculation of the Total Closing Cash Consideration that is the subject
of the Adjustment Objection Notice by the Independent Accountant will be final,

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 61 -

--------------------------------------------------------------------------------

binding and conclusive on all of Acquiror, the Securityholder Representative,
the Surviving Company, and the Company Securityholders.  The fees and expenses
of the Independent Accountant shall be borne by Securityholder Representative
(on behalf of the Company Securityholders) and Acquiror in proportion to the
amounts by which their respective calculations of the Total Closing Cash
Consideration differ from the Total Closing Cash Consideration as finally
determined by the Independent Accountant.

(iii)The Total Closing Cash Consideration will be adjusted as follows (without
duplication):  (A) increased by the amount, if any, by which the Final Total
Closing Cash Consideration is greater than the estimated Total Closing Cash
Consideration, as set forth in the Company Closing Statement delivered pursuant
to Section 5.12(a) hereof, or (B) reduced by the amount, if any, by which the
estimated Total Closing Cash Consideration, as set forth in the Company Closing
Statement delivered pursuant to Section 5.12(a) hereof, is greater than the
Final Total Closing Cash Consideration.  “Final Total Closing Cash
Consideration” means Total Closing Cash Consideration as finally determined
pursuant to this Section 5.12(d).

(iv)No later than the second (2nd) Business Day following the final
determination of the Final Total Closing Cash Consideration:

(A)if the Final Total Closing Cash Consideration is greater than the estimated
Total Closing Cash Consideration set forth in the Company Closing Statement
delivered pursuant to Section 5.12(a) hereof, then Acquiror will promptly
thereafter pay or cause to be paid to the applicable Company Securityholders in
accordance with and subject to the other terms and conditions of this Agreement.

(B)if the estimated Total Closing Cash Consideration set forth in the Company
Closing Statement delivered pursuant to Section 5.12(a) hereof is greater than
the Final Total Closing Cash Consideration, then Acquiror and the Securityholder
Representative will promptly thereafter provide a joint written instruction to
the Escrow Agent to release to Acquiror from the Escrow Fund an amount of Escrow
Stock and Escrow Cash (in accordance with the Distribution Rule) having an
aggregate value equal to the amount of such excess;

(C)if the Final Total Closing Cash Consideration is equal to the estimated Total
Closing Cash Consideration set forth in the Company Closing Statement delivered
pursuant to Section 5.12(a) hereof, then no Person will be obligated to pay any
amounts pursuant to this Section 5.12(d).

(v)Any payments made pursuant to Section 5.12(d)(iv) will be treated as
adjustments to the Total Consideration for Tax purposes and such agreed
treatment will govern for purposes of this Agreement, unless otherwise required
by applicable Legal Requirements.

5.13Payment of Debt; Release of Encumbrances.  No later than three (3) Business
Days prior to the Closing Date, the Company shall obtain from each holder of
Company Indebtedness, and deliver to Acquiror, an executed pay-off letter in
form and substance reasonably acceptable to Acquiror, setting forth: (i) the
amounts required to pay off in full and fully discharge on the Closing Date, the
Indebtedness owing to such creditor (including the outstanding principal,
accrued and unpaid interest and prepayment and other penalties) and wire
transfer information for such payment; (ii) an acknowledgement that, upon
payment of such amounts, all obligations of the Company and the Company
Subsidiaries relating to such Indebtedness will be terminated; (iii) the
commitment of the creditor to release all Encumbrances, if any, that the
creditor may hold on any of the assets of the Company or any of the Company
Subsidiaries upon payment of such amount (each, a “Closing Indebtedness Pay-off
Letter”).

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 62 -

--------------------------------------------------------------------------------

5.14Confidentiality.  Each of the parties hereto hereby agrees that the
information obtained in any investigation pursuant to Section 5.4 or any
information obtained pursuant to the notice requirements of Section 5.5, or
otherwise pursuant to the negotiation and execution of this Agreement, the
Company Related Agreements or the effectuation of Merger or other the
transactions contemplated hereby and thereby, shall be governed by the terms of
the Mutual Non-Disclosure Agreement, dated as of September 16, 2016 (the
“Confidential Disclosure Agreement”), between the Company and Acquiror and the
Securityholder Representative and the Company Securityholders shall comply with
the Confidential Disclosure Agreement as if they were the Company and party to
such Confidential Disclosure Agreement.  In this regard, the Company, the
Securityholder Representative, and the Company Securityholders acknowledge that
the Acquiror Common Stock is publicly traded and that any information obtained
during the course of its due diligence could be considered to be material
non-public information within the meaning of federal and state securities
laws.  Prior to the Closing, each of the parties hereto agrees not to issue or
cause the publication of any press release or other public announcement with
respect to this Agreement or the transactions contemplated hereby; provided,
however, that nothing herein shall prohibit any party hereto from issuing or
causing publication of any press release or public announcement to the extent
that such party reasonably determines such action to be required by applicable
Legal Requirement, in which case the party hereto making such determination
will, if practicable in the circumstances, use commercially reasonable efforts
to allow the other parties hereto reasonable time to comment on such release or
public announcement in advance of its issuance; provided, further, however, that
if Acquiror determines that it is required by applicable Legal Requirement to
make any such press release or public announcement, the contents thereof shall
be determined by Acquiror in its sole discretion (even if comments thereto are
provided by the Company). None of the Company, the Securityholder
Representative, the Company Securityholders, nor any of their respective
Representatives shall issue any statement or communication to any third party
(other than its Representatives that are bound by confidentiality restrictions)
regarding the subject matter of this Agreement, any Company Related Agreement,
or any other Contract to which they are party in connection with the Merger, or
the Merger or the other transactions contemplated hereby and thereby, without
the prior written consent of Acquiror; provided, that after Closing the
Securityholder Representative shall be permitted to communicate with the Company
Securityholders in accordance with the terms of that certain Nondisclosure
Agreement, dated as of April 11, 2017, by and between the Company and the
Securityholder Representative.    

5.15Closing Certificates.  At or prior to Closing, the Company shall deliver or
cause to be delivered to Acquiror the certificates, notices, letters and other
instruments and documentation to be delivered by the Company under Section 6.2,
including those referenced in Sections 6.2(m), 6.2(n), 6.2(t), 6.2(u), 6.2(v),
6.2(w).

5.16Director and Officer Insurance and Indemnification.

(a)Prior to the Closing, the Company shall obtain at its expense a fully prepaid
“tail” directors’ and officers’ liability insurance policy, which (i) has an
effective term of six (6) years from the Effective Time, (ii) covers only those
persons who are currently covered by the Company’s and the Company Subsidiaries’
existing directors’ and officers’ liability insurance policy in effect as of the
Agreement Date and only for matters occurring at or prior to the Effective Time,
and (iii) contains coverage terms comparable to those applicable to the current
directors and officers of the Company and the Company Subsidiaries (the “Company
D&O Tail Policy”).  The Surviving Corporation (following the Effective Time) and
Acquiror shall not cancel (or permit to be cancelled) the Company D&O Tail
Policy during its term.  The cost of any Company D&O Tail Policy shall be
considered a Transaction Expense for purposes hereof.

(b)From and after the Effective Time, and until the sixth (6th) anniversary of
the Effective Time, Acquiror shall cause the Surviving Corporation (and, to the
extent applicable, any

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 63 -

--------------------------------------------------------------------------------

successor or assign of the Surviving Corporation) to fulfill and honor in all
material respects the obligations of the Company to Persons who on or prior to
the Effective Time are or were directors and/or officers of the Company or any
Company Subsidiary (the “Company Indemnified Parties”) pursuant to any
indemnification provisions under the Company’s Certificate of Incorporation or
Bylaws or similar charter documents of any Company Subsidiary as in effect on
the Agreement Date and pursuant to any indemnification agreements between the
Company or any Company Subsidiary and such Company Indemnified Parties existing
as of the Agreement Date, in each case which have been disclosed on the
Disclosure Schedule and true and complete copies of which have been made
available to Acquiror (the “Company Indemnification Provisions”), with respect
to claims arising out of matters occurring at or prior to the Effective Time;
provided, however, that (i) the foregoing obligations shall be subject to any
limitation imposed by applicable Legal Requirements, and (ii) no Company
Indemnified Party shall have any right of contribution, indemnification or right
of advancement from the Surviving Corporation or its successor with respect to
any Losses claimed by any of the Indemnified Parties against such Company
Indemnified Party in his or her capacity as a Company Securityholder pursuant to
this Agreement.

(c)Subject to the other express terms of this Agreement (including, without
limitation, Section 1.10), Acquiror shall be under no obligation to maintain the
existence of the Surviving Corporation for any specified period following the
Effective Time.

5.17Amendment to Certificate of Incorporation.  Prior to the Closing Date, the
Company shall cause its certificate of incorporation to be amended and restated
in the form attached hereto as Exhibit B (the “Certificate Amendment”), which
shall be in full force and effect prior to the Effective Time.  The Certificate
Amendment shall have been approved by the Company Board and the Required
Stockholder Approval shall have been obtained with respect thereto.  The Company
shall provide a true and complete copy of the Certificate Amendment to Acquiror
prior to the Effective Time.

Article VI

Conditions to the Merger

6.1Conditions to the Obligations of Each Party to Effect the Merger.  The
respective obligations of the Company, Acquiror and Merger Sub to commence with
the Closing and effect the Merger shall be subject to the satisfaction, at or
prior to the Effective Time, of the following conditions:

(a)Regulatory Approvals.  All filings with and other consents or approvals of
any Governmental Entity required to be made or obtained in connection with the
Merger and the other Transactions shall have been made or obtained and shall be
in full force and effect and any waiting period under any applicable antitrust
or Competition Law, regulation or other Legal Requirement shall have expired or
been terminated.

(b)No Legal Impediments.  No Legal Requirement (whether temporary, preliminary
or permanent) shall be in effect that has the effect of making the Merger or any
of the other Transactions illegal or otherwise prohibiting or preventing
consummation of the Merger.

(c)Required Stockholder Approval.  The Required Stockholder Approval shall have
been obtained.

6.2Conditions to the Obligations of Acquiror and Merger Sub. The obligations of
Acquiror and Merger Sub to commence with the Closing and effect the Merger shall
be subject to the satisfaction at or prior to the Effective Time of each of the
following conditions, any of which may be waived, in writing, exclusively by
Acquiror and Merger Sub:

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 64 -

--------------------------------------------------------------------------------

(a)Representations and Warranties.  The representations and warranties of the
Company in this Agreement shall have been true and correct in all material
respects (without giving effect to any limitation as to “materiality” set forth
therein) on the date they were made and shall be true and correct in all
material respects (without giving effect to any limitation as to “materiality”
set forth therein) on and as of the Closing Date as though such representations
and warranties were made on and as of such date (other than such representations
and warranties of the Company as of a specified date, which shall be true and
correct in all material respects as of such date).

(b)Covenants.  The Company shall have performed (or caused to have been
performed) and complied in all material respects with each of the covenants and
obligations under this Agreement relating to actions to be taken (or not taken)
by the Company and the Company Subsidiaries prior to the Closing.

(c)No Company Material Adverse Effect.  There shall not have occurred a Company
Material Adverse Effect.

(d)No Litigation.  There shall be no Action of any nature pending, or threatened
in writing, against Acquiror, the Company, the Company Subsidiaries, or their
respective properties or any of their respective officers or directors (in their
respective capacities as officers and directors of Acquiror, the Company or the
Company Subsidiaries) by any Person (x) seeking to restrain, enjoin or otherwise
prohibit the Merger or the Transactions, or (y) arising out of or in any way
connected with the Merger or the other Transactions and that seeks money damages
in excess of $1,000,000.

(e)Appraisal Rights.

(i)The Company shall have provided evidence of the delivery of a notice in
accordance with the applicable provisions of Delaware Law such that no
stockholder of the Company will be able to exercise appraisal rights if such
stockholder has not perfected such appraisal rights in accordance with Delaware
Law.

(ii)No more than eighteen percent (18%) of the outstanding shares of Company
Capital Stock shall be held by Company Stockholders that have a right to
exercise appraisal, dissenters’ or similar rights under Delaware Law with
respect to their shares of Company Capital Stock by virtue of the Merger.

(f)No Burdensome Regulatory Conditions.  No Governmental Entity shall have
enacted, issued, promulgated, enforced, entered or deemed applicable to the
Merger any Legal Requirement (whether temporary, preliminary or permanent), and
no such Legal Requirement (whether temporary, preliminary or permanent) is
threatened, which is in effect and which requires, or, if enacted, issued,
promulgated, enforced, entered or deemed applicable would reasonably be expected
to require the Company or Acquiror, or any of their respective Subsidiaries, to
agree to any change to their respective businesses as currently conducted and as
currently contemplated to be conducted.

(g)New Employee Arrangements.

(i)Key Employee Agreements.  Each of the Key Employee Agreements executed and
delivered by the Key Employees concurrently with the execution and delivery of
this Agreement shall be in full force and effect, all of the Key Employees shall
remain employed by the Company as of immediately prior to the Closing.  None of
Jason Young, Xavier Facon, Tom Jones or Stacey Hafers shall have expressed an
intention or interest in, or taken any action toward, terminating or amending
his or her Key Employee Agreement.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 65 -

--------------------------------------------------------------------------------

(ii)Non-Competition Agreements.  Each of the Non-Competition Agreements executed
and delivered by the Key Employees concurrently with the execution of this
Agreement shall be in full force and effect.  None of Jason Young, Xavier Facon,
Tom Jones or Stacey Hafers shall have expressed an intention or interest in, or
taken any action toward, terminating or amending his or her Non-Competition
Agreement.

(iii)Employees.  Acquiror shall have received evidence in form and substance
reasonably satisfactory to Acquiror that all of the Key Employees and at least
percent (65%) of the current Company Employees, excluding the Key Employees,
receiving offers of employment from Acquiror (or any of its Affiliates) (A) have
entered into employment arrangements with Acquiror (or such Affiliate) pursuant
to such Person’s execution and delivery of an employment agreement, code of
conduct, and confidential inventions proprietary rights assignment agreement, in
each case on Acquiror’s (or such Affiliate’s) form (or Key Employee Agreement in
the case of Key Employees), (B) remain employed by the Company or a Company
Subsidiary as of immediately prior to the Closing, and (C) satisfied Acquiror’s
customary employee background investigation be eligible to work in the United
States; provided that each such offer shall include compensation and benefits
which in the aggregate are no less favorable than that provided to each such
employee on the Agreement Date.

(h)280G Stockholder Approval.  Prior to the solicitation of the 280G Approval,
each Person who might receive any payments or benefits that Acquiror determines
may separately, or in the aggregate, constitute “parachute payments” (within the
meaning of Section 280G of the Code and the regulations promulgated thereunder)
shall have executed and delivered to the Company a 280G Waiver (it being
understood that such determination shall be consistent with any reasonable and
good faith analysis prepared by Reed Smith LLP concerning such matters), and
such 280G Waiver shall be in effect immediately prior to the Closing.  With
respect to any payments and/or benefits that Acquiror determines may constitute
“parachute payments” under Section 280G of the Code and the regulations
thereunder with respect to any Company Employees, the Company Stockholders shall
have (i) approved, pursuant to the method provided for in the regulations
promulgated under Section 280G of the Code, any such “parachute payments” or
(ii) shall have voted upon and disapproved such parachute payments, and, as a
consequence, such “parachute payments” shall not be paid or provided, pursuant
to the 280G Waiver described herein.

(i)Third Party Contracts.  

(i)The Company shall have sent the notices set forth on Schedule 5.11(a) hereto
in form and substance reasonably satisfactory to Acquiror.

(ii)The Company shall have terminated each of those Contracts set forth on
Schedule 5.11(b) hereto in a manner reasonably satisfactory to Acquiror

(j)Accredited Investor Questionnaires.  Acquiror shall have received from the
Company all accredited investor questionnaires received by the Company from the
Company Securityholders in connection with the transactions contemplated by this
Agreement, in form and substance reasonably acceptable to Acquiror (each, an
“Accredited Investor Questionnaire”).

(k)Joinder Agreements.  Acquiror shall have received executed Joinder Agreements
from (i) Company Securityholders representing, in the aggregate, Overall Pro
Rata Portions of more than eighty-two percent (82%) (assuming the greatest
possible Total Earnout Consideration), and (ii) all Key Employees, Company KERP
Participants, and Company Board Plan Participants.

(l)Resignations of Officers and Directors.  Acquiror shall have received an
executed Director and Officer Resignation Letter from (i) each director of the
Company and each Company

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 66 -

--------------------------------------------------------------------------------

Subsidiary and (ii) each officer of the Company and each Company Subsidiary
listed on Section 2.1(c) of the Disclosure Schedule.

(m)Company Closing Statement.  Acquiror shall have received the Company Closing
Statement, certified as complete and correct by the Chief Executive Officer and
Chief Financial Officer of the Company as of the Closing Date.

(n)Spreadsheet.  Acquiror shall have received the Spreadsheet, certified as
complete and correct by the Chief Executive Officer and Chief Financial Officer
of the Company as of the Closing Date.

(o)Closing Indebtedness Pay-off Letters; Closing Expense Pay-off
Letters.  Acquiror shall have received from the Company duly and validly
executed Closing Indebtedness Pay-off Letters, and Closing Expense Pay-off
Letters.

(p)Escrow Agreement.  The Securityholder Representative shall have executed and
delivered to Acquiror the Escrow Agreement.

(q)Payments Agreement.  The Securityholder Representative shall have executed
and delivered to Acquiror the Payments Agreement.

(r)Registration Rights Agreement.  The Securityholder Representative shall have
executed and delivered to Acquiror the Registration Rights Agreement.

(s)Certificate Amendment.  The Company shall have provided evidence in form and
substance satisfactory to Acquiror that the Certificate Amendment shall be in
full force and effect, shall have been approved by the Company Board and the
Required Stockholder Approval shall have been obtained with respect thereto.

(t)Certificate of the Company.  Acquiror shall have received a certificate from
the Company, validly executed by the Chief Executive Officer and Chief Financial
Officer of the Company for and on the Company’s behalf, to the effect that, as
of the Closing:

(i)the representations and warranties of the Company in this Agreement were true
and correct in all material respects (without giving effect to any limitation as
to “materiality” set forth therein) on the date they were made and are true and
correct in all material respects (without giving effect to any limitation as to
“materiality” set forth therein) on and as of the Closing Date as though such
representations and warranties were made on and as of such date (other than such
representations and warranties of the Company as of a specified date, which were
true and correct in all material respects as of such date);

(ii)the Company has performed and complied in all material respects with each of
the covenants and obligations under this Agreement required to be performed and
complied with by the Company as of the Closing;

(iii)there has not been a Company Material Adverse Effect; and

(iv)the conditions to the obligations of Acquiror and Merger Sub set forth in
this Section 6.2 have been satisfied (unless otherwise waived in accordance with
the terms hereof).

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 67 -

--------------------------------------------------------------------------------

(u)Certificate of Secretary of Company.  Acquiror shall have received a
certificate, validly executed by the Secretary of the Company certifying (i) as
to the terms and effectiveness of the Charter Documents, (ii) as to the valid
adoption of resolutions of the Company Board (whereby the Merger and the
transactions contemplated hereunder were unanimously approved by the Company
Board) and (iii) that the Required Stockholder Approval has been obtained.

(v)Certificate of Good Standing.  Acquiror shall have received a long-form
certificate of good standing from the Secretary of State of the State of
Delaware which is dated within two (2) Business Days prior to Closing with
respect to the Company.

(w)Certificate of Status of Foreign Corporation.  Acquiror shall have received a
certificate of good standing from the applicable Governmental Entity in each
jurisdiction where it is qualified to do business, all of which are dated within
two (2) Business Days prior to the Closing with respect to the Company.

(x)FIRPTA Documentation.  Acquiror shall have received the FIRPTA documentation
from the Company, including the IRS Notice and the FIRPTA Notice.

6.3Conditions to the Obligations of the Company.  The obligations of the Company
to commence with the Closing and to effect the Merger shall be subject to the
satisfaction at or prior to the Effective Time of each of the following
conditions, any of which may be waived, in writing, exclusively by the Company:

(a)Representations and Warranties.  The representations and warranties of
Acquiror and Merger Sub in this Agreement shall have been true and correct in
all material respects (without giving effect to any limitation as to
“materiality” set forth therein) on the date they were made and shall be true
and correct in all material respects (without giving effect to any limitation as
to “materiality” set forth therein) on and as of the Closing Date as though such
representations and warranties were made on and as of such date (other than such
representations and warranties of Acquiror and Merger Sub as of a specified
date, which shall be true and correct in all material respects as of such date).

(b)Covenants.  Each of Acquiror and Merger Sub shall have performed and complied
in all material respects with all covenants and obligations under this Agreement
required to be performed and complied with by the Company as of the Closing.

(c)Escrow Agreement.  Acquiror shall have executed and delivered, and caused the
Escrow Agent to have executed and delivered, to the Company and the
Securityholder Representative the Escrow Agreement.

(d)Payments Agreement.  Acquiror shall have executed and delivered, and caused
the Exchange Administrator to have executed and delivered, to the Company and
the Securityholder Representative the Payments Agreement.

(e)Registration Rights Agreement.  Acquiror shall have executed and delivered
the Registration Rights Agreement to the Company and the Securityholder
Representative.

(f)Certificate of Acquiror.  Company shall have received a certificate executed
by an authorized officer of Acquiror for and on behalf of Acquiror to the effect
that, as of the Closing:

(i)the representations and warranties of Acquiror and Merger Sub in this
Agreement were true and correct in all material respects (without giving effect
to any limitation as to

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 68 -

--------------------------------------------------------------------------------

“materiality” set forth therein) on the date they were made and are true and
correct in all material respects (without giving effect to any limitation as to
“materiality” set forth therein) on and as of the Closing Date as though such
representations and warranties were made on and as of such date (other than such
representations and warranties of Acquiror and Merger Sub as of a specified
date, which were true and correct in all material respects as of such date); and

(ii)Acquiror and Merger Sub have performed and complied in all material respects
with each of the covenants and obligations under this Agreement required to be
performed or complied with by such parties as of the Closing.

(iii)The conditions to the obligations of the Company set forth in this Section
6.3 have been satisfied (unless otherwise waived in accordance with the terms
hereof).

Article VII

Termination, Amendment and Waiver

7.1Termination.  At any time prior to the Closing, this Agreement may be
terminated and the Merger abandoned by authorized action taken by the
terminating party, whether before or after the Required Stockholder Approval:

(a)by mutual written consent of Acquiror and the Company;

(b)by either Acquiror or the Company, if the Closing shall not have occurred on
or before June 30, 2017 or such other date that Acquiror and the Company may
agree upon in writing (the “Termination Date”); provided, however, that the
right to terminate this Agreement under this Section 7.1(b) shall not be
available to any party whose breach of this Agreement has been a principal cause
of or resulted in the failure of the Closing to occur on or before the
Termination Date and such action or failure to act constitutes breach of this
Agreement;

(c)by Acquiror if the Required Stockholder Approval is not delivered to Acquiror
within twenty-four (24) hours after the execution of this Agreement;

(d)by either Acquiror or the Company, if any Legal Requirement shall be in
effect which has the effect of making the Merger or any other transaction
contemplated by this Agreement illegal or otherwise prohibits the consummation
of the Merger or any other transaction contemplated by this Agreement; provided,
that, in the case of any such Legal Requirement that is an Order, such Order has
become final and non-appealable;

(e)by Acquiror, if any Governmental Entity shall have taken any action, or
enacted, issued, promulgated, enforced, entered or deemed applicable to the
Merger any Legal Requirement, that would result in the Company or Acquiror or
any of their respective Subsidiaries being required to change their respective
businesses as currently conducted or as currently contemplated to be conducted;

(f)by Acquiror, if there shall have occurred any Company Material Adverse
Effect;

(g)by Acquiror, if there has been a breach of or inaccuracy in any
representation, warranty, covenant or agreement of the Company set forth in this
Agreement such that the conditions set forth in Section 6.2(a) or Section 6.2(b)
hereof would not be satisfied, and such breach or inaccuracy has not been cured
within twenty (20) calendar days after written notice thereof to the Company;
provided, however, that no cure period shall be required for a breach or
inaccuracy which by its nature cannot be

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 69 -

--------------------------------------------------------------------------------

cured or if any of the conditions to Closing for Acquiror are incapable of being
satisfied on or before the Termination Date; or

(h)by the Company, if there has been a breach of or inaccuracy in any
representation, warranty, covenant or agreement of Acquiror or Merger Sub set
forth in this Agreement such that the conditions set forth in Section 6.3(a) or
Section 6.3(b) hereof would not be satisfied, and such breach or inaccuracy has
not been cured within twenty (20) calendar days after written notice thereof to
the Company; provided, however, that no cure period shall be required for a
breach or inaccuracy which by its nature cannot be cured or if any of the
conditions to Closing for the Company are incapable of being satisfied on or
before the Termination Date.

7.2Effect of Termination.  In the event of termination of this Agreement as
provided in Section 7.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Acquiror, Merger Sub, the
Company or their Affiliates or respective Representatives; provided, however,
that each party hereto and each Person shall remain liable for any willful and
material breaches of this Agreement; provided, further, however, that (a) the
provisions of Section 5.6 (Expenses), Section 5.11(d) (Contract Notices,
Consents, Amendments and Terminations), Section 5.14 (Confidentiality), this
Section 7.2 (Effect of Termination), the exculpation and indemnification
provisions of Section 8.9 (Securityholder Representative), and Article IX
(General Provisions) shall remain in full force and effect and survive any
termination of this Agreement, and (b) nothing herein shall relieve any party
hereto from liability in connection with any knowing, intentional and material
breach of such party’s representations, warranties or covenants contained
herein.

7.3Amendment.  Subject to the provisions of applicable Legal Requirements, the
parties hereto may amend this Agreement by authorized action at any time
pursuant to an instrument in writing signed on behalf of each of the parties
hereto.  To the extent permitted by applicable Legal Requirements, Acquiror and
the Securityholder Representative may cause this Agreement to be amended at any
time after the Closing by execution of an instrument in writing signed on behalf
of Acquiror and the Securityholder Representative.  Notwithstanding anything to
the contrary in this Agreement or in any other agreement, instrument or document
related to the transactions contemplated in this Agreement and the Related
Agreements, any amendment, modification, supplement or waiver of this Agreement,
whether prior to or after the Effective Time, that (a) increases any Specified
Company Securityholder’s indemnity or other obligations or liabilities under
this Agreement, or (b) expands or alters the authority of the Securityholder
Representative, in each case will not bind any Specified Company Securityholder
without such Specified Company Securityholder’s prior written approval.    For
the avoidance of doubt, notwithstanding any provision to the contrary in this
Agreement, the Securityholder Representative has no authority to exercise voting
power over any voting securities held by a Specified Company Securityholder, and
has no authority to provide the written approval that is required in the
preceding sentence on behalf of any Specified Company Securityholder.

7.4Extension; Waiver.  At any time at or prior to the Closing, any party hereto
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein.  At any time after the Closing, the Securityholder Representative and
Acquiror may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions for the benefit of such Person
contained herein.  Without limiting the generality or effect of the preceding
sentence, no delay in exercising any right under this Agreement shall constitute
a waiver of such right, and no waiver

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 70 -

--------------------------------------------------------------------------------

of any breach or default shall be deemed a waiver of any other breach or default
of the same or any other provision in this Agreement.

Article VIII

Indemnification

8.1Survival.  The representations, warranties, and certifications of the Company
contained in this Agreement (as modified by the Disclosure Schedule) and the
certificates respectively contemplated in Sections 6.2(m), 6.2(n), 6.2(t), and
6.2(u) shall survive the Closing and remain in full force and effect, regardless
of any investigation or examination conducted, or any knowledge possessed or
acquired, by or on behalf of any of the parties to this Agreement or any of
their Affiliates or their Representatives, or any disclosure made by or on
behalf of any of any of the foregoing, until 11:59 p.m. (Pacific Time) on the
date that is twelve (12) months following the Closing Date (or if such date is
not a Business Day, until such time on the first Business Day thereafter) (the
date and time of expiration of such 12-month period, the “General Survival
Date”); provided, however, that in the event of fraud, willful breach or
intentional misrepresentation with respect to a representation, warranty, or
certification of the Company contained in this Agreement or in any of the
certificates respectively contemplated in Sections 6.2(m), 6.2(n), 6.2(t), and
6.2(u), as applicable, such representation, warranty, or certification shall not
terminate until the six (6) year anniversary of the Closing Date, warranty or
certification; provided, further, however, that the representations and
warranties contained in Section 2.7 (Intellectual Property) (the “IP
Representations”) and Section 2.8 (Privacy and Data Protection) (the “Privacy
Representations”) shall remain in full force and effect, regardless of any
investigation or examination conducted, or any knowledge possessed or acquired,
by or on behalf of any of the parties to this Agreement or any of their
Affiliates or their Representatives, or any disclosure made by or on behalf of
any of any of the foregoing, until 11:59 pm (Pacific Time) on the date that is
eighteen (18) months following the Closing Date (the “Special Survival Date”),
and that the representations and warranties contained in Section 2.1
(Organization and Good Standing), Section 2.2 (Authority and Enforceability),
Section 2.3 (Governmental Approvals and Consents), Section 2.5 (Company Capital
Structure), Section 2.14 (Financial Advisors), and Section 2.16 (Tax Matters)
(the “Tax Representations”) (the representations and warranties contained in
Section 2.1, Section 2.2, Section 2.3, Section 2.5, Section 2.14, and Section
2.16, and the IP Representations are collectively referred to herein as the
“Fundamental Representations”) shall remain in full force and effect, regardless
of any investigation or examination conducted, or any knowledge possessed or
acquired, by or on behalf of any of the parties to this Agreement or any of
their Affiliates or their Representatives, or any disclosure made by or on
behalf of any of any of the foregoing, until the earlier of the six (6) year
anniversary of the Closing Date and the expiration of the statute of limitations
applicable to the subject matter of each such representation and warranty (each
an “Extended Survival Date” and, collectively with the General Survival Date and
the Special Survival Date, each a “Survival Date”).  The representations,
warranties, and certifications of Acquiror contained in this Agreement
(including any exhibit, schedule, or appendix hereto), or in any certificate or
other instrument delivered pursuant to this Agreement shall terminate at the
Closing.  The covenants of the Company and the other parties hereto shall
survive until the earlier of performance in accordance with the terms of this
Agreement, the six year anniversary of the Closing Date and the expiration of
the applicable statute of limitations.  Notwithstanding anything to the contrary
set forth in this Agreement, in the event that a Claim Notice asserting a breach
of a representation, warranty, certification or covenant, or an Indemnifiable
Matter is delivered in accordance with the terms of this Agreement before the
date on which such representation, warranty, certification, covenant, or
Indemnifiable Matter ceases to survive, then the claims set forth in such Claim
Notice shall survive for the benefit of all Indemnified Parties beyond the
expiration of the applicable Survival Period for such representation, warranty,
certification, covenant, or Indemnifiable Matter until finally and fully
resolved.  For the avoidance of doubt and notwithstanding anything to the
contrary set forth herein, it is the intention of the parties hereto that the
foregoing respective survival

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 71 -

--------------------------------------------------------------------------------

periods and termination dates supersede any applicable statutes of limitations
that would otherwise apply to such representations, warranties, certifications,
and covenants and in no event may a claim for indemnification with respect to
this Agreement or any Related Agreement or any of the certificates contemplated
by this Agreement be made after the six (6) year anniversary of the Closing
Date.

8.2Indemnification.  From and after and by virtue of the Merger, but subject to
the applicable provisions of this Article VIII, the Company Securityholders
receiving any portion of the Total Consideration (collectively, the “Seller
Indemnifying Parties”) shall severally, but not jointly, and subject to the
limitations of this Article VIII, indemnify, defend and hold harmless Acquiror
and each of its Affiliates (including the Surviving Corporation) and their
respective Representatives, and each Person, if any, who controls or may control
Acquiror or such Affiliate within the meaning of the Securities Act (each of the
foregoing being referred to individually as an “Acquiror Indemnified Party” and
collectively as “Acquiror Indemnified Parties”) from and against, and pay and
reimburse each Acquiror Indemnified Party for, any and all claims, losses,
liabilities, damages (including consequential damages), deficiencies, Taxes,
diminution in value, costs, interest, awards, judgments, penalties, fees and
expenses, including reasonable fees and expenses of lawyers, consultants, and
other professionals, including any such reasonable costs, fees, and expenses
incurred by the Acquiror Indemnified Parties in connection with investigating,
defending against or settling any of the foregoing (each an “Acquiror Loss” and
collectively, “Acquiror Losses”) to the extent directly or indirectly, whether
or not due to a Third Party Claim, arising out of, resulting from, relating to,
or in connection with:

(a)any failure or breach of, or inaccuracy in, as of the Agreement Date or as of
the Closing Date as if made at the Closing Date or, for representations and
warranties of the Company made as of a specified date, any failure or breach of,
or inaccuracy in, as of such date, any representation or warranty made by the
Company in this Agreement (as modified by the Disclosure Schedule) or the
certificates respectively contemplated in Sections 6.2(m), 6.2(n), 6.2(t),and
6.2(u);

(b)any breach of, default in, or the Company’s failure to comply, in each case
prior to the Effective Time, with any of the covenants or agreements made by the
Company in this Agreement;

(c)any Unpaid Liabilities (to the extent Closing Cash is not reduced by such
amount) that are not taken into account in the calculation of the Final Total
Closing Cash Consideration;

(d)regardless of any disclosure of any matter set forth in the Disclosure
Schedule, any Pre-Closing Taxes that are not taken into account in the
calculation of the Final Total Closing Cash Consideration;

(e)regardless of any disclosure of any matter set forth in the Disclosure
Schedule, any Equityholder Matters;

(f)regardless of the disclosure of any matter set forth in the Disclosure
Schedule, any fraud, willful breach or intentional misrepresentation by the
Company or any of its Affiliates or its or their respective directors, officers,
employees, agents, or advisors (in each case, whether or not acting in their
capacity as such) in connection with this Agreement, the Merger, or the other
transactions contemplated hereby or the Company Related Agreements or the
transactions contemplated thereby;

(g)regardless of the disclosure of any matter set forth in the Disclosure
Schedule, the matter referenced in Section 2.6 of the Disclosure Schedule; and

(h)(i) with respect to any Third Party Claim settled or resolved with the
Securityholder Representative’s consent in accordance with Section 8.8, all
Defense Costs therefor and all

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 72 -

--------------------------------------------------------------------------------

the amounts paid in settlement or resolution thereof, and (ii) with respect to
any other Third Party Claim, 50% of the Defense Costs therefor and 50% of the
amounts paid in settlement or resolution thereof (the matters described in the
foregoing clauses (a) through (h) being referred to herein as the “Indemnifiable
Matters”).

From and after and by virtue of the Merger, but subject to the applicable
provisions of this Article VIII, Acquiror and the Surviving Corporation shall
indemnify, defend and hold harmless the Company Securityholders, each of their
respective Affiliates and Representatives, and each Person, if any, who controls
or may control a Company Securityholders or such Affiliate within the meaning of
the Securities Act (each of the foregoing being referred to individually as a
“Seller Indemnified Party” and collectively as “Seller Indemnified Parties”)
from and against, and pay and reimburse each Seller Indemnified Party for, any
and all claims, losses, liabilities, damages (including consequential damages),
deficiencies, Taxes, diminution in value, costs, interest, awards, judgments,
penalties, fees and expenses, including reasonable fees and expenses of lawyers,
consultants, and other professionals, including any such reasonable costs, fees,
and expenses incurred by the Seller Indemnified Parties in connection with
investigating, defending against or settling any of the foregoing (each a
“Seller Loss” and collectively, “Seller Losses”) to the extent directly or
indirectly arising out of, resulting from, relating to, or in connection with
any breach of, default in, or Acquiror’s or Merger Sub’s failure to comply with
any of the covenants or agreements made by either of them in this Agreement (but
subject, in the case of the covenants or agreements made by either of them in
Section 1.10, to the terms, conditions, limitations and qualifications contained
in Section 1.10, including the last sentence of Section 1.10(c)(ii)).  As used
herein, a “Loss” shall refer to an Acquiror Loss or a Seller Loss, as
applicable, and an “Indemnified Party” shall refer to an Acquiror Indemnified
Party or a Seller Indemnified Party, as applicable (provided, that, with respect
to any actions to be taken by an Indemnified Party with respect to a claim for
indemnification under this Article VIII. “Indemnified Party” shall mean Acquiror
or the Securityholder Representative, on behalf of the Company Securityholders,
as applicable) and the “Indemnifying Party” shall refer to the party obligated
to indemnify such Indemnified Party or, more specifically, as a “Seller
Indemnifying Party” and the “Seller Indemnifying Parties” or an “Acquiror
Indemnifying Party” and the “Acquiror Indemnifying Parties”.

For the purpose of this Article VIII only, solely when determining the amount of
Losses suffered (but not whether a breach, inaccuracy or failure has occurred)
by an Indemnified Party as a result of any breach or inaccuracy of a
representation or warranty of the applicable Indemnifying Party or any failure
by the applicable Indemnifying Party to perform or comply with any covenant or
agreement applicable to it that is qualified or limited in scope as to
materiality or Company Material Adverse Effect, such representation, warranty,
covenant or agreement shall be deemed to be made without such qualification or
limitation.

8.3Limitations and Other Indemnification Matters.

(a)The Seller Indemnifying Parties (including any officer or director of the
Company or the Company Subsidiaries) shall not have any right of contribution,
indemnification, compensation, reimbursement or right of advancement from the
Surviving Corporation or Acquiror or any of their Affiliates with respect to any
Loss owed by such Seller Indemnifying Party pursuant to this Article VIII by
reason of any obligations of the Company or any Company Subsidiary to such
Seller Indemnifying Party in his, her, or its capacity as a controlling Person,
a holder of Equity Interests, director, officer, manager, employee or agent of
the Company or any Company Subsidiary.

(b)Any payments made to an Acquiror Indemnified Party pursuant to this Article
VIII will be treated as adjustments to the Total Consideration for Tax purposes
and such agreed treatment will govern for purposes of this Agreement, unless
otherwise required by applicable Legal Requirements.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 73 -

--------------------------------------------------------------------------------

(c)Subject to Section 8.3(d), this Article VIII shall be the sole and exclusive
remedy of the Indemnified Parties from and after the Closing for any claims
arising out of or related to this Agreement or the Merger, including claims of
any inaccuracy in or breach of any representation, warranty or covenant in this
Agreement; provided, however, that this Section 8.3(c) shall not be deemed a
waiver by any party of any right to specific performance or injunctive relief
and nothing in this Agreement shall limit the liability of any Person (other
than Acquiror and each of its Affiliates and their respective Representatives,
and each Person, if any, who controls or may control Acquiror or such Affiliate
within the meaning of the Securities Act) (and this Article VIII shall not be
the sole and exclusive remedy of the Acquiror Indemnified Parties) in connection
with any fraud, willful breach or intentional misrepresentation committed by
such Person or in which such Person was an accomplice with respect to any fraud,
willful breach or intentional misrepresentation (it being understood that no
Person shall be deemed an accomplice solely by reason of having actual knowledge
of any fraud, willful breach or intentional misrepresentation committed by
another Person).

(d)Nothing in this Agreement shall limit the right of any Indemnified Party to
pursue remedies under any Related Agreement against the parties thereto prior to
the six (6) year anniversary of the Closing Date, or limit the right of any
Accredited Investor with respect to claims under applicable securities laws.

(e)Except in the case of fraud, willful breach or intentional misrepresentation,
and Losses owed to any Acquiror Indemnified Party pursuant to Section 8.2(a) as
result of any failure or breach of, or inaccuracy in the Fundamental
Representations and, in the case of clause (ii) below, the Privacy
Representations, (i) the Acquiror Indemnified Parties may not recover any Losses
pursuant to a claim under Section 8.2(a) unless and until the Acquiror
Indemnified Parties, as a group, shall have paid, incurred, suffered or
sustained at least-four hundred twenty-five thousand dollars ($425,000) in
Losses in the aggregate (the “Threshold Amount”), in which case the Acquiror
Indemnified Parties shall be entitled to recover all such Losses without regard
to the Threshold Amount, and (ii) the recovery of the Acquiror Indemnified
Parties for claims under Section 8.2(a) shall be satisfied solely from the
Escrow Fund.  

(f)Except in the case of fraud, willful breach or intentional misrepresentation,
the maximum amount that the Acquiror Indemnified Parties may recover for claims
under Section 8.2(a) for any failure or breach of, or inaccuracy in the IP
Representations or the Privacy Representations shall be limited to an amount
equal to twenty percent (20%) of the Total Consideration.

(g)Except in the case of fraud, willful breach or intentional misrepresentation
committed by an a Seller Indemnifying Party or in which such Person was an
accomplice with respect to any fraud, willful breach or intentional
misrepresentation (it being understood that no Person shall be deemed an
accomplice solely by reason of having actual knowledge of any fraud, willful
breach or intentional misrepresentation committed by another Person), (i) the
maximum amount that the Acquiror Indemnified Parties may recover for Losses owed
to the Acquiror Indemnified Parties pursuant to this Article VIII or, subject to
Sections 8.3(c) and 8.3(d), otherwise arising out of or related to this
Agreement or the Merger (A) from the Seller Indemnifying Parties (as a group)
shall be limited to the Total Consideration, and (B) from any Seller
Indemnifying Party shall be limited to such Seller Indemnifying Party’s Overall
Pro Rata Portion of the Total Consideration; (ii) no Seller Indemnifying Party
shall be liable for any Losses owed to the Acquiror Indemnified Parties pursuant
to this Article VIII, whether arising out of a single claim or all claims, in
excess of (A) in the case of any such claim or claims made against the Escrow
Fund, such Seller Indemnifying Party’s Closing Pro Rata Portion of such Losses,
or (B) in the case of claims made directly against the Seller Indemnifying
Parties, such Seller Indemnifying Party’s Overall Pro Rata Portion of such
Losses; and (iii) the maximum amount that the Seller Indemnified Parties may
recover from the Acquiror Indemnifying Parties (as a group) for Losses owed to
the Seller Indemnified Parties pursuant to this Article VIII shall be limited to
the Total Consideration less

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 74 -

--------------------------------------------------------------------------------

the extent to which the Total Consideration has been actually paid by Acquiror
pursuant to this Agreement; provided that, in the case of a claim for
indemnification in respect of a breach of any of the covenants contained in
Section 1.10 that is permitted to be brought thereunder, the maximum amount that
the Seller Indemnified Parties may recover from the Acquiror Indemnifying
Parties (as a group) for Losses owed to the Seller Indemnified Parties pursuant
to this Article VIII shall be the Accelerated Earnout Payment Amount plus the
reasonable fees and expenses of lawyers, consultants and other professionals
incurred in connection with such claim, including any such reasonable costs,
fees, and expenses incurred in connection with investigating, defending against
or settling any such claim, less the extent to which the Total Consideration has
been actually paid by Acquiror pursuant to this Agreement.  

(h)The rights of the Indemnified Parties to indemnification, compensation or
reimbursement, payment of Losses or any other remedy under this Agreement shall
not be affected by any investigation or examination conducted with respect to,
or any knowledge possessed or acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement or
the Closing Date, by or on behalf of any of the Indemnified Parties or any of
their Affiliates or their Representatives with respect to the accuracy or
inaccuracy of or compliance with, any representation, warranty, covenant or
agreement made by the Company or any other matter.  The waiver of any condition
in this Agreement based on the accuracy of any such representation or warranty,
or on the performance of or compliance with any such covenant or agreement, will
not affect the right to indemnification, compensation or reimbursement, payment
of Losses, or any other remedy based on any such representation, warranty,
covenant or agreement.  No Indemnified Party shall be required to show reliance
on any representation, warranty, certificate or other agreement in order for
such Indemnified Party to be entitled to indemnification, compensation or
reimbursement hereunder.

(i)In the event an Indemnified Party has suffered a Loss which would give rise
to a right to be indemnified under more than one of the subclauses of Section
8.2 hereof, such Indemnified Party shall be entitled to make a claim for such
Losses under any and all such subclauses; provided that, for the avoidance of
doubt and notwithstanding anything to the contrary in this Agreement, in no
event shall any Indemnified Party be entitled to any double recovery with
respect to any particular Loss or claim.

(j)A Seller Indemnifying Party may surrender shares of Acquiror Common Stock
then held by such Person to satisfy any of its indemnification obligations
hereunder with respect to claims made directly against such Seller Indemnifying
Party to the extent of the value of such surrendered shares, which shares shall
be valued at the Acquiror Trading Price; provided that such Seller Indemnifying
Party certifies in a writing delivered to the Acquiror Indemnified Parties that
such shares of Acquiror Common Stock to be so surrendered were issued to such
Seller Indemnifying Party pursuant to this Agreement or the Escrow Agreement.  

(k)Each Indemnified Party shall use commercially reasonable efforts to mitigate
any Losses for which such Indemnified Party seeks indemnification under this
Article VIII to the extent required by applicable law.

(l)Subject to the other applicable provisions regarding indemnification
contained in this Article VIII, if the Company Securityholders are obligated to
reimburse or compensate the Acquiror Indemnified Parties for any Acquiror Losses
in connection with a claim for indemnification by any of the Acquiror
Indemnified Parties under Section 8.2, then indemnification for such Acquiror
Losses shall, subject to the applicable limitations, if any, set forth in this
Article VIII, be satisfied first from the then remaining balance of the Escrow
Fund, second, to the extent recoverable outside the Escrow Fund, by means of a
set-off against any then-owing Total Earnout Consideration in accordance with
Section 8.4,

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 75 -

--------------------------------------------------------------------------------

and third, to the extent recoverable outside the Escrow Fund, by asserting
claims directly against one or more Indemnifying Parties.  

(m)The amount of any Loss payable under this Article VIII by an Indemnifying
Party shall be net of any amounts actually recovered by the Indemnified Party
from insurance policies or from any other Person alleged to be responsible for
such Loss (the “Alternative Arrangements”), in each case net of the following
(collectively, the “Collection Expenses”): (i) reasonable and documented costs
and expenses (including Taxes) incurred by such Indemnified Party or its
Affiliates in procuring such recovery, (ii) any increases in premiums or premium
adjustments to the extent attributable to such recovery (applicable to any past,
present or future premiums), and (iii) deductibles and other amounts incurred in
connection with such recovery.  If, subsequent to an indemnification payment
made by or on behalf of an Indemnifying Party for a Loss, the Indemnified Party
actually receives any amounts under any Alternative Arrangements with respect to
such Loss, then such Indemnified Party shall promptly (but in any event within
ten (10) Business Days after receipt of such amounts under such Alternative
Arrangements) reimburse the Indemnifying Parties for the indemnification payment
actually made to such Indemnified Party by or on behalf of such Indemnifying
Parties for such Loss up to the amount actually received by the Indemnified
Party under such Alternative Arrangements, in each case, net of all associated
Collection Expenses.  For the avoidance of doubt, the Indemnified Parties shall
have no obligation to pursue recovery of any Losses through Alternative
Arrangements.

(n)Notwithstanding anything to the contrary contained in this Agreement, no
Acquiror Indemnified Party will be entitled to indemnification under this
Article VIII for any Loss to the extent that it has been taken into account in
the final determination of Final Working Capital, Final Indebtedness or Final
Company Expenses pursuant to Section 5.12 hereof.

(o)Notwithstanding the definition of Losses in Section 8.2, for purposes of this
Article VIII, “Losses” shall not include any punitive damages except to the
extent actually awarded to a Governmental Entity or other third party in a
third-party Action.

(p)In no event will any Company Securityholder (whether pursuant to this Article
VIII or otherwise) be liable for (i) any other Company Securityholder’s breach
of a representation, warranty, covenant or agreement (A) specific to a Company
Securityholder (as opposed to the Company) in this Agreement or (B) contained in
another Company Securityholder’s Joinder Agreement or any other agreement,
instrument or document to which such other Company Securityholder is a party, or
(ii) except as otherwise provided in Section 8.2(f) or in case such Company
Securityholder is an accomplice with respect to any fraud, willful breach or
intentional misrepresentation (it being understood that no Person shall be
deemed an accomplice solely by reason of having actual knowledge of any fraud,
willful breach or intentional misrepresentation committed by another Person),
any fraud, willful breach or intentional misrepresentation perpetrated by any
other Company Securityholder in his, her or its capacity as such (and not as an
officer or director of the Company or any of its Affiliates or any other
capacity).

(q)Nothing in this Article VIII shall limit the liability of any party hereto
for any breach of any representation, warranty, covenant or agreement contained
in this Agreement (as modified by the Disclosure Schedule), any Company Related
Agreement or any certificates or other instruments executed and delivered by any
party in connection with the transactions contemplated by this Agreement if the
Merger does not close.

8.4Set-Off from Earnout.

(a)Subject to Section 8.3 and the other terms of this Agreement, Acquiror shall
be entitled to retain and set-off amounts from any then-owing or future-owing
Total Earnout Consideration

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 76 -

--------------------------------------------------------------------------------

(if any) that would otherwise be payable to a Seller Indemnifying Party in
accordance with this Agreement, in order to compensate the Acquiror Indemnified
Parties for such Seller Indemnifying Party’s Overall Pro Rata Portion of any
Losses owed to the Acquiror Indemnified Parties pursuant to this Article VIII,
which compensation will occur through the forfeiture of the portion of Total
Earnout Consideration (if any) that would otherwise be payable to such Seller
Indemnifying Party.

(b)Notwithstanding anything contained herein to the contrary, Acquiror shall be
entitled to retain from any then-owing or future owing Total Earnout
Consideration (if any) such portion of the Total Earnout Consideration otherwise
payable to the Seller Indemnifying Parties in accordance with this Agreement
that Acquiror determines, in its reasonable judgment, shall be necessary to
satisfy any unresolved or unsatisfied claim for Losses that are recoverable
outside of the Escrow Fund and specified in any Claim Notice delivered to the
Securityholder Representative in accordance with the terms of this Agreement
until such claim for Losses has been resolved or satisfied.  When any such
unresolved claim is resolved, Acquiror shall, within twenty (20) Business Days
following the resolution or satisfaction of such claim, deliver or cause to be
delivered to the Seller Indemnifying Parties from whom payment was withheld the
portion of the Total Earnout Consideration (if any), retained by Acquiror, if
any, for purposes of satisfying such claim that was not required to satisfy such
claim plus interest accruing at a rate of one percent (1%) per annum, from the
date such amount was otherwise required to be paid under the terms of this
Agreement through the date of payment, in each case, in accordance with Section
1.8 and Section 1.10.

(c)Neither the exercise nor the failure to exercise any right of set-off shall
constitute an election of remedies by Acquiror or limit Acquiror in any manner
in the enforcement of any other remedy that may be available under this
Agreement.

8.5Release of the Escrow Amount.  On or prior to the date that is five (5)
Business Days after the General Survival Date, Acquiror and the Securityholder
Representative shall deliver to the Escrow Agent a joint written instruction to
release cash and a number of shares of Acquiror Common Stock together having an
aggregate value equal to (a) the value of the Escrow Fund as of the General
Survival Date, less (b) the aggregate amount of all Losses specified in Claim
Notices delivered prior to the end of the General Survival Date for
indemnification claims in accordance with the terms of this Agreement that have
not been resolved prior to the Survival Date (the “Initial Escrow Release
Consideration”), to the Company Preferred Holders (or to the Exchange
Administrator on behalf of, and who will thereafter distribute the Initial
Escrow Release Consideration to, the Company Preferred Holders), such
distribution to be made in accordance with the Distribution Rule, with each
Company Preferred Holders to receive its, his, or her Closing Pro Rata Portion
of such Initial Escrow Release Consideration, such distributions to be made to
Unaccredited Investors in cash and to Accredited Investors in shares of Acquiror
Common Stock.  For purposes of the foregoing computation, all shares of Acquiror
Common Stock included in the Escrow Fund shall be valued at the Acquiror Trading
Price.  Upon the resolution of all pending claims for which a portion of the
Escrow Fund was withheld on the General Survival Date, and after any release of
cash and Acquiror Common Stock from the Escrow Fund to Acquiror or any Acquiror
Indemnified Party in accordance with this Article VIII, Acquiror and the
Securityholder Representative shall promptly, and in any event within five (5)
Business Days, deliver to the Escrow Agent a joint written instruction to
release all then-remaining cash and shares of Acquiror Common Stock in the
Escrow Fund (the “Final Escrow Release Consideration”) to the Company Preferred
Holders (or to the Exchange Administrator on behalf of, and who will thereafter
distribute the Final Escrow Release Consideration to, the Company Preferred
Holders), with each Company Preferred Holders to receive its, his, or her
Closing Pro Rata Portion of such Final Escrow Release Consideration, such
distributions to be made to Unaccredited Investors in cash and to Accredited
Investors in shares of Acquiror Common Stock.  Notwithstanding anything herein
to the contrary, the aggregate number of shares of Acquiror Common Stock to be
distributed at any particular time to any Indemnifying Party in

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 77 -

--------------------------------------------------------------------------------

accordance with this Section 8.5 shall be rounded down to the nearest whole
number, and the aggregate amount of cash to be distributed at any particular
time to any Indemnifying Party in accordance with this Section 8.5 shall be
rounded down to the nearest whole cent.

8.6Claims.

(a)In the event any Indemnified Party is made a party to or otherwise becomes
subject to any Action instituted by any third party for which the liability or
the costs or expenses constitute Losses, or the Indemnified Party otherwise
incurs, pays, reserves or accrues a liability, and for which indemnification may
reasonably be sought under this Article VIII and such Indemnified Party wishes
to assert a claim under this Article VIII, Acquiror shall promptly deliver to
the Securityholder Representative or in the event an Indemnified Party elects to
pursue such claim directly against an Indemnifying Party, to such Indemnifying
Party directly, a certificate signed by one of its authorized representatives
(an “Claim Notice”):

(i)stating that the Indemnified Party has incurred, paid, reserved or accrued,
or reasonably and in good faith anticipates that it may incur, pay, reserve or
accrue, Losses for which indemnification may reasonably be sought under Article
VIII of this Agreement;

(ii)stating the estimated amount of such Losses to the extent reasonably
estimable (which, in the case of Losses not yet incurred, paid, reserved or
accrued, may be the maximum amount reasonably and in good faith anticipated by
the Indemnified Party  to be incurred, paid, reserved or accrued); and

(iii)specifying in reasonable detail (based upon the information then possessed
by the Indemnified Party) the nature of the claim to which such Losses are
related.

The date of such delivery of a Claim Notice is referred to herein as the “Claim
Date” of such Claim Notice (and the claims for indemnification, compensation, or
reimbursement contained therein).  The Indemnified Party may update any Claim
Notice from time to time to reflect any changes in the actual or estimated
amount of Losses set forth therein or the other information contained therein,
by delivery of such updated Claim Notice to the Securityholder Representative
(or Acquiror, as applicable) or, in the event an Indemnified Party elects to
pursue such claim directly against an Indemnifying Party, to such Indemnifying
Party directly.

(b)The Securityholder Representative or Acquiror, as applicable, may object to a
claim set forth in a Claim Notice by delivering to the other a written statement
of objection to the claim made in the Claim Notice (an “Objection Notice”),
provided that, to be effective, such Objection Notice must (i) be delivered to
the Indemnified Party prior to 5:00 p.m. (Pacific Time) on the thirtieth (30th)
day following the Claim Date of the Claim Notice (such deadline, the “Objection
Deadline” for such Claim Notice and the claims for indemnification,
compensation, or reimbursement contained therein) and (ii) set forth in
reasonable detail the nature of the objections to the claims in respect of which
the objection is made.

(c)If the Securityholder Representative or Acquiror, as applicable, does not
object in writing (as provided in Section 8.6(b)) to the claims contained in a
Claim Notice prior to the Objection Deadline for such Claim Notice, such failure
to so object shall be an irrevocable acknowledgment by the Securityholder
Representative on behalf of the Seller Indemnifying Parties or Acquiror on
behalf of the Acquiror Indemnifying Parties, as applicable, that the applicable
Indemnified Parties are entitled to the full amount of the claims for Losses set
forth in such Claim Notice (and such entitlement shall be conclusively and
irrefutably established) (any such claim, an “Unobjected Claim”).

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 78 -

--------------------------------------------------------------------------------

(i)In such event, where the Indemnified Parties are Acquiror Indemnified
Parties, Acquiror and the Securityholder Representative shall, as promptly as
practicable thereafter, deliver a joint written instruction to the Escrow Agent
to release to Acquiror that number of shares of Acquiror Common Stock and an
amount of cash having an aggregate value equal to the amount of Losses set forth
in the Unobjected Claim (such distribution to be made in accordance with the
Distribution Rule) and, if the value of Acquiror Common Stock then remaining in
the Escrow Fund is insufficient to cover the full amount of such claim, the
Indemnified Parties are entitled to recovery for such claim outside of the
Escrow Fund and, and Acquiror’s set-off rights under Section 8.4 are also
insufficient to cover the full amount of such claim, each Indemnifying Party
shall, within ten (10) days following receipt of direct notice of such payment
obligation, pay in cash such Indemnifying Party’s Overall Pro Rata Portion of
such Losses set forth in such Unobjected Claim to Acquiror.

(ii)In such event, where the Indemnified Parties are Seller Indemnified Parties,
the Acquiror Indemnifying Parties shall, within ten (10) days following the
Objection Deadline, pay in cash the Losses set forth in such Unobjected Claim to
the Exchange Administrator for further distribution to the Company
Securityholders.

8.7Resolution of Objections to Claims.

(a)If the Securityholder Representative or Acquiror, as applicable, objects in
writing to any claim or claims by the Indemnified Party made in a Claim Notice
by delivering an effective Objection Notice prior to the Objection Deadline,
Acquiror and the Securityholder Representative shall attempt in good faith for
thirty (30) days after the Indemnified Party’s receipt of such written objection
to resolve such objection.  If Acquiror and the Securityholder Representative
resolve and come to an agreement regarding the claim(s) made in the Objection
Notice, a memorandum setting forth such agreement (the “Settlement Memorandum”)
shall be prepared and signed by both parties, which Settlement Memorandum shall
be final and conclusive and binding on the Indemnifying Parties.  In such event,
the Losses for which the Indemnifying Parties are entitled payment under the
Settlement Memorandum shall be paid in accordance with Section 8.6(c), mutatis
mutandis.

(b)If no such agreement can be reached after good faith negotiation and prior to
thirty (30) days after the Indemnified Party’s receipt of such written objection
(or such later date as may be agreed in writing by Acquiror and the
Securityholder Representative), either Acquiror or the Securityholder
Representative may, subject to Section 9.8 and Section 9.10, commence an Action
in a court of competent jurisdiction.

8.8Third-Party Claims.  In the event that Acquiror becomes aware of a
third-party Action which constitutes a matter for which either (a) an
Indemnified Party is entitled to indemnification, compensation, or reimbursement
under Section 8.2 or (b) if determined adversely to Acquiror or any other
Indemnified Party, would provide a basis for a claim under any of the
Indemnifiable Matters (each such claim, a “Third Party Claim”), Acquiror shall
have the right in its sole discretion to conduct the defense of and to settle or
resolve any such claim, and the costs and expenses incurred by Acquiror in
connection with the investigation and defense of such claim (including
reasonable attorneys’ fees, other professionals’ and experts’ fees and court or
arbitration costs) (such costs and expenses, the “Defense Costs”) shall be
deemed Losses for which Acquiror is entitled to indemnification, compensation
and reimbursement in accordance with and to the extent provided in this Article
VIII regardless of the outcome of such Third Party Claim.  The Securityholder
Representative shall have the right to receive copies of all pleadings, notices
and communications with respect to any Third Party Claim to the extent that
receipt of such documents does not affect any privilege relating to any
Indemnified Party, subject to the execution by the Securityholder Representative
of Acquiror’s (and, if required such third party’s) standard non-disclosure
agreement to the extent such materials contain confidential or proprietary

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 79 -

--------------------------------------------------------------------------------

information, and shall be entitled, at the expense of the Securityholder
Representative (on behalf of Company Securityholders), to participate in, but
not to determine or conduct, any defense of the Third Party Claim or settlement
negotiations with respect to the Third Party Claim.  However, except with the
consent of the Securityholder Representative, which shall not be unreasonably
withheld, conditioned, or delayed, and which shall be deemed to have been given
unless the Securityholder Representative shall have objected within thirty (30)
days after a written request for such consent by Acquiror, the amount paid in
the settlement or resolution of any such claim to the third-party claimant shall
not be determinative of the existence of or amount of Losses relating to such
matter.  In the event that the Securityholder Representative has consented to
any such settlement or resolution and provided that such amounts do not exceed
the limitations on indemnification set forth herein, neither the Securityholder
Representative nor the Company Securityholders shall have any power or authority
to object under Section 8.6(b) or any other provision of this Article VIII to
the amount of any claim by or on behalf of any Indemnified Party against the
Escrow Fund, the Total Earnout Consideration (if any) or directly against such
Company Securityholders for indemnity with respect to such settlement or
resolution.

8.9Securityholder Representative.

(a)By virtue of execution and delivery of a Joinder Agreement, and the adoption
of this Agreement and the approval of the Merger by the Company Securityholders,
each of the Company Securityholders shall be deemed to have agreed to appoint
Shareholder Representative Services LLC as the Securityholder Representative, to
act as its, his or her exclusive agent and attorney-in-fact with the authority
(but subject to the limitations on authority set forth in this Agreement) to:
(i) give and receive notices and communications to or from Acquiror or any other
Acquiror Indemnified Party relating to this Agreement or any of the transactions
and other matters contemplated hereby or thereby (except to the extent that this
Agreement expressly contemplates that any such notice or communication shall be
given or received by the Company Securityholders individually); (ii) authorize
Acquiror to retain and set-off against all or any portion of the Total Earnout
Consideration in satisfaction of claims requiring payment to any Acquiror
Indemnified Party (including Acquiror on behalf of itself or any other Acquiror
Indemnified Party), including by not objecting to such claims; (iii) object to
any claims for indemnification, compensation, or reimbursement under this
Article VIII, including those directly against Seller Indemnifying Parties; (iv)
consent or agree to, negotiate, enter into settlements and compromises of, and
represent the interests of the Seller Indemnifying Parties in any dispute
relating to, and comply with Orders with respect to, any claims for
indemnification, compensation, or reimbursement under this Article VIII; and (v)
take all actions necessary or appropriate in the judgment of the Securityholder
Representative for the accomplishment of the foregoing, in each case without
having to seek or obtain the consent of any Person under any circumstance;
provided, however, that for clarity, in no event shall the Securityholder
Representative, through such settlements and compromises, or otherwise, increase
any Seller Indemnifying Party’s indemnification obligations beyond that
expressly contemplated by this Agreement.  The Securityholder Representative
shall only have the power and authority to act regarding matters pertaining to
the Company Securityholders as a group and not individually, and shall not have
power or authority to treat any particular Company Securityholder in a manner
different from any other Company Securityholder (except as consistent with such
Company Securityholder’s Closing Pro Rata Portion or Overall Pro Rata Portion).
The Securityholder Representative shall not have any power or authority to bind
any Company Securityholder to any obligations or restrictions applicable to such
Company Securityholder beyond the subject matter of an Indemnifiable Matter, the
determination of the Final Total Closing Cash Consideration and the
determination of Total Earnout Consideration.  The Person serving as the
Securityholder Representative may be replaced from time to time by a vote of the
Persons then holding an Overall Pro Rata Portion greater than two-thirds (2/3)
of the aggregate of all Overall Pro Rata Portions.  The Securityholder
Representative may resign at any time in accordance with the terms of the
Securityholder Representative’s engagement letter.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 80 -

--------------------------------------------------------------------------------

(b)The Securityholder Representative will incur no liability of any kind with
respect to any action or omission by the Securityholder Representative in
connection with its services pursuant to this Agreement and the agreements
ancillary hereto, except in the event of liability directly resulting from the
Securityholder Representative’s gross negligence, fraud, willful misconduct or
bad faith.  The Company Securityholders shall severally, but not jointly (in
accordance with their respective Overall Pro Rata Portions) indemnify the
Securityholder Representative and hold the Securityholder Representative
harmless against any and all losses, liabilities, damages, claims, penalties,
fines, forfeitures, actions, fees, costs and expenses (including the fees and
expenses of counsel and experts and their staffs and all expense of document
location, duplication and shipment) (collectively, “Representative Losses”)
arising out of or in connection with the Securityholder Representative’s
execution and performance of this Agreement and any agreements ancillary hereto,
in each case as such Representative Loss is suffered or incurred; provided, that
in the event that any such Representative Loss is finally adjudicated to have
been directly caused by the gross negligence, willful misconduct, fraud or bad
faith of the Securityholder Representative, the Securityholder Representative
will reimburse the Company Securityholders the amount of such indemnified
Representative Loss to the extent attributable to such gross negligence, willful
misconduct, fraud or bad faith. If not paid directly to the Securityholder
Representative by the Company Securityholders, any such Representative Losses
may be recovered by the Securityholder Representative from (i) the funds in the
Expense Fund, (ii) the Escrow Fund at such time as remaining amounts would
otherwise be distributable to the Company Securityholders, and (iii) from the
Total Earnout Consideration at such time as any such amounts would otherwise be
distributable to the Company Securityholders; provided, that while this section
allows the Securityholder Representative to be paid from the aforementioned
sources of funds, this does not relieve the Company Securityholders from their
obligation to promptly pay such Representative Losses as they are suffered or
incurred, nor does it prevent the Securityholder Representative from seeking any
remedies available to it at law or otherwise. In no event will the
Securityholder Representative be required to advance its own funds on behalf of
the Company Securityholders or otherwise. Notwithstanding anything in this
Agreement to the contrary, any restrictions or limitations on liability or
indemnification obligations of the Company Securityholders set forth elsewhere
in this Agreement are not intended to be applicable to the indemnities provided
to the Securityholder Representative under this section.  The foregoing
indemnities will survive the Closing, the resignation or removal of the
Securityholder Representative or the termination of this Agreement.

(c)Notwithstanding anything to the contrary in this Agreement or any Related
Agreement, the Securityholder Representative shall only have the power or
authority to act regarding matters pertaining to the Company Securityholders as
a group and not individually and, shall not have power or authority to treat any
particular Company Securityholder in a manner different from any other Company
Securityholder (except to the extent expressly contemplated by this Agreement or
such Related Agreement) without the particular Company Securityholder’s consent,
which will not be unreasonably withheld, conditioned or delayed.  For the
avoidance of doubt, the Securityholder Representative consenting to all or a
portion of an Indemnifiable Matter, the final determination of Final Closing
Cash Consideration, or the final determination of Total Earnout Consideration,
or entering into a settlement agreement with respect to any of the foregoing, in
accordance with the procedures, limitations of liability and Securityholder
Representative authority set forth in this Agreement (as of the Agreement Date
and as amended in compliance with Section 7.3) shall not be deemed to implicate
or require the prior written approval of a Company Securityholder pursuant to
the previous sentence.

(d)After the Closing, any notice or communication given or received by, and any
decision, action, failure to act within a designated period of time, agreement,
consent, settlement, resolution or instruction of, the Securityholder
Representative that is within the scope of the Securityholder Representative’s
authority under this Agreement shall constitute a notice or communication to or
by, or a decision, action, failure to act within a designated period of time,
agreement,

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 81 -

--------------------------------------------------------------------------------

consent, settlement, resolution or instruction of all the Seller Indemnifying
Parties and shall be final, binding and conclusive upon each such Seller
Indemnifying Party; and each Acquiror Indemnified Party shall be entitled to
rely upon any such notice, communication, decision, action, failure to act
within a designated period of time, agreement, consent, settlement, resolution
or instruction as being a notice or communication to or by, or a decision,
action, failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction of each and every such Seller Indemnifying
Party.

Article IX

General Provisions

9.1Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
international courier service, or mailed by registered or certified mail (return
receipt requested) or sent via facsimile or e-mail (with acknowledgment of
complete transmission) to the parties at the following addresses; provided,
however, that notices sent by mail will not be deemed given until received:

(a)if to Acquiror, Merger Sub or the Surviving Corporation, to:

Quotient Technology Inc.

400 Logue Avenue

Mountain View, California 94043

Attention: Connie Chen

E-mail: legal@quotient.com

 

with a copy to (which copy shall not constitute notice):

 

Wilson Sonsini Goodrich & Rosati

Professional Corporation

One Market, Spear Tower, Suite 3300

San Francisco, California 94105

Attention: Denny Kwon and Mark Baudler

E-mail: dkwon@wsgr.com

mbaudler@wsgr.com

(b)if to the Company prior to the Effective Time, to:

Crisp Media, Inc.

545 8th Avenue, 20th Floor

New York, NY 10018

E-mail: jason@crispmobile.com

with a copy (which shall not constitute notice) to:

Reed Smith LLP

10 South Wacker Drive, 40th Floor

Chicago, Illinois 60606

E-mail: MMoore@ReedSmith.com

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 82 -

--------------------------------------------------------------------------------

(c)If to the Securityholder Representative, to:

If prior to July 31, 2017:

 

Shareholder Representative Services LLC

1614 15th Street, Suite 200

Denver, CO 80202

Attention: Managing Director

Email: deals@srsacquiom.com

Telephone No.: (303) 648-4085

 

If on or after July 31, 2017:

 

Shareholder Representative Services LLC

950 17th Street, Suite 1400

Denver, CO 80202

Attention: Managing Director

Email: deals@srsacquiom.com

Telephone No: (303) 648-4085

with a copy (which shall not constitute notice) to:

Meritage Funds

1530 Blake St., Suite 200

Denver, CO 80202

E-mail: jgarrett@meritagefunds.com

Any party hereto may change the address to which notices and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.

9.2Interpretation.  When a reference is made in this Agreement to an Appendix,
Exhibit or Schedule, such reference shall be to an Appendix, Exhibit or Schedule
to this Agreement unless otherwise indicated. When a reference is made in this
Agreement to an Article or a Section, such reference shall be to an Article or a
Section of this Agreement unless otherwise indicated.  The words “hereof,”
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  The word “or” is used in the inclusive sense of “and/or.”  The terms
“or,” “any” and “either” are not exclusive.  When used herein, the words “to the
extent” shall be deemed to be followed by the words “but only to the
extent.”  The words “include,” “includes” and “including” when used herein shall
be deemed in each case to be followed by the words “without
limitation.”  “Writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any statute, rule or regulation shall be deemed to
refer to such statute, rule or regulation as amended or supplemented from time
to time, including through the promulgation of applicable rules or
regulations.  References to any Contract are to that Contract as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof; provided that with respect to any Contract listed on any Schedules
hereto, all such amendments, modifications or supplements must also be listed in
the appropriate Schedule.  References to any Person include the successors and
permitted assignees of that Person.  References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.  References to one gender include all genders.  When used herein,
references to “$” or “dollar” shall be deemed to be references to dollars of the
United States of America.  The table of

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 83 -

--------------------------------------------------------------------------------

contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  

9.3Counterparts.  This Agreement may be executed in two or more counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall be considered one and the same instrument.  Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”) shall be treated in all manners and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person.  No party hereto shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent that such defense relates to lack of authenticity.

9.4Entire Agreement; Parties in Interest.  This Agreement, the Appendixes,
Exhibits and Schedules hereto, the Disclosure Schedule, the Related Agreements,
the Confidential Disclosure Agreement and the documents and instruments and
other agreements among the parties hereto referenced herein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings both written and
oral, among the parties with respect to the subject matter hereof, and are not
intended to confer upon any other Person any rights or remedies hereunder
(except that Section 5.16 is intended to benefit the Company Indemnified Parties
and Article VIII is intended to benefit Indemnified Parties).

9.5Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties hereto, and any such assignment
without such prior written consent shall be null and void.  Notwithstanding the
foregoing, (i) Acquiror may assign this Agreement and any of its rights,
interests or obligations hereunder, in connection with a merger, acquisition,
sale of all or substantially all of its assets or other change in control
transaction, (ii) Acquiror may assign its rights and delegate its obligations
hereunder to its Affiliates as long as Acquiror remains ultimately liable for
all of Acquiror’s obligations hereunder, and (iii) Acquiror may collaterally
assign any of its rights, but not its obligations, under this Agreement to any
of its financing sources; provided, however, that no such assignment shall
relieve Acquiror of any of its obligations hereunder.

9.6Severability.  In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably to
effect the intent of the parties hereto.  The parties hereto shall use all
reasonable efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.

9.7Specific Performance and Other Remedies.

(a)The parties to this Agreement agree that, in the event of any breach or
threatened breach by the other party or parties hereto, any Company
Securityholder or the Securityholder Representative of any covenant, obligation
or other agreement set forth in this Agreement or any Related Agreement, as the
case may be, (i) each party shall be entitled, without any proof of actual
damages (and in addition to any other remedy that may be available to it), to an
Order of specific performance or mandamus to enforce the observance and
performance of such covenant, obligation or other agreement

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 84 -

--------------------------------------------------------------------------------

and an injunction preventing or restraining such breach or threatened breach,
and (ii) no party hereto shall be required to provide or post any bond or other
security or collateral in connection with any such Order or injunction or in
connection with any related action or legal proceeding.

(b)Any and all remedies herein expressly conferred herein upon a party hereto
shall be deemed to be cumulative with, and not exclusive of, any other remedy
conferred hereby, or by law or in equity upon such party, and the exercise by a
party hereto of any one remedy will not preclude the exercise of any other
remedy.

(c)The liability of any Person under Article VIII will be in addition to, and
not exclusive of, any other liability that such Person may have at law or in
equity based on (i) such Person’s fraudulent acts or omissions or willful breach
or intentional misrepresentation or (ii) any other fraudulent acts or omissions
or willful breach or intentional misrepresentation of which such Person had
actual knowledge.  

9.8Governing Law.  This Agreement shall be governed by and construed in
accordance with the Legal Requirements of the State of Delaware without
reference to such state’s principles of conflicts of law.  Subject to the terms
of Section 8.7 hereof, each of the parties hereto irrevocably consents to the
exclusive jurisdiction and venue of the Court of Chancery of the State of
Delaware (or, in the case of a federal claim as to which federal courts have
exclusive jurisdiction, the United States District Court for the District of
Delaware) and to the appellate courts therefrom in connection with any matter
based upon or arising out of this Agreement or the matters contemplated herein,
agrees that process may be served upon them in any manner authorized by the
Legal Requirements of the State of Delaware for such persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and such process.  Subject to the terms of Section
8.7 hereof, each party agrees not to commence any legal proceedings related
hereto except in such courts.

9.9Rules of Construction.  The parties hereto have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, hereby waive, with respect to this Agreement, each Schedule, each
Appendix and each Exhibit attached hereto, the application of any Legal
Requirement or rule of construction providing that ambiguities in an agreement
or other document shall be construed against the party drafting such agreement
or document.

9.10WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, THE RELATED AGREEMENTS, THE MERGER OR THE OTHER
TRANSACTIONS, OR THE ACTIONS OF ANY PERSON ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THE NEGOTIATION, ADMINISTRATION, EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR THE RELATED AGREEMENTS.

9.11PRIVILEGE.  Acquiror, for itself and its Affiliates, and its and its
Affiliates’ respective successors and assigns, hereby irrevocably and
unconditionally acknowledges and agrees that, all attorney-client privileged
communications between the Company Securityholders, the Company and their
respective current or former Affiliates or Representatives, on the one hand, and
their counsel, including Reed Smith LLP, on the other hand, made before the
consummation of the Closing in connection with the negotiation, preparation,
execution, delivery of this Agreement and any Related Agreement and the Closing,
or any dispute concerning such matters, which, immediately before the Closing,
would be deemed to be privileged communications and would not be subject to
disclosure to Acquiror (or would otherwise not be disclosable to Acquiror
without losing any such right of privilege) in connection with

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 85 -

--------------------------------------------------------------------------------

any dispute or otherwise, shall continue after the Closing to be privileged
communications with such counsel and neither Acquiror nor any of its former or
current Affiliates or Representatives nor any Person purporting to act on behalf
of or through Acquiror or any of its current of former Affiliates or
Representatives, shall seek to obtain the same in connection with such dispute
by any process on the grounds that the privilege attaching to such
communications belongs to Acquiror or the Company, or on any other grounds.

 

[Signature Page Next]

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

- 86 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Acquiror, Merger Sub, the Company and the Securityholder
Representative have each caused this Agreement to be executed and delivered
individually or by their respective officers thereunto duly authorized, all as
of the date first written above.

 

QUOTIENT TECHNOLOGY INC.

 

By:

/s/ Mir Aamir

Name:

Mir Aamir

Title:

President and Chief Operating Officer

 

 

Carrot Merger Sub, Inc.

 

By:

/s/ Ron J. Fior

Name:

Ron J. Fior

Title:

President

 

 

 



[Agreement and Plan of Merger]

--------------------------------------------------------------------------------

 

 

CRISP MEDIA,INC.

 

By:

/s/ Jason Young

Name:

Jason Young

Title:

Chief Executive Officer

 

 

 



[Agreement and Plan of Merger]

 

--------------------------------------------------------------------------------

 

 

Shareholder Representative Services LLC,

solely in its capacity as Securityholder Representative

 

By:

/s/ W. Paul Koening

Name:

W. Paul Koening

Title:

Managing Director

 

 

 

[Agreement and Plan of Merger]

 

--------------------------------------------------------------------------------

 

 

APPENDIX A
DEFINED TERMS

“Accredited Cash Pool” means an amount of cash equal to (i) the Total Closing
Cash Consideration, minus (ii) (a) the Series A-1 Liquidation Preference,
multiplied by (b) the aggregate number of shares of Series A-1 Preferred Stock
issued and outstanding immediately prior to the Effective Time that are held by
Unaccredited Investors, minus (iii) (a) the Per Share Series A-2 Closing
Consideration, multiplied by (b) the aggregate number of shares of Series A-2
Preferred Stock issued and outstanding immediately prior to the Effective Time
that are held by a Unaccredited Investors, minus (iv) (a) the Per KERP Unit
Closing Consideration, multiplied by (b) the aggregate number of Company KERP
Bonus Units granted and outstanding (and not previously forfeited) immediately
prior to the Effective Time that are held by an Unaccredited Investor, minus (v)
the aggregate Company Board Plan Closing Consideration corresponding to all
Company Board Plan Awards granted and outstanding (and not previously forfeited)
as of immediately prior to the Effective Time that are held by Unaccredited
Investors, minus (vi) (a) the Series A-1 Liquidation Preference, multiplied by
(b) the aggregate number of shares of Series A-1 Preferred Stock underlying
Company A-1 Warrants outstanding and unexercised immediately prior to the
Effective Time that are held by Unaccredited Investors.

“Accredited Cash Ratio” means that fraction equal to (i) the Accredited Cash
Pool, divided by (ii) the sum of (a) the Accredited Cash Pool, plus (b) the
Total Stock Consideration Value.

“Accredited Investor” means a Company Securityholder who completes and delivers
to Acquiror an Accredited Investor Questionnaire in form and substance
satisfactory to Acquiror certifying that such Company Securityholder is an
“accredited investor” as set forth therein, or who Acquiror in its sole
discretion determines to be an “accredited investor” (as such term is defined in
Rule 501(a) under the Securities Act.

“Accredited Stock Ratio” means that fraction equal to (i) the Total Stock
Consideration Value, divided by (ii) the sum of (a) the Accredited Cash Pool,
plus (b) the Total Stock Consideration Value.

“Action” means any action, suit, claim, complaint, litigation, investigation,
audit, legal proceeding, arbitration or other similar dispute.

“Acquiror Common Stock” means the common stock of Acquiror, par value of
$0.00001 per share.  For all purposes under this Agreement (including Article I
and Article VIII), the Acquiror Common Stock issued pursuant to this Agreement
will be valued at the Acquiror Trading Price.

“Acquiror Restated Certificate” means Acquiror’s Amended and Restated
Certificate of Incorporation, as may hereinafter be amended.

“Acquiror Trading Price” means $11.036165 (as adjusted as appropriate to reflect
any stock splits, stock dividends, combinations, reorganizations,
reclassifications or similar events).

“Affiliate” of any Person means another Person that directly or indirectly
through one of more intermediaries controls, is controlled by or is under common
control with, such first Person.

“Behavioral Data” means data collected from an internet protocol address, web
beacon, pixel tag, ad tag, cookie, local storage object, software, or by any
other means, or from a particular computer, internet browser, mobile telephone,
or other device or application, where such data (i) relates to internet viewing,
interaction with content or users, or other activities; or (ii) is or may be
used to identify, locate or contact an individual or device or application, to
predict or infer the preferences, interests, or other

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-1

--------------------------------------------------------------------------------

characteristics of the device or application or of a user of such device or
application, or to target advertisements or other content to a device or
application, or to a user of such device or application.

“Business” means all of the operations and activities of the Company and the
Company Subsidiaries prior to the Closing Date, as operated after the Closing
Date by the Surviving Corporation or Acquiror or any of its Affiliates.

“Business Day” means a day (a) other than Saturday or Sunday and (b) on which
commercial banks are open for business in San Francisco, California.

[***]

“Change in Control Payments” means (i) any bonus, severance, termination, change
in control, transaction, retention, profit-sharing or other similar
compensation, benefits or payments to any Person (including payments with either
“single-trigger” or “double-trigger” provisions), (ii) any increase of any
benefits otherwise payable by the Company or any Company Subsidiary, and (iii)
any obligations under WARN or any similar state or local Legal Requirement, in
each case of the foregoing clauses (i) through (iii), which are or may become
payable by or on behalf of Acquiror, the Company or any Company Subsidiary in
connection with the execution and delivery of this Agreement, the consummation
of the Merger or any of the other transactions contemplated hereby or by the
Company Related Agreements, or as a result of any Company Employee not accepting
an offer of employment from Acquiror or one of its Subsidiaries such that he or
she was employed by the applicable Person as of immediately following the
Effective Time (in each case, either alone or in connection with any other
event, contingent or otherwise, or the passage of time), whether payable
hereunder, under any Contract or Company Employee Plan, or under any other plan,
policy, agreement or arrangement; provided, however, Change in Control Payments
shall exclude (a) any compensation, benefits, restricted stock units or other
compensatory payments to Continuing Employees pursuant to their respective
employment arrangements with Acquiror or any post-Closing changes made with the
consent of Acquiror or at Acquiror’s direction, to the Company’s or any Company
Subsidiary’s benefit plans, and (b) any payments to be made to Company KERP
Participants and Company Board Plan Participants in accordance with Section
1.8(d).

“Change of Control” the consummation of one or a series of related transactions
effecting: (i) the acquisition by a Person (other than Acquiror or any of its
Affiliates) of at least a majority of the outstanding voting power of Acquiror
or the Surviving Corporation (by means of any stock acquisition, merger or
similar transaction); or (ii) the sale to a Person (other than Acquiror or any
of its Affiliates) of all or substantially all of the assets of Acquiror or the
Surviving Corporation; provided, that, for the avoidance of doubt, “Change of
Control” shall not include any internal reorganization or other similar
corporate restructuring of Acquiror or any of its Subsidiaries.

“Closing Cash” means, without duplication, (i) the aggregate amount of all cash
and cash equivalents held by the Company and the Company Subsidiaries, whether
on hand or in deposit, checking, brokerage or other accounts of, or in any
safety deposit box or other physical storage device provided by, a financial
institution, in each case to the extent constituting “cash and cash equivalents”
under GAAP, plus, (ii) to the extent not already reflected in cash and cash
equivalents, the aggregate amount of all un-cleared deposits of the Company,
minus (iii) the aggregate amount of cash needed to fund checks, drafts, draws
and any electronic disbursements written or ordered by the Company or any
Company Subsidiary but not cleared prior to the Closing (including in respect of
any repayment of Unpaid Liabilities to be made by the Company prior to the
Closing); provided, however, that other than sixty-one thousand twenty-three
dollars and forty-eight cents ($61,023.48) in security deposits for the
Company’s and the Company Subsidiaries’ leased property, Closing Cash shall not
include (a) any cash or cash equivalents subject to any legal or contractual
restriction on the ability to transfer or use such cash

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-2

--------------------------------------------------------------------------------

or cash equivalents for any lawful purpose, including security deposits,
collateral reserve accounts, escrow accounts, custodial accounts, and other
similar restricted cash or cash equivalents, (b) pre-payments from customers
(which shall be included in the calculation of “Net Working Capital”), or
(c) deposits from customers for Contracts with respect to which the Company or a
Company Subsidiary has not completed performance (which shall be included in the
calculation of “Net Working Capital”).

“Closing Indebtedness” means the aggregate amount of all Company Indebtedness
that has not been repaid by, or on behalf of, the Company or any of its
Subsidiaries prior to, or concurrently with, the Closing.

“Closing Pro Rata Portion” means, with respect to a particular Company Preferred
Holder, an amount equal to the quotient obtained by dividing (i) the aggregate
value of the Total Closing Cash Consideration and Total Stock Consideration
payable to such Person in accordance with Sections 1.8(a), 1.8(b), and 1.8(c)
(including amounts contributed to the Escrow Fund and the Expense Fund) by (ii)
the aggregate value of the Total Closing Cash Consideration and Total Stock
Consideration payable to all Company Preferred Holders in accordance with
Sections 1.8(a), 1.8(b), and 1.8(c) (including amounts contributed to the Escrow
Fund and the Expense Fund).

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

“Code” means the United States Internal Revenue Code of 1986.

“Company 401(k) Plan” shall mean a defined contribution plan that is sponsored
by the Company or one of its ERISA Affiliates that is qualified under Section
401(a) of the Code and that includes a qualified cash or deferred arrangement
within the meaning of Section 401(k) of the Code.

“Company Board” means the board of directors of the Company.

“Company Board Plan” means the Company’s Board Transaction Bonus Plan, effective
as of October 29, 2014, as amended.

“Company Board Plan Award” means, with respect to a Company Board Plan
Participant, an amount of cash equal to (i) five thousand dollars ($5,000),
multiplied by (ii) that number of fiscal year quarters that such Person has
served as a member of the Company Board; provided, however, that, if the
foregoing calculation of “Company Board Plan Award” results in an amount in
excess of one-hundred thousand dollars ($100,000), then “Company Board Plan
Award” shall be equal to one-hundred thousand dollars ($100,000); provided,
further, that if such Company Board Plan Participant is the Chairman of the
Company Board as of the immediately prior to the Closing, then the amount in
clause (i) of this definition shall be ten thousand dollars ($10,000).

“Company Board Plan Award Closing Consideration” means, with respect to a
Company Board Plan Participant, that amount of cash equal to (i) that Person’s
Company Board Plan Award, multiplied by (ii) the Second Priority Residual Ratio.

“Company Board Plan Award (Accredited) Cash Consideration” means an amount of
cash equal to (i) the Company Board Plan Award Closing Consideration, multiplied
by (b) the Accredited Cash Ratio.

“Company Board Plan Award (Accredited) Stock Consideration” means that number of
shares of Acquiror Common Stock equal to the quotient obtained by dividing (i)
the product of (a) the Company

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-3

--------------------------------------------------------------------------------

Board Plan Award Closing Consideration, multiplied by (b) the Accredited Stock
Ratio, by (ii) the Acquiror Trading Price.

“Company Board Plan Participant” means a Person to whom Company Board Plan
Awards have been granted under the Company Board Plan.

“Company Capital Stock” means the Company Preferred Stock and Company Common
Stock.

“Company Closing Statement” means a statement, in form and substance reasonably
satisfactory to Acquiror, setting forth in reasonable detail: (i) the Company’s
unaudited balance sheet as of the Closing Date immediately prior to and before
giving effect to the Closing, which shall be prepared in accordance with GAAP
and consistent with the internal accounting standards, policies and principles
of the Company, in each case, as used in the preparation of the Company
Financial Statements for fiscal year ended June 30, 2016; (ii) the Net Working
Capital Amount, including an itemized list of each asset and liability reflected
therein, and each other element of the Net Working Capital; (iii) the Total
Closing Cash Consideration and each of the components and sub-components
thereof; (iv) the Total Stock Consideration and each of the components and
sub-components thereof; (iv) the Total Consideration, calculated assuming that
(a) Total Earnout Consideration is equal to zero dollars ($0), and (b) Total
Earnout Consideration is equal to nineteen million five-hundred thousand dollars
($19,500,000); (v) Per Share Series A-1 (Accredited) Closing Cash Consideration,
Per Share Series A-1 (Accredited) Stock Consideration, the Series A-2
Liquidation Preference, the Per Share Series A-2 (Accredited) Cash
Consideration, Per Share Series A-2 (Accredited) Stock Consideration, the Per
KERP Unit Consideration, the Per KERP Unit (Accredited) Cash Consideration, the
Per KERP Unit (Accredited) Stock Consideration, the Company Board Plan Awards,
the Company Board Plan Award (Accredited) Cash Consideration, and the Company
Board Plan Award (Accredited) Stock Consideration, and the Per Share Total
Earnout Consideration (calculated assuming that Total Earnout Consideration is
equal to nineteen million five-hundred thousand dollars ($19,500,000)); (vi) the
Series A-1 Liquidation Preference, the Series A-2 Liquidation Preference, the
Series A-1 Aggregate Liquidation Preference, the Series A-2 Aggregate
Liquidation Preference, and Second Priority Residual Amount; (vii) each Company
Board Plan Participant and the number of fiscal year quarters that such Person
has served as a member of the Company Board as of immediately prior to the
Closing; (viii) the Unaccredited Ratio, the Accredited Cash Ratio, the
Accredited Stock Ratio, and the Second Priority Residual Ratio; (ix) the Escrow
Cash and the Escrow Stock; and (x) all Transaction Expenses (except to the
extent such Transaction Expense is a Listed Transaction Expense), and the Change
in Control Payments incurred or anticipated to be incurred by or on behalf of
the Company or any Company Subsidiary (including any Change in Control Payments
anticipated to be incurred after the Closing), including an indication as to
whether such amounts have been or will be paid by the Company prior to the
Closing and those that will be paid concurrently with the Closing.  The Company
Closing Statement shall be certified as complete and correct by the Chief
Executive Officer and Chief Financial Officer of the Company as of the Closing
Date and delivered together with documentation reasonably satisfactory to
Acquiror in support of the information, amounts, and calculations set forth
therein.

“Company Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.

“Company Employee” means any current or former employee, consultant or
independent contractor, consultant, officer or director of the Company, a
Company Subsidiary, or any ERISA Affiliate, or Person engaged by the Company or
a Company Subsidiary through a third party agency.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-4

--------------------------------------------------------------------------------

“Company Employee Agreement” means each management, employment, retention,
change in control, severance, Tax gross-up, consulting, relocation, repatriation
or expatriation agreement or other similar Contract between the Company or any
Company Subsidiary and any Company Employee.

“Company Employee Plan” has the meaning set forth in Section 2.18(a).

“Company Indebtedness” means the aggregate amount of all Indebtedness of the
Company and the Company Subsidiaries as of the particular date or time specified
by the context.

“Company KERP” means the Company’s Second Amended and Restated Key Employee
Retention Plan, effective as of October 29, 2014, as amended.

“Company KERP Bonus Pool” means that amount equal to (i) the Second Priority
Residual Amount, multiplied by (ii) 20%; provided, however, that, if the
foregoing calculation of “Company KERP Bonus Pool” exceeds four million dollars
($4,000,000), then “Company KERP Bonus Pool” shall mean four million dollars
($4,000,000).

“Company KERP Bonus Unit” means each Bonus Unit (as defined in the Company
KERP), whether vested or unvested.

“Company KERP Participant” means each Person to whom a Company KERP Bonus Unit
has been granted under the Company KERP.

“Company Material Adverse Effect” means any change, event, act, condition,
failure, violation, inaccuracy, circumstance or effect (any such item, an
“Effect”), individually or when taken together with all other Effects that have
occurred prior to the date of determination of the occurrence of the Company
Material Adverse Effect, that is or is reasonably likely to (i) materially
impede the authority of the Company to consummate the transactions contemplated
by this Agreement in accordance with the terms hereof and Legal Requirements, or
(ii) be materially adverse to the business, assets (including intangible
assets), liabilities, capitalization, financial condition or results of
operations of the Company and the Company Subsidiaries taken as a whole,
provided, however, that no such Effect shall be deemed to constitute, in and of
itself, or be taken into account in determining whether there has been or will
be a Company Material Adverse Effect to the extent resulting from any of the
following:  (a) changes or conditions affecting the industry in which the
Company operates generally, or economic or political conditions or financial
markets generally; (b) the announcement of this Agreement (other than any
Conflict with (x) any provision of the Charter Documents or the Subsidiary
Charter Documents, as amended, (y) any Contract to which the Company or any
Company Subsidiary is a party or by which any of their respective properties or
assets (whether tangible or intangible) are bound, or (z) any Legal Requirement
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets (whether tangible or intangible)); (c) any failure by the
Company to meet its internal budgets, plans or forecasts of its financial
performance (but, in each case, not the underlying cause of such failure or the
effects therefrom); (d) changes in the trading price of Acquiror Common Stock;
or (e) natural disasters, acts of war, armed hostility or terrorism, provided
that such Effects referenced in clauses (a) and (e) do not, individually or when
taken together with all other such Effects, have a disproportionate or unique
effect on the Company or any Company Subsidiary.

“Company Option” means an option to purchase Company Capital Stock granted
pursuant to the Company Option Plans or granted outside of the Company Option
Plans to any Person.

“Company Optionholders” means the holders of Company Options.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-5

--------------------------------------------------------------------------------

“Company Option Plans” means the Crisp Media, Inc. Stock Incentive Plan
effective March 7, 2014, and the Crisp Media, Inc.  Amended and Restated 2000
Stock Incentive Plan.

“Company Participating Holder” means each Company Securityholder other than the
Board Plan Participants.

“Company Preferred Holders” means the holders of the Series A-1 Preferred Stock,
Series A-2 Preferred Stock, and Company A-1 Warrants.

“Company Preferred Stock” means the Series A-1 Preferred Stock and the Series
A-2 Preferred Stock.

“Company Privacy Policy” means each external or internal, past or present
privacy policy or representation, obligation, or promise of the Company or any
Company Subsidiary relating to privacy, data security, or the collection,
interception, obtainment, compilation, creation, retention, storage, security,
disclosure, transfer, disposal, use, and other processing of any Covered Data.

“Company Product Data” means (i) all data and content uploaded or otherwise
provided by or for customers or users (or their respective customers or users)
of the Company or the Company Subsidiaries to, or stored by or for customers or
users (or their respective customers or users) of the Company or any of its
Subsidiaries on, the Company Products; (ii) all data and content created,
compiled, inferred, derived, or otherwise collected or obtained by or for the
Company Products or by or for the Company or any Company Subsidiary in its
provision or operation of the Company Products; and (iii) data and content
compiled, inferred, or derived directly or indirectly from any of the data and
content described in subclauses (i) and (ii) above.

“Company Related Agreements” means the Key Employee Agreements, the
Non-Competition Agreements, the Joinder Agreements, the Director and Officer
Resignation Letters, the Registration Rights Agreement and the Escrow Agreement,
and all other agreements and certificates entered into by the Company or any of
the Company Securityholders in connection with this Agreement and the
transactions contemplated hereby.

“Company Securities” means the Company Capital Stock, the Company Options, the
Company Warrants, the Company KERP Bonus Units, the Company Board Plan Awards,
and any other Equity Interests of the Company.

“Company Securityholders” means the Company Stockholders, Company Optionholders,
Company Warrantholders, the Company KERP Participants, and the Company Board
Plan Participants.

“Company Stockholder Agreement” means that certain Third Amended and Restated
Stockholders Agreement, dated as of July 24, 2014, by and among the Company,
Meritage Private Equity Fund II, L.P., Meritage Private Equity Fund II-PA, L.P.,
Meritage Private Equity Fund II-PB, L.P., Meritage Entrepreneurs Fund II, L.P.,
Intel Capital Corporation, EDB Investments Pte. Ltd., the other holders of
Company Preferred Stock identified as “Investors” on the Schedule of Investors
attached thereto, the holders of the Company Common Stock identified as
“Existing Stockholders” on the Schedule of Existing Stockholders attached
thereto, and the members of the Company’s management identified as “Management
Holders” on the Schedule of Management Holders attached thereto.

“Company Stockholders” means the holders of Company Capital Stock.

“Company Subsidiary” means any Subsidiary of the Company.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-6

--------------------------------------------------------------------------------

“Company Support Stockholders” means each of the Company Stockholders set forth
on Schedule A1.

“Company Warrant” means any warrant to purchase or otherwise acquire shares of
Company Capital Stock, including the Company A-1 Warrants and the Company Common
Warrants.

“Company Warrantholders” means the holders of Company Warrants.

“Competition Law” means any merger control or similar Legal Requirement that is
applicable to the Merger and the other Transactions.

“Continuing Employee” means any Company Employee as of immediately prior to the
Effective Time who accepts an offer of employment from Acquiror or one of its
Subsidiaries (including the Surviving Corporation), and becomes an employee of
Acquiror or one of its Subsidiaries (including the Surviving Corporation), as of
immediately following the Effective Time, including, for the avoidance of doubt,
each Key Employee.

“Contract” means any written or oral contract, agreement, instrument,
commitment, undertaking, or understanding of any nature (including leases,
licenses, mortgages, notes, guarantees, sublicenses, subcontracts, letters of
intent and purchase orders), whether formal or informal.

“Covered Data” means Behavioral Data, Company Product Data, and Personal Data.

“Delaware Law” means the General Corporation Law of the State of Delaware.

“Dissenting Shares” means any shares of Company Capital Stock that are issued
and outstanding immediately prior to the Effective Time and in respect of which
the holder thereof has properly demanded appraisal or dissenters’ rights in
accordance with Delaware Law in connection with the Merger, and who has not
effectively withdrawn or lost such holder’s appraisal or dissenters’ rights
under Delaware Law.

“Distribution Rule” means, with respect to a distribution from the Escrow Fund,
that (i) the cash to be distributed from the Escrow Fund at the applicable time
is equal to (a) the Unaccredited Ratio, multiplied by, (b) the total amount to
be distributed at such time, and (ii) the value of the shares of Acquiror Common
Stock to be distributed from the Escrow Fund at such time is equal to (a) 1
minus the Unaccredited Ratio, multiplied by (b) the total amount to be
distributed at such time.

“Earnout Participation Number” means, without duplication, the aggregate number
of shares of Company Common Stock issued and outstanding immediately prior to
the Effective Time, calculated assuming (i) full acceleration, exercise,
exchange or conversion of all Company Options and Company Warrants (and any
other securities or rights (whether vested or unvested and including any
commitments to grant Company Options or Company Warrants, or any other
convertible securities or rights of the Company set forth in any offer letter or
other agreement (whether written or oral) or otherwise) that are convertible
into, exercisable for or exchangeable for, shares of Company Capital Stock) that
are outstanding and unexercised immediately prior to the Effective Time (in each
case, other than Out-of-the-Money Company Options and Out-of-the-Money Company
Common Warrants), and (ii) full conversion or exchange of each share of Series
A-1 Preferred Stock, including those issuable upon acceleration, exercise,
exchange, or conversion of Company A-1 Warrants, into shares of Company Common
Stock.  For the avoidance of doubt, “Earnout Participation Number” shall not
include, directly or indirectly, any shares of Series A-2 Preferred Stock.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-7

--------------------------------------------------------------------------------

“Earnout Period” means the period commencing on and including the first day of
the first full month following the Closing Date and ending on and including the
day immediately prior to the one (1) year anniversary of such date.

“Encumbrance” means any lien, pledge, hypothecation, charge, claim, mortgage,
security interest, encumbrance, or similar restriction.

“Equity Interests” means, with respect to any Person, (i) any share of capital
stock of, or other ownership, membership, partnership, joint venture or equity
interest in, such Person, (ii) any indebtedness, securities, options, warrants,
call, subscription or other rights of, or granted by, such Person or any of its
Affiliates that are convertible into, or are exercisable or exchangeable for, or
giving any Person any right to acquire any such share of capital stock or other
ownership, partnership, joint venture or equity interest, in all cases, whether
vested or unvested, (iii) any stock appreciation right, phantom stock, interest
in the ownership or earnings of such Person or other equity equivalent or
equity-based award or right, or (iv) any Indebtedness having the right to vote
(or convertible into or exchangeable for securities having the right to vote) on
any matters on which any holder of securities of such Person may vote .

“Equityholder Matters” means any claim by any current, former or purported
Company Securityholder or other securityholder of the Company or any Company
Subsidiary, or any other Person, asserting, alleging or seeking to assert rights
with respect to or in connection with any Equity Interest, Company KERP Bonus
Unit, or Company Board Plan Award, including any claim asserted, based upon or
related to (i) the ownership or rights to ownership of any Equity Interests,
Company KERP Bonus Unit, or Company Board Plan Award, (ii) any rights of a
securityholder of the Company or any Company Subsidiary, including any rights to
securities, antidilution protections, preemptive rights, rights of first offer
or first refusal or rights to notice or to vote securities of the Company or any
Company Subsidiary, (iii) any rights under the Charter Documents or the
Subsidiary Charter Documents, or the Company Option Plans, Company KERP or
Company Board Plan, (iv) any actual or alleged breaches of fiduciary duty by any
current or former directors or officers of the Company or any Company
Subsidiary, (v) the Merger or any other transactions contemplated by this
Agreement or any Company Related Agreement to which the Company is a party,
including any inaccuracy in the Spreadsheet, (vi) any claim that such Person’s
securities were wrongfully issued or repurchased by the Company or any Company
Subsidiary, or (vii) any Dissenting Share Payments, except, in each case, for
the right following the Closing and in compliance with the terms of this
Agreement of a Company Securityholder to receive such Person’s portion of the
Total Consideration as provided herein and set forth on the Spreadsheet.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity (whether or not incorporated) other than the
Company that is (or at any relevant time was) a member of a “controlled group of
corporations” with, under common control with, or a member of an “affiliated
service group” with, the Company under Section 414(b), (c), (m) or (o) of the
Code.

“Escrow Agent” means SunTrust Bank or another institution acceptable to Acquiror
and the Securityholder Representative, and any successor escrow agent appointed
pursuant to the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement, by and among Acquiror, the
Securityholder Representative and the Escrow Agent, executed and delivered in
connection with this Agreement.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-8

--------------------------------------------------------------------------------

“Escrow Amount” means an amount of cash and shares of Acquiror Common Stock
having an aggregate value of three million three hundred thousand dollars
($3,300,000), which shall be comprised of the Escrow Cash and the Escrow Stock.

“Escrow Cash” means an amount of cash equal to (i) three million three hundred
thousand dollars ($3,300,000), multiplied by (ii) the Unaccredited Ratio.

“Escrow Stock” means that number of shares of Acquiror Common Stock equal to the
quotient obtained by dividing (i) (a) three million three hundred thousand
dollars ($3,300,000), minus (b) the Escrow Cash, by (ii) the Acquiror Trading
Price.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Form S-3” means a registration statement on Form S-3 promulgated by the SEC
under the Securities Act, as such form is in effect on the Closing Date, or any
successor or replacement form of registration statement promulgated by the SEC
under the Securities Act from and after the Agreement Date, in any such case
which similarly permits inclusion or incorporation of substantial information by
reference to other documents filed by Acquiror with the SEC.

“GAAP” means United States generally accepted accounting principles consistently
applied.

[***]

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, or any court, tribunal, arbitrator, administrative
agency, commission or other governmental official, authority or instrumentality,
in each case whether domestic or foreign, any stock exchange or similar
self-regulatory organization or any quasi-governmental or private body
exercising any regulatory, Taxing or other governmental or quasi-governmental
authority.

“Gross Revenue” means the gross revenue recognized during the Earnout Period for
the Business, as recognized in accordance with GAAP and consistent with the
internal accounting standards, policies and principles of the Company, in each
case, as used in the preparation of the Company Financial Statements for fiscal
year ended June 30, 2016.   For the avoidance of doubt, Gross Revenue shall
include all revenue recognized during the Earnout Period from (i) sales
generated by the Business, Acquiror or Acquiror’s Affiliates and Subsidiaries
that are fulfilled by the Business, or (ii) sales generated by the Business that
are fulfilled by Acquiror or Acquiror’s Affiliates and Subsidiaries.

“Hazardous Material” means any substance that has been designated by any
Governmental Entity or by applicable Legal Requirement to be radioactive, toxic,
hazardous or otherwise a danger to health, reproduction or the environment,
including PCBs, asbestos, petroleum, and urea-formaldehyde and all substances
listed as hazardous substances pursuant to the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, or defined as a hazardous
waste pursuant to the United States Resource Conservation and Recovery Act of
1976.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996.

“Indebtedness” of any Person means, without duplication, as of any specified
date, whether or not due and payable: (i) all indebtedness or other obligations
or liabilities of such Person (a) for borrowed money, whether current or funded,
secured or unsecured, (b) evidenced by bonds, debentures, notes or similar
instruments (whether or not convertible) or arising under indentures, and (c) in
respect of mandatorily redeemable or purchasable share capital or securities
convertible into share capital; (ii) all

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-9

--------------------------------------------------------------------------------

liabilities of such Person for the deferred purchase price of property or
services (including any potential future earn-out, purchase price adjustment,
releases of “holdbacks” or similar contingent payments), which are required to
be classified and accounted for under GAAP as liabilities (other than ordinary
course trade payables); (iii) all liabilities of such Person in respect of any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which are, and to the extent, required to be
classified and accounted for under GAAP as capital leases; (iv) all liabilities
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance, guarantee, surety, performance, or appeal bond, or similar
credit transaction; (v) all guarantees by such Person of any indebtedness or
other obligations or liabilities of a third party of a nature similar to the
items described in clauses (i) through (iv) above, to the extent of the
indebtedness or other obligation or liability guaranteed; (vi) the aggregate
amount of all accrued interest payable with respect to any of the items
described in clauses (i) through (v) above; and (vii) the aggregate amount of
all prepayment premiums, penalties, breakage costs, “make whole amounts,” costs,
expenses and other payment obligations that would arise if any or all of the
items described in clauses (i) through (vi) above were prepaid, extinguished,
unwound and settled in full as of such specified date.

“International Employee Plan” means each Company Employee Plan or Company
Employee Agreement that is subject to the Legal Requirements of any jurisdiction
outside the United States or provides compensation or benefits to any Employee
who performs services outside the United States.

“Key Employees” means Jason Young, Xavier Facon, Tom Jones, Stacey Hafers,
Joseph Riley, Balaji Ravindran, Risa Crandall, James Selden, and Stephen Sutton.

“knowledge” means, with respect to the Company, the actual knowledge of any of
the Key Employees.

“Legal Requirements” means any federal, state, foreign, local, municipal or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, Order, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity of competent jurisdiction.

“made available” means, with respect to any material, document, or information,
that a copy of such material, document, or information has, on or before 6:00
p.m. (Pacific Time) on the date that is two (2) Business Days prior to the
Agreement Date, been posted and made accessible to Acquiror to the electronic
data room maintained by the Company in connection with the transactions
contemplated hereby at Intralinks; provided that, the Sale Incentive Agreements
for each of Xavier Facon and Stacey Hafers delivered to Acquiror on the
Agreement Date shall be deemed “made available” for purposes of this Agreement.

“Net Working Capital” means that amount equal to (a) the sum of all of the
consolidated current assets of the Company and the Company Subsidiaries (each as
defined by and determined in accordance GAAP and consistent with the internal
accounting standards, policies and principles of the Company, in each case, as
used in the preparation of the Company Financial Statements for fiscal year
ended June 30, 2016), net of any applicable allowances or reserves and
determined as of the Closing Date immediately prior to, and before giving effect
to, the Closing, minus (b) the consolidated current liabilities of the Company
and the Company Subsidiaries (each as defined by and determined in accordance
GAAP and consistent with the internal accounting standards, policies and
principles of the Company, in each case, as used in the preparation of the
Company Financial Statements for fiscal year ended June 30, 2016), which shall
include, for the avoidance of doubt, all Unpaid Pre-Closing Taxes and all
liabilities or other obligations of the Company or the Company Subsidiaries with
respect to benefits or compensation owing to any Company Employee, in each case,
even if such liabilities were not accrued on the consolidated

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-10

--------------------------------------------------------------------------------

balance sheet of the Company and the Company Subsidiaries as of the Closing due
to application of such accounting practices and policies so long as such
liabilities would have accrued on such consolidated balance sheet at the end of
the calendar month in which the Closing occurs in accordance with such
accounting practices and policies.  Notwithstanding the foregoing, (x) the
amount calculated pursuant to clause (a) of the preceding sentence shall not
include any Closing Cash (or any of the cash, cash equivalents, or other items
that are specifically excluded in the definition of “Closing Cash”) or deferred
Tax assets other than prepaid Taxes, and (y) the amount calculated pursuant to
clause (b) of the preceding sentence shall not include any Unpaid Liabilities.

“Net Working Capital Amount” means the calculation of Net Working Capital,
calculated consistent with the internal accounting standards, policies and
principles of the Company, in each case, as used in the preparation of the
Company Financial Statements for fiscal year ended June 30, 2016.

“Net Working Capital Shortfall” means the amount (if any) by which the Net
Working Capital Amount estimated pursuant to Section 5.12(a) is less than the
Target Net Working Capital (it being understood that if the Net Working Capital
Amount is greater than or equal to the Target Working Capital, the Net Working
Capital Shortfall shall be $0).

“Net Working Capital Surplus” means the amount (if any) by which the Net Working
Capital Amount estimated pursuant to Section 5.12(a) is greater than the Target
Net Working Capital (it being understood that if the Net Working Capital Amount
is less than or equal to the Target Net Working Capital, the Net Working Capital
Surplus shall be $0).

“Order” means any judgment, writ, decree, stipulation, determination, decision,
award, rule, preliminary or permanent injunction, temporary restraining order or
other order of any Governmental Entity or arbitrator.

“Out-of-the-Money Company Common Warrants” means each Company Common Warrant
with a per share exercise price equal to or greater than the Per Share Residual
Total Earnout Consideration (if any).

“Out-of-the-Money Company Options” means each Company Option with a per share
exercise price equal to or greater than the Per Share Residual Total Earnout
Consideration (if any).

“Overall Pro Rata Portion” means, with respect to a particular Indemnifying
Party, an amount equal to the quotient obtained by dividing (i) the aggregate
value of the Total Closing Cash Consideration and Total Stock Consideration and,
after its determination in accordance with Section 1.10(a), the Total Earnout
Consideration payable to such Person in accordance with Section 1.8 (including
amounts contributed to the Escrow Fund and the Expense Fund and without giving
effect to any set-off against the Total Earnout Consideration) by (ii) the
aggregate value of the Total Closing Cash Consideration and Total Stock
Consideration and, after its determination in accordance with Section 1.10(a),
the Total Earnout Consideration payable to all Indemnifying Parties in
accordance with Section 1.8 (including amounts contributed to the Escrow Fund
and the Expense Fund and without giving effect to any set-off against the Total
Earnout Consideration).

“Payments Agreement” means the Payments and Exchange Administration Agreement,
by and among Acquiror, the Securityholder Representative and the Exchange
Administrator, executed and delivered in connection with this Agreement.

“Per KERP Unit (Accredited) Cash Consideration” means an amount of cash equal to
(i) the Per KERP Unit Closing Consideration, multiplied by (b) the Accredited
Cash Ratio.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-11

--------------------------------------------------------------------------------

“Per KERP Unit (Accredited) Stock Consideration” means that number of shares of
Acquiror Common Stock equal to the quotient obtained by dividing (i) the product
of (a) the Per KERP Unit Closing Consideration, multiplied by (b) the Accredited
Stock Ratio, by (ii) the Acquiror Trading Price.

“Per KERP Unit Closing Consideration” means that amount of cash equal to (i) the
Per KERP Unit Consideration, multiplied by (ii) the Second Priority Residual
Ratio.  

“Per KERP Unit Consideration” means an amount of cash equal to (i) the Company
KERP Bonus Pool, multiplied by (ii) 1.0%.

“Per KERP Unit Earnout Priority Amount” means that amount of cash equal to (i)
(a) the Per KERP Unit Consideration, minus (b) the Per KERP Unit Closing
Consideration, multiplied by (ii) the Total Earnout Priority Ratio.

“Per Share Residual Total Earnout Consideration” means an amount of cash equal
to the quotient obtained by dividing (i) the Residual Total Earnout
Consideration (if any), by (ii) the Earnout Participation Number.

“Per Share Series A-1 (Accredited) Closing Cash Consideration” means an amount
of cash equal to (i) the Series A-1 Liquidation Preference, multiplied by (b)
the Accredited Cash Ratio.

“Per Share Series A-1 (Accredited) Stock Consideration” means that number of
shares of Acquiror Common Stock equal to the quotient obtained by dividing (i)
the product of (a) the Series A-1 Liquidation Preference, multiplied by (b) the
Accredited Stock Ratio, by (ii) the Acquiror Trading Price.

“Per Share Series A-2 (Accredited) Cash Consideration” means an amount of cash
equal to (i) the Per Share Series A-2 Closing Consideration, multiplied by (b)
the Accredited Cash Ratio.

“Per Share Series A-2 (Accredited) Stock Consideration” means that number of
shares of Acquiror Common Stock equal to the quotient obtained by dividing (i)
the product of (a) Per Share Series A-2 Closing Consideration, multiplied by (b)
the Accredited Stock Ratio, by (ii) the Acquiror Trading Price.

“Per Share Series A-2 Closing Consideration” means that amount of cash equal to
(i) the Series A-2 Liquidation Preference, multiplied by (ii) the Second
Priority Residual Ratio.

“Per Share Series A-2 Earnout Priority Amount” means that amount of cash equal
to (i) (a) the Series A-2 Liquidation Preference, minus (b) the Per Share Series
A-2 Closing Consideration, multiplied by (ii) the Total Earnout Priority Ratio.

“Permit” means all permits, licenses, variances, clearances, consents,
registrations, listings, exemptions, qualifications, designations, and
approvals.

“Permitted Encumbrances” means (i) liens for Taxes, which either (a) are not
delinquent or (b) are being contested in good faith and by appropriate
proceedings and for which an appropriate reserve has been established, (ii)
mechanics’, materialmen’s or contractors’ liens or encumbrances for construction
in progress and workmen’s, repairmen’s, warehousemen’s and carriers’ liens
arising in the ordinary course of business and which do not materially impair
the occupancy or use, value or marketability of the property which they
encumber, (iii) zoning, entitlement, building and other land use regulations
imposed by Governmental Entities having jurisdiction over the real property
which do not materially impair the occupancy or use, value or marketability of
the property which they encumber, any

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-12

--------------------------------------------------------------------------------

(iv) covenants, conditions, restrictions, easements and other matters affecting
the assets or property of the Company which do not materially impair the
occupancy or use, value or marketability of the property which they encumber.

“Person” means any natural person or entity, including a company, corporation,
limited liability company, general partnership, limited partnership, trust,
proprietorship, joint venture, association, business organization or
Governmental Entity.

“Personal Data” means (i) any data or information that, alone or in combination
with other data or information, can be used to identify, locate, or contact an
individual; (ii) any other data or information defined as “personal data”,
“personally identifiable information”, “individually identifiable health
information,” “protected health information,” or “personal information” under
any applicable Legal Requirement; and (iii) any data or information that is
associated, directly or indirectly (by, for example, records linked via unique
keys), with any of the foregoing.

“Pre-Closing Taxes” means, without duplication, (i) any Taxes of the Company or
any Company Subsidiary attributable to any Pre-Closing Tax Period (including
such Taxes that are accrued but not yet due and payable as of the Closing Date),
(ii) any transfer or other Taxes arising directly (or indirectly) as a result of
the Merger or the other transactions contemplated by this Agreement or any
Company Related Agreement, including any Transaction Payroll Taxes, or (iii) any
such Taxes described in clauses (i) and (ii) above that arise from or are
attributable to a Third Party Claim initiated by a Tax Authority within the
statute of limitations applicable to the Pre -Closing Taxes in the relevant
jurisdiction; provided, however, that Pre-Closing Taxes shall not include any
Taxes (x) solely attributable to a breach of Section 5.9(e) or 5.9(f), or (y)
attributable to any transactions occurring on the Closing Date after the Closing
outside the ordinary course of business.

“Pre-Closing Tax Period” means any Taxable period ending on or before the
Closing Date and that portion of any Straddle Period ending on the Closing Date.

“Property Taxes” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

“Related Agreements” means the Company Related Agreements and the Acquiror
Related Agreements.

“Required Stockholder Approval” means with respect to this Agreement and the
transactions contemplated hereby, the affirmative vote to adopt this Agreement
and approve the Merger and the Certificate Amendment by (i) a majority of the
votes represented by all outstanding shares of Series A-1 Preferred Stock,
voting together as a single class, (ii) a majority of the votes represented by
all outstanding shares of Series A-1 Preferred Stock and Company Common Stock,
voting together as a single class on an as-converted to Company Common Stock
basis, and (iii) with respect to the Certificate Amendment only, a majority of
the outstanding shares of Series A-2 Preferred Stock, voting together as a
single class.

“Residual Total Earnout Consideration” means that amount equal to (i) the Total
Earnout Consideration, minus (ii) the Total Earnout Priority Amount, plus (iii)
the aggregate exercise price of all Company Options and Company Common Warrants
(other than Out-of-the-Money Company Options, and Out-of-the-Money Company
Common Warrants).

“Revenue Target” means [***] ($[***]).

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-13

--------------------------------------------------------------------------------

“Revenue Threshold” means that amount equal to (i) 70.0%, multiplied by (ii) the
Revenue Target.

“SEC” means the U.S. Securities and Exchange Commission.

“Second Priority Residual Amount” means that amount equal to (i) the Total
Closing Cash Consideration plus (ii) the Total Stock Consideration Value, minus
(iii) the Series A-1 Aggregate Liquidation Preference.

“Second Priority Residual Ratio” means that fraction equal to the quotient
obtained by dividing (i) the Second Priority Residual Amount, by (ii) the sum of
(a) the Series A-2 Aggregate Liquidation Preference, plus (b) the Company KERP
Bonus Pool, plus (c) the aggregate of all Company Board Plan Awards granted and
outstanding (and not previously forfeited) as of immediately prior to the
Effective Time.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A-1 Aggregate Liquidation Preference” means (i) the Series A-1
Liquidation Preference, multiplied by (ii) total number of shares of Series A-1
Preferred Stock issued and outstanding immediately prior to the Effective Time,
calculated assuming full acceleration, exercise, exchange or conversion of all
Company Warrants and any other securities or rights (whether vested or unvested
and including any commitments to grant Company Warrants, or any other
convertible securities or rights of the Company set forth in any offer letter or
other agreement (whether written or oral) or otherwise) that are convertible
into, exercisable for or exchangeable for, shares of Series A-1 Preferred Stock
that are issued and outstanding immediately prior to the Effective Time.

“Series A-1 Liquidation Preference” means, with respect to a share of Series A-1
Preferred Stock, that amount equal to (i) $2.00 plus (ii) any declared or
accrued but unpaid dividends on such share of Series A-1 Preferred Stock.

“Series A-1 Preferred Stock” means the Series A-1 Preferred Stock, $0.01 par
value per share, of the Company.

“Series A-2 Aggregate Liquidation Preference” means (i) the Series A-2
Liquidation Preference, multiplied by (ii) total number of shares of Series A-2
Preferred Stock issued and outstanding immediately prior to the Effective Time.

“Series A-2 Liquidation Preference” means, with respect to a share of Series A-2
Preferred Stock, that amount equal to (i) $100.00 plus (ii) any declared or
accrued but unpaid dividends on such share of Series A-2 Preferred Stock.

“Series A-2 Preferred Stock” means the Series A-2 Preferred Stock, $0.01 par
value per share, of the Company.

“Specified Company Securityholder” means those Company Securityholders set forth
on Schedule A2.

“Spreadsheet” means a spreadsheet, in form and substance reasonably satisfactory
to Acquiror, setting forth in reasonable detail:

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-14

--------------------------------------------------------------------------------

(a)with respect to each Company Stockholder: (i) the name, address and e-mail
address of such Person and an indication as to whether such Person is a
Continuing Employee or a Non-Continuing Employee or an Accredited Investor or an
Unaccredited Investor; (ii) the number, class, status as book-entry, and series
of shares of Company Capital Stock held by such Person; (iii) the date of
acquisition of such shares; (iv) the amount of Taxes that are to be withheld
from the consideration that such Person is entitled to receive on account of
such Company Capital Stock; (v) the cash consideration and number of shares of
Acquiror Common Stock that such Person is entitled to receive on account of such
Company Capital Stock; (vi) the Closing Pro Rata Portion of such Person and the
Overall Pro Rata Portion of such Person (assuming the greatest possible Total
Earnout Consideration); (vii) the amount of cash or number of shares of Acquiror
Common Stock to be deposited into the Escrow Fund on behalf of such Person on
account of such Company Capital Stock; (viii) the amount of cash to be deposited
into the Expense Fund on behalf of such Person on account of such Company
Capital Stock; (ix) the net cash amount and number of shares of Acquiror Common
Stock to be paid to such Person on account of such Company Capital Stock, after
deduction of the amounts referred to in clauses (iv), (vii), and (viii); (x)
bank account and other wire transfer information and instructions of such Person
and an address to which any check should be mailed to such Person; and (xi) such
other additional information which Acquiror may reasonably request in order to
facilitate the payments contemplated hereby;

(b)with respect to each Company Optionholder: (i) the name, address and e-mail
address of such Person, and an indication as to whether such Person is a
Continuing Employee or Non-Continuing Employee or an Accredited Investor or an
Unaccredited Investor; (ii) whether such Person is an employee, consultant,
director or officer of the Company or any Company Subsidiary; (iii) the grant
date of each Company Option held by such Person and expiration date of each such
Company Option (if applicable); (iv) whether each such Company Option (if
applicable) was granted pursuant to a Company Employee Plan, and the name of
such Contract; (v) the vesting schedule (including all acceleration provisions)
applicable to each such Company Option and the extent to which each such Company
Option is vested as of immediately prior to the Effective Time; (vi) the
exercise price per share and the number, class, status as book-entry and series
of shares of Company Capital Stock underlying each such Company Option, and
whether such Company Option is an Out-of-the-Money Company Option; (vii) the
amount of Taxes that are to be withheld from the consideration that such Person
is entitled to receive on account of all such Company Options; (viii) the cash
consideration and number of shares of Acquiror Common Stock that such Person is
entitled to receive, if any, on account of all such Company Options; (ix) the
Closing Pro Rata Portion of such Person, and the Overall Pro Rata Portion of
such Person (assuming the greatest possible Total Earnout Consideration); (x)
the amount of cash or number of shares of Acquiror Common Stock to be deposited
into the Escrow Fund on behalf of such Person on account of such Company
Options; (xi) the amount of cash to be deposited in the Expense Fund on behalf
of such Person on account of all such Company Options; (xii) the net cash amount
and number of shares of Acquiror Common Stock to be paid to such Person on
account of all such Company Options, after deduction of the amounts referred to
in clauses (vi), (vii), (x), and (xi); (xiii) bank account and other wire
transfer information and instructions of such Person and an address to which any
check should be mailed to such Person; and (xiv) such other additional
information which Acquiror may reasonably request in order to facilitate the
payments contemplated hereby;

(c)with respect to each Company Warrantholder:  (i) the name, address and e-mail
address of such Person, and an indication as to whether such Person is a
Continuing Employee or Non-Continuing Employee or an Accredited Investor or an
Unaccredited Investor; (ii) whether such Person is an employee, consultant,
director or officer of the Company or any Company Subsidiary; (iii) the date of
issuance of each Company Warrant held by such Person and expiration date of each
such Company Warrant; (iv) the exercise price per share and the number, class,
status as book-entry and series of shares of Company Capital Stock underlying
each such Company Warrant and whether such Company Warrant is an
Out-of-the-Money Company Common Warrant; (v) the amount of Taxes that are to be
withheld

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-15

--------------------------------------------------------------------------------

from the consideration that such Person is entitled to receive on account of all
such Company Warrants; (vi) the cash consideration and number of shares of
Acquiror Common Stock that such Person is entitled to receive, if any, on
account of all such Company Warrants; (vii) the Closing Pro Rata Portion of such
Person, and the Overall Pro Rata Portion of such Person (assuming the greatest
possible Total Earnout Consideration); (viii) the amount of cash or number of
shares of Acquiror Common Stock to be deposited into the Escrow Fund on behalf
of such Person on account of such Company Warrants; (ix) the amount of cash to
be deposited in the Expense Fund on behalf of such Person on account of all such
Company Warrants; (x) the net cash amount and number of shares of Acquiror
Common Stock to be paid to such Person on account of all such Company Warrants,
after deduction of the amounts referred to in clauses (iv), (v), (viii), and
(ix); (xi) bank account and other wire transfer information and instructions of
such Person and an address to which any check should be mailed to such Person;
and (xii) such other additional information which Acquiror may reasonably
request in order to facilitate the payments contemplated hereby;

(d)with respect to each Company KERP Participant: (i) the name, address and
e-mail address of such Person and an indication as to whether such Person is a
Continuing Employee or Non-Continuing Employee or an Accredited Investor or an
Unaccredited Investor; (ii) the number of Company KERP Bonus Units held by such
Person; (iii) the date of acquisition of such units; (iv) the amount of Taxes
that are to be withheld from the consideration that such Person is entitled to
receive on account of such units; (v) the cash consideration and number of
shares of Acquiror Common Stock that such Person is entitled to receive on
account of such unit; (vi) the Closing Pro Rata Portion of such Person, and the
Overall Pro Rata Portion of such Person (assuming the greatest possible Total
Earnout Consideration); (vii) the amount of cash or number of shares of Acquiror
Common Stock to be deposited into the Escrow Fund on behalf of such Person on
account of such units; (viii) the amount of cash to be deposited into the
Expense Fund on behalf of such Person on account of such units; (ix) the net
cash amount and number of shares of Acquiror Common Stock to be paid to such
Person on account of such units, after deduction of the amounts referred to in
clauses (iv), (vii), and (viii); (x) bank account and other wire transfer
information and instructions of such Person and an address to which any check
should be mailed to such Person; and (xi) such other additional information
which Acquiror may reasonably request in order to facilitate the payments
contemplated hereby;

(e)with respect to each Company Board Plan Participant: (i) the name, address
and e-mail address of such Person and an indication as to whether such Person is
a Continuing Employee or Non-Continuing Employee or an Accredited Investor or an
Unaccredited Investor; (ii) the amount of Taxes that are to be withheld from the
consideration that such Person is entitled to receive on account of her or her
Company Board Plan Award; (iii) the cash consideration and number of shares of
Acquiror Common Stock that such Person is entitled to receive on account of such
award; (iv) the Closing Pro Rata Portion of such Person, and the Overall Pro
Rata Portion of such Person (assuming the greatest possible Total Earnout
Consideration); (v) the amount of cash or number of shares of Acquiror Common
Stock to be deposited into the Escrow Fund on behalf of such Person on account
of such award; (vi) the amount of cash to be deposited into the Expense Fund on
behalf of such Person on account of such award; (vii) the net cash amount and
number of shares of Acquiror Common Stock to be paid to such Person on account
of such award, after deduction of the amounts referred to in clauses (ii), (v),
and (vi); (viii) bank account and other wire transfer information and
instructions of such Person and an address to which any check should be mailed
to such Person; and (ix) such other additional information which Acquiror may
reasonably request in order to facilitate the payments contemplated hereby;

(f)with respect to each Company Securityholder holding shares of Company Capital
Stock issued on or after January 1, 2011 or any other security that, in each
case, would be deemed a “covered security” under Treasury Regulation §
1.6045-1(a)(15), the cost basis and date of issuance of such shares or
securities;

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-16

--------------------------------------------------------------------------------

(g)with respect to each Company Securityholder, such Company Securityholder’s
Loan Repayment Amount, if any; and

(h)a calculation of the aggregate portion of the Total Closing Cash
Consideration and Total Stock Consideration to be paid to any Person.

The Spreadsheet shall be certified as complete and correct by the Chief
Executive Officer and Chief Financial Officer of the Company as of the Closing
Date and delivered together with documentation reasonably satisfactory to
Acquiror in support of the information, amounts, and calculations set forth
therein.

“Subsidiary” means with respect to any entity, that such entity shall be deemed
to be a “Subsidiary” of another Person if such other Person directly or
indirectly owns, beneficially or of record, (i) an amount of voting securities
of other interests in such entity that is sufficient to enable such Person to
elect at least a majority of the members of such entity’s board of directors or
other governing body or (i) at least a majority of the outstanding equity
interests of such entity.

“Target Net Working Capital” means $1,250,000.

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any federal,
state, local and foreign (i) net income, alternative or add-on minimum tax,
gross income, estimated, gross receipts, sales, use, ad valorem, value added,
transfer, franchise, capital stock, profits, license, registration, withholding,
payroll, social security (or equivalent), escheat, employment, unemployment,
disability, excise, severance, stamp, occupation, premium, property (real,
tangible or intangible), environmental or windfall profit tax, custom duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, to the extent the foregoing are in the nature of a tax, together
with any interest or any penalty, addition to tax or additional amount (whether
disputed or not) imposed by any Governmental Entity responsible for the
imposition of any such tax (domestic or foreign) (each, a “Tax Authority”), (ii)
any liability for the payment of any amounts of the type described in clause (i)
of this sentence as a result of being a member of an affiliated, consolidated,
combined, unitary, aggregate or similar group (including any arrangement for
group or consortium relief or similar arrangement) for any Taxable period, and
(iii) any liability for the payment of any amounts of the type described in
clause (i) or (ii) of this sentence as a result of being a transferee of or
successor to any Person, as a result of any express or implied obligation to
assume such Taxes or to indemnify any other Person, or by Contract, including
any liability for taxes of a predecessor or transferor or otherwise by operation
of Legal Requirements.

“Tax Return” means any return, statement, report or form (including estimated
Tax returns and reports, withholding Tax returns and reports, and information
returns and reports), including amendments thereof and attachments and schedules
thereto, filed or required to be filed with any Tax Authority with respect to
Taxes.

“Total Closing Cash Consideration” means, without duplication, an amount of cash
equal to (i) twenty million dollars ($20,000,000), plus (ii) the aggregate
exercise price of the Company A-1 Warrants, plus (iii) Closing Cash, less (iv)
Unpaid Liabilities (to the extent Closing Cash is not reduced by such amount),
plus (v) the Net Working Capital Surplus (if any), minus (vi) the Net Working
Capital Shortfall (if any), plus (vii) the VWAP Adjustment Amount.

“Total Closing Consideration” means the sum of (i) the Total Stock Consideration
Value, plus (ii) the Total Closing Cash Consideration.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-17

--------------------------------------------------------------------------------

“Total Consideration” means the sum of (i) the Total Closing Cash Consideration,
plus (ii) the Total Stock Consideration, plus (iii) the Total Earnout
Consideration (if any) actually paid by Acquiror.

“Total Earnout Consideration” means that amount of cash equal to (i) nineteen
million five-hundred thousand dollars ($19,500,000), multiplied by (ii) the
quotient obtained by dividing (a) Gross Revenue by (b) the Revenue Target, minus
(iii) the Transaction Expenses (including Listed Transaction Expenses) that have
not been paid prior to the final determination of Total Earnout Consideration
and not already take into account in the calculation of Final Total Closing Cash
Consideration; provided, however, that, if the foregoing calculation of “Total
Earnout Consideration” results in an amount in excess of twenty-four million
five-hundred thousand dollars ($24,500,000), then “Total Earnout Consideration”
shall be equal to twenty-four million five-hundred thousand dollars
($24,500,000), minus the Transaction Expenses (including Listed Transaction
Expenses) that have not been paid prior to the final determination of Total
Earnout Consideration and not already take into account in the calculation of
Final Total Closing Cash Consideration.

“Total Earnout Priority Amount” means that amount equal (a) the Company KERP
Bonus Pool, plus the Series A-2 Aggregate Liquidation Preference, multiplied by
(b) 1 minus the Second Priority Residual Ratio.

“Total Earnout Priority Ratio” means that fraction equal the quotient obtained
by dividing (i) the Total Earnout Consideration, by (ii) the Total Earnout
Priority Amount; provided, however, that, if the foregoing calculation of “Total
Earnout Priority Ratio” results in a number greater than 1, then “Total Earnout
Priority Ratio” shall be equal to 1.  

“Total Stock Consideration” means one million one-hundred seventy-seven thousand
nine-hundred forty-five (1,177,945) shares of Acquiror Common Stock (as adjusted
as appropriate to reflect any stock splits, stock dividends, combinations,
reorganizations, reclassifications or similar events that occur prior to the
Effective Time).

“Total Stock Consideration Value” means thirteen million dollars ($13,000,000).

“Transactions” means the Merger and the other transactions contemplated by this
Agreement and the Related Agreements.

“Transaction Expenses” means all third-party fees, costs, expenses, payments,
expenditures, or liabilities incurred by or on behalf of the Company or any of
its Subsidiaries or any Company Securityholder or such Company Securityholder’s
Affiliates (to the extent such amounts are to be paid, or are payable, by the
Company or any of the Company Subsidiaries) in connection with the Transactions
contemplated by this Agreement or any Company Related Agreement to which the
Company is a party or the negotiation, execution, delivery, and performance of
this Agreement or any Company Related Agreement to which the Company is a party,
whether or not billed or accrued prior to the Closing (including, to the extent
not otherwise a reduction to the Total Closing Cash Consideration distributed in
connection with the Closing (i) any fees, costs expenses, payments and
expenditures of legal counsel, accountants, financial advisors, consultants, the
Securityholder Representative and other service providers, (ii) the maximum
amount of fees costs, expenses, payments and expenditures payable to brokers,
finders, financial advisors, investment bankers, and insurers, or similar
Persons notwithstanding any escrows or other contingencies, including in
connection with the Company D&O Tail Policy, (iii) any amounts in respect of any
indemnification, compensation, reimbursement, contribution, or similar
obligations to any of the Persons described in clauses (i) or (ii), (iv) fifty
percent (50%) of all termination, pre-payment, balloon or similar fees or
payments (including penalties) of the Company or any Company Subsidiaries
resulting from the early termination of Contracts in connection with the
transactions

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-18

--------------------------------------------------------------------------------

contemplated by this Agreement or any Company Related Agreement, (v) fifty
percent (50%) of all payments required to obtain the consents, waivers, or
approvals in connection with this Agreement, the Merger and the other
transactions contemplated hereby (subject to the limitations in Section
5.10(d)), (vi) costs associated with the distributions made by the Exchange
Administrator pursuant to Section 1.12(d) and 5.9(g) and (vi) any such fees,
costs, expenses, payments, expenditures, or liabilities incurred by any Company
Securityholder or any employee, consultant or independent contractor of the
Company or any Company Subsidiary paid for or to be paid for by the Company or
any Company Subsidiary and any amounts billed or accrued in respect of periods
following the Closing directed by the Company or any Company Subsidiary prior to
the Closing in connection with the transactions contemplated by this Agreement
or any Company Related Agreement).

“Transaction Payroll Taxes” means any employer portion of employment or payroll
Taxes with respect to or in connection with any Change in Control Payments or
other bonuses, option cashouts, or other compensatory payments made by Acquiror,
the Company or any of the respective Subsidiaries pursuant to this Agreement in
connection with the Merger or the other Transactions; provided, however,
Transaction Payroll Taxes shall exclude any employment or payroll Taxes with
respect to any bonuses, restricted stock units or other compensatory payments to
Continuing Employees pursuant to their respective employment arrangements with
Acquiror.

“Transaction Tax Deductions” means, without duplication, the aggregate amount of
deductions in respect of (i) any and all bonuses, change in control payments,
payments in respect of Company Options pursuant to Section 1.8(c) or similar
compensatory payments made or to be made by the Company at or substantially
contemporaneous with the Closing, (ii) all Transaction Expenses, and (iii) any
employment Taxes with respect to the amounts set forth in the foregoing clause
(i). The parties shall apply the safe harbor election set forth in Internal
Revenue Service Revenue Procedure 2011-29 to determine the amount of any
success-based fees for purposes of clause (ii) above.

“Unaccredited Investor” means a Company Securityholder who does not complete and
deliver to Acquiror an Accredited Investor Questionnaire in form and substance
satisfactory to Acquiror certifying that such Company Securityholder is an
“accredited investor” as set forth therein (unless Acquiror in its sole
discretion determines such Company Securityholder is an “accredited investor”
(as such term is defined in Rule 501(a) under the Securities Act) without having
received such Accredited Investor Questionnaire).

“Unaccredited Ratio” means an amount equal to the quotient obtained by dividing
(i) the aggregate Total Closing Cash Consideration payable to all Unaccredited
Investors in accordance with Section 1.8 (including amounts contributed to the
Escrow Fund and the Expense Fund) by (ii) the aggregate value of the Total
Closing Cash Consideration and Total Stock Consideration payable to all Company
Securityholders in accordance with Section 1.8 (including amounts contributed to
the Escrow Fund and the Expense Fund).

“United States” or “U.S.” means the United States of America.

“Unpaid Change in Control Payments” means all Change in Control Payments that
have not been paid by or on behalf of the Company or any of its Subsidiaries
prior to, or concurrently with, the Closing.

“Unpaid Liabilities” means, without duplication, all (i) Closing Indebtedness,
(ii) Unpaid Transaction Expenses (except to the extent such Unpaid Transaction
Expenses are Listed Transaction Expenses), and (iii) Unpaid Change in Control
Payments.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-19

--------------------------------------------------------------------------------

“Unpaid Pre-Closing Taxes” means all Pre-Closing Taxes that are not yet paid
(including such Taxes that are accrued but not yet due and payable) as of the
Closing Date.

“Unpaid Transaction Expenses” means all Transaction Expenses that have not been
paid by the Company prior to, or concurrently with, the Closing.

“VWAP Adjustment Amount” means eighty thousand one-hundred ninety-nine dollars
and seventy-five cents $80,199.75.  

[Table of Defined Terms follows]

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-20

--------------------------------------------------------------------------------

 

 

 

Index of Defined Terms

 

$ or dollar

83

 

Confidential Disclosure Agreement

63

280G Approval

52

 

Conflict

17

280G Waiver

52

 

Consultant Proprietary Information Agreement

27

Accelerated Earnout Payment Amount

12

 

Contract Revenue Threshold

37

Accredited Investor Questionnaire

66

 

Contributor

26

Acquiror

1

 

Copyright

22

Acquiror Indemnified Parties

72

 

Current Balance Sheet

32

Acquiror Indemnified Party

72

 

Defense Costs

79

Acquiror Indemnifying Parties

73

 

Director and Officer Resignation Letter

57

Acquiror Indemnifying Party

73

 

Disclosure Schedule

15

Acquiror Loss

72

 

Dissenting Share Payments

7

Acquiror Losses

72

 

Earnout Calculation

11

Acquiror Plans

58

 

Earnout Calculation Delivery Date

11

Acquiror Related Agreements

46

 

Earnout Calculation Objection Notice

11

ACT

10

 

Earnout Calculation Statement

11

Agreement

1

 

Earnout Condition

10

Agreement Date

1

 

Earnout Operating Covenants

12

Alternative Arrangements

76

 

Effective Time

2

Alternative Transaction

50

 

Electronic Delivery

84

Anti-Trust Objections

54

 

Employee Proprietary Information Agreement

27

Books and Records

32

 

Escrow Fund

8

Certificate Amendment

64

 

Exchange Administrator

8

Certificate of Incorporation

15

 

Exchange Documents

9

Certificate of Merger

2

 

Exchange Fund

14

Charter Documents

15

 

Expenditure Threshold

37

Claim Date

78

 

Expense Fund

8

Claim Notice

78

 

Expense Fund Amount

8

Closing

2

 

Expense Fund Release Amount

8

Closing Date

2

 

Export Approvals

30

Closing Expense Pay-off Letters

59

 

Extended Survival Date

71

Closing Indebtedness Pay-off Letter

62

 

FCPA

30

Closing Statement

60

 

Final Escrow Release Consideration

77

Collection Expenses

76

 

Final Total Closing Cash Consideration

62

Company

1

 

FIRPTA Notice

56

Company Authorizations

30

 

Fundamental Representations

71

Company Balance Sheet Date

32

 

General Survival Date

71

Company D&O Tail Policy

63

 

Governmental Approval

17

Company Employee Plans

39

 

Hazardous Materials Activities

44

Company Financial Statements

32

 

ICT Infrastructure

28

Company Indemnification Provisions

64

 

Indemnifiable Matters

73

Company Indemnified Parties

64

 

Indemnified Party

72

Company Intellectual Property

22

 

Indemnifying Party

73

Company Intellectual Property Rights

22

 

Independent Accountant

11

Company Products

22

 

Information Statement

51

Company Registered Intellectual Property

22

 

 

 

Company Stock Certificates

9

 

 

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-21

 

--------------------------------------------------------------------------------

 

 

Initial Escrow Release Consideration

77

 

Securityholder Representative

1

In-Licenses

25

 

Seller Indemnified Parties

73

Intellectual Property

22

 

Seller Indemnified Party

73

Intellectual Property Rights

22

 

Seller Indemnifying Parties

72, 73

Interested Party

45

 

Seller Indemnifying Party

73

Internet Properties

22

 

Seller Loss

73

IP Licenses

25

 

Seller Losses

73

IP Representations

71

 

Settlement Memorandum

79

IRS Notice

56

 

Shrink-Wrap Licenses

23

Joinder Agreement

1

 

Software

23

Key Employee Agreement

1

 

Soliciting Materials

51

Lease Agreements

31

 

Source Code

23

Leased Real Property

31

 

Special Survival Date

71

Letter of Transmittal

9

 

Standard Form Agreements

26

Listed Transaction Expenses

33

 

Standards Body Agreements

27

Loan Repayment Amount

15

 

Stockholder Written Consent

1

Loss

73

 

Stockholder Written Consents

2

Lost Stock Affidavit

9

 

Straddle Period

55

Material Contracts

39

 

Subsidiary Charter Documents

16

Merger

1

 

Surrender Agreement

9

Merger Sub

1

 

Survival Date

71

Non-Competition Agreement

1

 

Surviving Corporation

2

Non-Continuing Employee

58

 

Tax Claim Notice

56

Object Code

22

 

Tax Contest

56

Objection Deadline

78

 

Tax Incentive

35

Objection Notice

78

 

Tax Representations

71

Open Source Software

22

 

Technology

23

Out-Licenses

25

 

Termination Date

69

Patent

23

 

Third Party Claim

79

Patent Application

23

 

Threshold Amount

74

Patents

23

 

Top Customer

44

Pre-Closing Tax Refund

57

 

Top Publisher

44

Privacy Legal Requirements

29

 

Top Supplier

44

Privacy Representations

71

 

Total Earnout Consideration

11

PTO

24

 

Trade Secrets

23

Registered Intellectual Property

23

 

Trademarks

23

Registration Rights Agreement

52

 

Treasury Shares

6

Registration Statement

52

 

Unaudited Financial Statements

32

Representatives

50

 

Unobjected Claim

78

Required Company Financials

53

 

WARN

43

Review Period

11

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

A-22

 